Exhibit 10.1

EXECUTION COPY

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of March 24, 2009,

among

CB RICHARD ELLIS SERVICES, INC.,

CB RICHARD ELLIS GROUP, INC.,

CERTAIN SUBSIDIARIES OF

CB RICHARD ELLIS SERVICES, INC.,

THE LENDERS NAMED HEREIN

and

CREDIT SUISSE,

as Administrative Agent and Collateral Agent

 

 

CREDIT SUISSE SECURITIES (USA) LLC

and

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners

BARCLAYS,

HSBC BANK USA, NATIONAL ASSOCIATION,

THE ROYAL BANK OF SCOTLAND

and

WELLS FARGO,

as Co-Agents

 

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page ARTICLE I Definitions

SECTION 1.01. Defined Terms

   2

SECTION 1.02. Terms Generally

   43

SECTION 1.03. Classification of Loans and Borrowings

   44

SECTION 1.04. Pro Forma Calculations

   44

SECTION 1.05. Exchange Rate Calculations

   44

SECTION 1.06. Auctions

   44 ARTICLE II The Credits

SECTION 2.01. Commitments

   45

SECTION 2.02. Loans

   45

SECTION 2.03. Borrowing Procedure

   47

SECTION 2.04. Evidence of Debt; Repayment of Loans

   48

SECTION 2.05. Fees

   48

SECTION 2.06. Interest on Loans

   50

SECTION 2.07. Default Interest

   51

SECTION 2.08. Alternate Rate of Interest

   51

SECTION 2.09. Termination and Reduction of Commitments

   51

SECTION 2.10. Conversion and Continuation of Borrowings

   52

SECTION 2.11. Repayment of Term Borrowings

   54

SECTION 2.12. Prepayment

   57

SECTION 2.13. Mandatory Prepayments

   58

SECTION 2.14. Reserve Requirements; Change in Circumstances

   60

SECTION 2.15. Change in Legality

   61

SECTION 2.16. Indemnity

   62

SECTION 2.17. Pro Rata Treatment

   62

SECTION 2.18. Sharing of Setoffs

   63

SECTION 2.19. Payments

   63

SECTION 2.20. Taxes

   64

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate

   65

SECTION 2.22. Swingline Loans

   67

SECTION 2.23. Letters of Credit

   69

SECTION 2.24. Bankers’ Acceptances

   73

 

-i-



--------------------------------------------------------------------------------

ARTICLE III Representations and Warranties

SECTION 3.01. Organization; Powers

   76

SECTION 3.02. Authorization

   76

SECTION 3.03. Enforceability

   76

SECTION 3.04. Governmental Approvals

   76

SECTION 3.05. Financial Statements

   77

SECTION 3.06. No Material Adverse Change

   77

SECTION 3.07. Title to Properties

   77

SECTION 3.08. Subsidiaries

   77

SECTION 3.09. Litigation; Compliance with Laws

   77

SECTION 3.10. Agreements

   78

SECTION 3.11. Federal Reserve Regulations

   78

SECTION 3.12. Investment Company Act

   78

SECTION 3.13. Use of Proceeds

   78

SECTION 3.14. Tax Returns

   78

SECTION 3.15. No Material Misstatements

   78

SECTION 3.16. Employee Benefit Plans

   78

SECTION 3.17. Insurance

   79

SECTION 3.18. Security Documents

   79 ARTICLE IV Conditions of Lending

SECTION 4.01. All Credit Events

   80

SECTION 4.02. Second Restatement Date

   80 ARTICLE V Affirmative Covenants

SECTION 5.01. Existence; Businesses and Properties

   82

SECTION 5.02. Insurance

   82

SECTION 5.03. Obligations and Taxes

   83

SECTION 5.04. Financial Statements, Reports, etc

   83

SECTION 5.05. Litigation and Other Notices

   84

SECTION 5.06. Information Regarding Collateral

   85

SECTION 5.07. Maintaining Records; Access to Properties and Inspections

   85

SECTION 5.08. Use of Proceeds

   85

SECTION 5.09. Further Assurances

   85

 

-ii-



--------------------------------------------------------------------------------

ARTICLE VI Negative Covenants

SECTION 6.01. Indebtedness

   86

SECTION 6.02. Liens

   87

SECTION 6.03. Investments, Loans and Advances

   88

SECTION 6.04. Mergers, Consolidations, Sales of Assets and Acquisitions

   91

SECTION 6.05. Restricted Payments; Restrictive Agreements

   92

SECTION 6.06. Transactions with Affiliates

   93

SECTION 6.07. Business of Holdings, U.S. Borrower and Subsidiaries

   94

SECTION 6.08. Interest Coverage Ratio

   94

SECTION 6.09. Maximum Leverage Ratio

   94

SECTION 6.10. Fiscal Year

   94 ARTICLE VII Events of Default ARTICLE VIII The Administrative Agent and
the Collateral Agent ARTICLE IX Miscellaneous

SECTION 9.01. Notices

   99

SECTION 9.02. Survival of Agreement

   101

SECTION 9.03. Binding Effect

   102

SECTION 9.04. Successors and Assigns

   102

SECTION 9.05. Expenses; Indemnity

   106

SECTION 9.06. Right of Setoff

   107

SECTION 9.07. Applicable Law

   107

SECTION 9.08. Waivers; Amendment

   108

SECTION 9.09. Interest Rate Limitation

   108

SECTION 9.10. Entire Agreement

   109

SECTION 9.11. WAIVER OF JURY TRIAL

   109

SECTION 9.12. Severability

   109

SECTION 9.13. Counterparts

   109

SECTION 9.14. Headings

   110

SECTION 9.15. Jurisdiction; Consent to Service of Process

   110

 

-iii-



--------------------------------------------------------------------------------

SECTION 9.16. Confidentiality

   110

SECTION 9.17. Conversion of Currencies

   111

SECTION 9.18. Additional Borrowers

   111

SECTION 9.19. Release of Collateral

   112

SECTION 9.20. Loan Modification Offers

   112

SECTION 9.21. Effect of Certain Inaccuracies

   113

SECTION 9.22. USA PATRIOT Act Notice

   113

SECTION 9.23. No Advisory or Fiduciary Responsibility

   113

SECTION 9.24. Effect of Restatement

   114

 

Exhibits   

Exhibit A

   Form of Administrative Questionnaire

Exhibit B

   Form of Assignment and Acceptance

Exhibit C

   Form of Auction Assignment and Acceptance

Exhibit D

   Auction Procedures

Exhibit E

   Form of Borrowing Request

Exhibit F-1

   Form of Borrowing Subsidiary Agreement

Exhibit F-2

   Form of Borrowing Subsidiary Termination

Exhibit G

   Form of Collateral Agreement

Exhibit H

   Form of Purchaser Agreement

Exhibit I

   Form of Opinion for Purchaser Agreement

Exhibit J-1

   Form of Opinion of Assistant General Counsel of U.S. Borrower

Exhibit J-2

   Form of Opinion of Simpson Thacher & Bartlett LLP

Exhibit J-3

   Form of Opinion of Foreign Counsel

 

Schedules   

Schedule 1.01(a)

   Subsidiary Guarantors

Schedule 1.01(b)

   Additional Cost

Schedule 1.01(c)

   Approved Take Out Parties

Schedule 1.01(d)

   Existing Letters of Credit

Schedule 2.01

   Lenders

Schedule 3.08

   Subsidiaries

Schedule 3.09

   Litigation; Compliance with Laws

Schedule 3.18(a)

   UCC Filing Offices

Schedule 4.02(a)

   Foreign Counsel

Schedule 6.01(a)

   Indebtedness

Schedule 6.02(a)

   Liens

Schedule 6.03(k)

   Existing Investments

Schedule 6.03(p)

   D&I Investments

Schedule 6.03

   Committed Amounts

Schedule 6.05(d)

   Certain Existing Restrictions

 

-iv-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 24, 2009 (this
“Agreement”), among CB RICHARD ELLIS SERVICES, INC., a Delaware corporation (the
“U.S. Borrower”), CB RICHARD ELLIS LIMITED, a limited company organized under
the laws of England and Wales (with company no: 3536032) (the “U.K. Borrower”),
CB RICHARD ELLIS LIMITED, a corporation organized under the laws of the province
of New Brunswick (the “Canadian Borrower”), CB RICHARD ELLIS PTY LTD, a company
organized under the laws of Australia and registered in New South Wales (the
“Australian Borrower”), CB RICHARD ELLIS LIMITED, a company organized under the
laws of New Zealand (the “New Zealand Borrower”), CB RICHARD ELLIS GROUP, INC.,
a Delaware corporation (“Holdings”), the Lenders (as defined in Article I), and
CREDIT SUISSE, as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”) for
the Lenders.

The Borrowers, Holdings, the Administrative Agent, the Collateral Agent and the
lenders party thereto previously entered into that certain Amended and Restated
Credit Agreement dated as of December 20, 2006 (the “Existing Credit
Agreement”), under which (a) the Tranche A Lenders made Tranche A Loans to the
U.S. Borrower in an aggregate principal amount of $1,100,000,000, (b) the
Tranche B Lenders made Tranche B Loans to the U.S. Borrower in an aggregate
principal amount of $1,100,000,000, (c) the Revolving Credit Lenders agreed to
extend credit in the form of (i) Domestic Revolving Loans to the U.S. Borrower
at any time and from time to time prior to the Revolving Credit Maturity Date,
in an aggregate principal amount at any time outstanding not in excess of
$500,000,000, (ii) Multicurrency Revolving Loans to the U.S. Borrower, the
Canadian Borrower, the Australian Borrower and the New Zealand Borrower at any
time and from time to time prior to the Revolving Credit Maturity Date, in an
aggregate principal amount at any time outstanding not in excess of $50,000,000,
and (iii) U.K. Revolving Loans to the U.S. Borrower and the U.K. Borrower at any
time and from time to time prior to the Revolving Credit Maturity Date, in an
aggregate principal amount at any time outstanding not in excess of $50,000,000,
(d) the Swingline Lenders agreed to extend credit in the form of (i) Domestic
Swingline Loans to the U.S. Borrower at any time and from time to time prior to
the Revolving Credit Maturity Date, in an aggregate principal amount at any time
outstanding not in excess of $20,000,000, and (ii) N.Z. Swingline Loans to the
New Zealand Borrower at any time and from time to time prior to the Revolving
Credit Maturity Date, in an aggregate principal amount at any time outstanding
not in excess of $35,000,000, and (e) the Issuing Bank agreed to issue Letters
of Credit, in an aggregate face amount at any time outstanding not in excess of
$100,000,000, to support payment obligations incurred in the ordinary course of
business by the Borrowers and the Subsidiaries.

Following the effectiveness of the Existing Credit Agreement, the U.S. Borrower,
Holdings, the Administrative Agent, the Collateral Agent and the Tranche A-1
Lenders entered into that certain Incremental Term Loan Assumption Agreement
dated as of March 27, 2008 (the “Tranche A-1 Loan Agreement”), under which the
Tranche A-1 Lenders made Tranche A-1 Loans to the U.S. Borrower in an aggregate
principal amount of $300,000,000.



--------------------------------------------------------------------------------

On the Second Restatement Date, immediately prior to giving effect to the Second
Restatement Date Prepayment, the aggregate outstanding principal amount of
(a) the Tranche A Loans was $827,000,000, (b) the Tranche A-1 Loans was
$297,750,000, and (c) the Tranche B Loans was $949,000,000.

The Borrowers, Holdings and the Required Lenders (as defined in the Existing
Credit Agreement) desire to amend and restate the Existing Credit Agreement and
the Tranche A-1 Loan Agreement in the form of this single Agreement.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptance Fee” shall mean a fee payable in Canadian Dollars by the Canadian
Borrower to the Administrative Agent for the account of a Canadian Lender with
respect to the acceptance of a B/A or the making of a B/A Equivalent Loan on the
date of such acceptance or loan, calculated on the face amount of the B/A or the
B/A Equivalent Loan at the rate per annum applicable on such date as set forth
in the row labeled “Fixed Rate Spread” in the definition of the term “Applicable
Percentage” on the basis of the number of days in the applicable Contract Period
(including the date of acceptance and excluding the date of maturity) and a year
of 365 days (it being agreed that the rate per annum applicable to any B/A
Equivalent Loan is equivalent to the rate per annum otherwise applicable to the
Bankers’ Acceptance which has been replaced by the making of such B/A Equivalent
Loan pursuant to Section 2.24).

“Accepting Lenders” shall have the meaning assigned to such term in
Section 9.20(a).

“Additional Cost” shall mean, in relation to any Borrowing that is denominated
in Pounds, for any Interest Period, the cost as calculated by the Administrative
Agent in accordance with Schedule 1.01(b) imputed to each Multicurrency
Revolving Credit Lender participating in such Borrowing of compliance with the
mandatory liquid assets requirements of the Bank of England during that Interest
Period, expressed as a percentage.

“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income for such period plus, without duplication and to the extent deducted in
determining Consolidated Net Income for such period, the sum of (a) any
non-recurring fees, expenses or charges in connection with the consummation of
the Transactions and (b) any non-recurring fees, expenses or charges related to
any Equity Issuance, investment permitted under Section 6.03, Permitted
Acquisition or incurrence of Indebtedness, with the aggregate amount added back
pursuant to this clause (b) not to exceed $15,000,000 in such period.

 

2



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves;
provided, however, that, if such Eurocurrency Borrowing is denominated in
Pounds, then the “Adjusted LIBO Rate” shall be the LIBO Rate in effect for such
Interest Period plus Additional Cost. Notwithstanding the foregoing, the
“Adjusted LIBO Rate” shall be deemed to be not less than 2.00% per annum.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form of Exhibit A, or such other form as may be supplied
from time to time by the Administrative Agent.

“Affected Class” shall have the meaning assigned to such term in
Section 9.20(a).

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.06, the term “Affiliate”
shall also include any person that directly or indirectly owns 10% or more of
any class of Equity Interests of the person specified or that is an officer or
director of the person specified.

“Aggregate Domestic Revolving Credit Exposure” shall mean the aggregate amount
of the Lenders’ Domestic Revolving Credit Exposures.

“Aggregate Multicurrency Revolving Credit Exposure” shall mean the aggregate
amount of the Lenders’ Multicurrency Revolving Credit Exposures.

“Aggregate U.K. Revolving Credit Exposure” shall mean the aggregate amount of
the Lenders’ UK Revolving Credit Exposures.

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.17.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day (or, in the case of a
Dollar Loan to the Canadian Borrower, the U.S. Base Rate), (b) the Federal Funds
Effective Rate in effect on such day plus  1/2 of 1% and (c) the sum of (i) the
Adjusted LIBO Rate in effect on such day for a one-month Interest Period and
(ii) 1.00%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the U.S. Base Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective on the effective date of such change in the Prime Rate,
the U.S. Base Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

“Alternative Currency” shall mean (a) with respect to U.K. Revolving Loans and
U.K. Letters of Credit, Pounds and Euro, and (b) with respect to Multicurrency
Loans and Multicurrency Letters of Credit, Australian Dollars, Canadian Dollars,
Japanese Yen and New Zealand Dollars.

“Alternative Currency Equivalent” shall mean, on any date of determination, with
respect to any amount denominated in dollars in relation to any specified
Alternative Currency, the equivalent in such specified Alternative Currency of
such amount in dollars, determined by the Administrative Agent pursuant to
Section 1.05 using the applicable Exchange Rate then in effect.

 

3



--------------------------------------------------------------------------------

“Amendment Fees” shall have the meaning assigned to such term in
Section 2.05(e).

“Amendment Period” shall mean the period commencing from and including the
Second Restatement Date through and including March 31, 2011.

“ANZ Sublimit” shall mean $35,000,000.

“Applicable Percentage” shall mean, for any day, subject to Section 2.07,
(a) with respect to the Facility Fees, the applicable percentage set forth below
under the caption “Facility Fee Revolving Loans”, based upon the Leverage Ratio
as of the relevant date of determination, (b) with respect to any Other Term
Loan or Other Revolving Loan, the “Applicable Percentage” set forth in the Loan
Modification Agreement relating thereto, and (c) with respect to any Fixed Rate
Tranche A Loan, Daily Rate Tranche A Loan, Fixed Rate Tranche A-1 Loan, Daily
Rate Tranche A-1 Loan, Fixed Rate Tranche B Loan, Daily Rate Tranche B Loan,
Fixed Rate Revolving Loan or Daily Rate Revolving Loan, the applicable
percentage set forth below under the caption “Fixed Rate Spread Tranche A
Loans”, “Daily Rate Spread Tranche A Loans”, “Fixed Rate Spread Tranche A-1 and
Tranche B Loans”, “Daily Rate Spread Tranche A-1 and Tranche B Loans”, “Fixed
Rate Spread Revolving Loans” or “Daily Rate Spread Revolving Loans”, as the case
may be, based upon the Leverage Ratio as of the relevant date of determination:

 

Leverage Ratio

   Fixed
Rate
Spread
Tranche
A Loans     Daily
Rate
Spread
Tranche
A Loans     Fixed
Rate
Spread
Tranche
A-1 and
Tranche
B Loans     Daily
Rate
Spread
Tranche
A-1 and
Tranche
B Loans     Fixed
Rate
Spread
Revolving
Loans     Daily
Rate
Spread
Revolving
Loans     Facility
Fee
Revolving
Loans  

Category 1

Greater than 4.00 to 1.0

   5.00 %   4.00 %   5.00 %   4.00 %   4.50 %   3.50 %   0.50 %

Category 2

Greater than 3.75 to 1.0 but less than or equal to 4.00 to 1.0

   4.25 %   3.25 %   5.00 %   4.00 %   3.75 %   2.75 %   0.50 %

Category 3

Greater than 3.25 to 1.0 but less than or equal to 3.75 to 1.0

   3.75 %   2.75 %   4.00 %   3.00 %   3.25 %   2.25 %   0.50 %

 

4



--------------------------------------------------------------------------------

Leverage Ratio

   Fixed
Rate
Spread
Tranche
A Loans     Daily
Rate
Spread
Tranche
A Loans     Fixed
Rate
Spread
Tranche
A-1 and
Tranche
B Loans     Daily
Rate
Spread
Tranche
A-1 and
Tranche
B Loans     Fixed
Rate
Spread
Revolving
Loans     Daily
Rate
Spread
Revolving
Loans     Facility
Fee
Revolving
Loans  

Category 4

Greater than 2.75 to 1.0 but less than or equal to 3.25 to 1.0

   3.25 %   2.25 %   4.00 %   3.00 %   2.75 %   1.75 %   0.50 %

Category 5

Greater than 2.25 to 1.0 but less than or equal to 2.75 to 1.0

   3.00 %   2.00 %   4.00 %   3.00 %   2.50 %   1.50 %   0.50 %

Category 6

Equal to or less than 2.25 to 1.0

   2.75 %   1.75 %   4.00 %   3.00 %   2.25 %   1.25 %   0.50 %

Notwithstanding the foregoing, if on the last Business Day of any fiscal quarter
set forth below, the aggregate outstanding principal amount of the Tranche A-1
Loans is greater than the “Targeted Outstanding Amount” (as set forth on the
table below) for such fiscal quarter, then from and including such Business Day
to but excluding the date on which the aggregate outstanding principal amount of
the Tranche A-1 Loans is reduced to the applicable Targeted Outstanding Amount
(or lower), the Applicable Percentage applicable to each outstanding Tranche A-1
Loans shall be increased by 2.00%:

 

Fiscal Quarter Ended

   Targeted Outstanding
Amount

March 2009

   $ 288,750,000

June 2009

   $ 277,500,000

September 2009

   $ 266,250,000

December 2009

   $ 255,000,000

March 2010

   $ 240,000,000

June 2010

   $ 225,000,000

 

5



--------------------------------------------------------------------------------

Fiscal Quarter Ended

   Targeted Outstanding
Amount

September 2010

   $ 210,000,000

December 2010

   $ 195,000,000

March 2011

   $ 180,000,000

June 2011

   $ 165,000,000

September 2011

   $ 150,000,000

December 2011

   $ 135,000,000

March 2012

   $ 120,000,000

June 2012

   $ 105,000,000

September 2012

   $ 90,000,000

December 2012

   $ 75,000,000

March 2013

   $ 56,250,000

June 2013

   $ 37,500,000

September 2013

   $ 18,750,000

In addition, (i) upon the prepayment pursuant to Section 2.12 of at least
$150,000,000 in the aggregate of Tranche A Loans and Tranche A-1 Loans (to be
allocated pro rata between such tranches) made after the Second Restatement Date
and in advance of the applicable amortization schedules therefor set forth in
Sections 2.11(a)(i) and (ii), respectively, the Applicable Percentage with
respect to Revolving Loans, Tranche A Loans and Tranche A-1 Loans shall be
reduced by 0.50%; and (ii) upon the prepayment pursuant to Section 2.12 of at
least $150,000,000 of Tranche B Loans made after the Second Restatement Date and
in advance of the amortization schedule therefor set forth in
Section 2.11(a)(iii), the Applicable Percentage with respect to Tranche B Loans
shall be reduced by 0.50%; provided that (A) the Applicable Percentage shall not
be reduced as a result of any such prepayment below (w) with respect to any
Fixed Rate Term Loan, 3.00%, (x) with respect to any Daily Rate Term Loan,
2.00%, (y) with respect to any Fixed Rate Revolving Loan, 2.50%, and (z) with
respect to any Daily Rate Revolving Loan, 1.50%, (B) any such prepayment shall
be in addition to the Second Restatement Date Prepayment, and (C) any such
prepayment shall be funded solely with the Net Cash Proceeds of (or made within
60 days prior to the issuance of a like amount of) Junior Capital after
January 1, 2009.

Each change in the Applicable Percentage resulting from a change in the Leverage
Ratio shall be effective with respect to all Loans and Letters of Credit
outstanding on and after the date of delivery to the Administrative Agent of the
financial statements and certificates required by Section 5.04(a) or (b) and
Section 5.04(c), respectively, indicating such change until the date

 

6



--------------------------------------------------------------------------------

immediately preceding the next date of delivery of such financial statements and
certificates indicating another such change. Notwithstanding the foregoing,
(a) at any time during which Holdings has failed to deliver the financial
statements and certificates required by Section 5.04(a) or (b) and
Section 5.04(c), respectively, the Leverage Ratio shall be deemed to be in the
next highest category for purposes of determining the Applicable Percentages,
and (b) at any time after the occurrence and during the continuance of an Event
of Default, the Leverage Ratio shall be deemed to be in Category 1 for purposes
of determining the Applicable Percentages.

“Approved Credit Support” shall mean a reimbursement, indemnity or similar
obligation issued by a person (the “Support Provider”) pursuant to which the
Support Provider agrees to reimburse, indemnify or hold harmless the U.S.
Borrower or any Subsidiary for any Indebtedness, liability, or other obligation
of the U.S. Borrower or such Subsidiary, but only to the extent (a) the Support
Provider satisfies the criteria set forth in clause (a), (b), (c) or (d) of the
definition of the term “Approved Take Out Party” or (b) the obligations of the
Support Provider are secured by an irrevocable third-party letter of credit from
a financial institution with a senior unsecured non-credit-enhanced long-term
debt rating of A- or higher from S&P and A3 or higher from Moody’s.

“Approved Take Out Commitment” shall mean a Take Out Commitment (a) no less than
90% of which is issued by an Approved Take Out Party (with any remaining
percentage being provided by TCC or any of its Affiliates, in an aggregate
amount for all such Take Out Commitments provided by TCC and its Affiliates not
to exceed $10,000,000) and (b) in which the funding obligation of the issuer of
such Take Out Commitment is not subject to any material condition other than
(i) completion of construction in accordance with all requirements of applicable
law and agreed plans and specifications and by a date certain, (ii) issuance of
a certificate of occupancy and (iii) in the event the underlying transaction
involves a Qualifying Lease, the commencement of payment of rent thereunder by
the tenant thereunder. Any Approved Take Out Commitment shall cease to be an
Approved Take Out Commitment (x) if the issuer of such Take Out Commitment
(other than TCC or any of its Affiliates) at any time no longer meets the
definition of “Approved Take Out Party” (provided that the failure of one (but
not more than one) such provider of a Take Out Commitment to satisfy the
definition of “Approved Take Out Party” shall not result in the disqualification
of such Take Out Commitment pursuant to this clause (x) so long as, at the time
such Take Out Commitment was initially issued, such provider satisfied the
definition of Approved Take Out Party and only failed to meet such definition
due to its inability to meet the requirements outlined in (a) or (b) in the
definition of “Approved Take Out Party” after the issuance of such Take Out
Commitment), (y) to the extent the issuer of such Approved Take Out Commitment
fails or refuses to fund under such Approved Take Out Commitment or notifies
Holdings or any Subsidiary of its intention to not fund under such Approved Take
Out Commitment, or (z) at such time as Holdings or any Borrower acquires actual
knowledge that the Approved Take Out Commitment will not fund.

“Approved Take Out Party” shall mean a person that issues a Take Out Commitment
and that satisfies any of the following criteria: (a) the senior unsecured
non-credit-enhanced long-term debt of such person is rated BBB or higher by S&P
or Baa2 or higher by Moody’s, (b) such person is an endowment or pension fund
(or such Take Out Commitment is guaranteed by an endowment or pension fund) in
compliance with ERISA and having net liquid assets and a consolidated net worth
(including equity commitments) determined in accordance with GAAP (as reflected
in its most recent annual audited financial statements issued within 12 months
of the date of determination) of not less than $500,000,000, (c) such person is
set forth on Schedule 1.01(c), or (d) such person is otherwise approved by the
Administrative Agent after receipt of all information necessary to make such
determination.

 

7



--------------------------------------------------------------------------------

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by the U.S. Borrower or any of the
Subsidiaries to any person other than the U.S. Borrower or any Subsidiary
Guarantor of any assets of the U.S. Borrower or any of the Subsidiaries (other
than (i) inventory, damaged, obsolete or worn out assets and Permitted
Investments, in each case disposed of in the ordinary course of business,
(ii) dispositions between or among Foreign Subsidiaries, (iii) the sale by
Melody of assets purchased and/or funded pursuant to a Melody Repo Arrangement,
a Melody Mortgage Warehousing Facility, the Melody Loan Arbitrage Facility or
Melody Lending Program Securities, (iv) the sale by the U.S. Borrower or CBRE
Inc. of assets purchased and/or funded pursuant to the CBRE Loan Arbitrage
Facility, (v) the sale by Melody of servicing rights in respect of mortgage
portfolios in the ordinary course of its business, (vi) the sale of interests or
investments in real estate or related assets by an Investment Subsidiary and
(vii) transfers of Equity Interests contemplated by the definition of the term
“Foreign Restructuring Transaction” in connection with the consummation of the
Foreign Restructuring Transaction); provided that any asset sale or series of
related asset sales having a value (net of related assumed liabilities) not in
excess of $5,000,000 shall be deemed not to be an “Asset Sale” for purposes of
this Agreement.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent,
substantially in the form of Exhibit B or such other form as shall be approved
by the Administrative Agent.

“Auction” shall mean an auction pursuant to which the Purchaser offers to
purchase Term Loans pursuant to the Auction Procedures.

“Auction Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and the Purchaser, and accepted by the Administrative
Agent, substantially in the form of Exhibit C or such other form as shall be
approved by the Administrative Agent.

“Auction Procedures” shall mean the procedures set forth in Exhibit D.

“Australian Dollars” or “A$” shall mean the lawful currency of Australia.

“Available Acquisition Amount” shall mean an amount equal to the sum of (a) 20%
of cumulative Consolidated EBITDA for each full fiscal quarter of the
U.S. Borrower commencing with the fiscal quarter beginning January 1, 2006
(taken as a single accounting period) and (b) the unused portion of the
Available Investment Amount at such time.

“Available Cash” shall mean, on any date, the amount of cash and Permitted
Investments held by the U.S. Borrower and the Domestic Subsidiaries on such
date, less the amount thereof that is (a) reflected as “Cash Surrender Value for
Insurance Policy for Deferred Compensation Plan” and “Prepaid Pension Costs” on
the most recent balance sheet of the U.S. Borrower delivered pursuant to this
Agreement or (b) subject to restrictions, directly or indirectly, on its use.

“Available Investment Amount” shall mean an amount equal to the excess of
(a) 20% of cumulative Adjusted Consolidated Net Income for each full fiscal
quarter of the U.S. Borrower commencing with the fiscal quarter beginning
January 1, 2006 (taken as a single accounting period) over (b) the aggregate
amount utilized pursuant to clause (b) of the definition of “Available
Acquisition Amount” prior to such time to finance Permitted Acquisitions.

 

8



--------------------------------------------------------------------------------

“Available Restricted Payment Amount” shall mean an amount equal to 50% of
cumulative Adjusted Consolidated Net Income for each full fiscal quarter of the
U.S. Borrower commencing with the fiscal quarter beginning January 1, 2006
(taken as a single accounting period).

“B/A Equivalent Loan” shall have the meaning assigned to such term in
Section 2.24(h).

“B/A Loan” shall mean a Borrowing comprised of one or more Bankers’ Acceptances
or, as applicable, B/A Equivalent Loans. For greater certainty, all provisions
of this Agreement that are applicable to Bankers’ Acceptances are also
applicable, mutatis mutandis, to B/A Equivalent Loans.

“Bank Bill Rate” shall mean, in relation to an Interest Period for any Loan
denominated in Australian Dollars or New Zealand Dollars, the rate determined by
the Administrative Agent (or, in the case of any N.Z. Swingline Loan, the N.Z.
Swingline Lender) to be the average bid rate displayed at or about 10:30 a.m.
(Local Time) on the first day of such Interest Period on the Reuters screen BBSY
page (for Australian Dollars) or BKBM page (for New Zealand Dollars), for a term
equivalent to such Interest Period. If (a) for any reason there is no rate
displayed for a period equivalent to such Interest Period or (b) the basis on
which such rate is displayed is changed and in the reasonable opinion of the
Administrative Agent (or, in the case of any N.Z. Swingline Loan, the N.Z.
Swingline Lender) such rate ceases to reflect the cost to a majority in interest
of the Multicurrency Lenders of funding to the same, then the Bank Bill Rate
shall be the rate determined by the Administrative Agent (or, in the case of any
N.Z. Swingline Loan, the N.Z. Swingline Lender) to be the average of the buying
rates quoted to the Administrative Agent (or, in the case of any N.Z. Swingline
Loan, the N.Z. Swingline Lender) by three reference banks selected by it at or
about that time on that date for bills of exchange that are accepted by an
Australian bank or a New Zealand bank, as the case may be, and that have a term
equivalent to the Interest Period. If there are no such buying rates the rate
shall be the rate reasonably determined by the Administrative Agent (or, in the
case of any N.Z. Swingline Loan, the N.Z. Swingline Lender) to be its cost of
funds. Rates will be expressed as a yield percent per annum to maturity and
rounded up or down, if necessary, to the nearest two decimal places. When used
in reference to any Loan or Borrowing, the term “Bank Bill Rate” refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Bank Bill Rate.

“Bankers’ Acceptance” and “B/A” shall mean a non-interest bearing instrument
denominated in Canadian dollars, drawn by the Canadian Borrower, and accepted by
a Multicurrency Lender in accordance with this Agreement, and shall include a
depository note within the meaning of the Depository Bills and Notes Act
(Canada) and a bill of exchange within the meaning of the Bills of Exchange Act
(Canada).

“Blum Funds” shall mean (i) Blum Strategic Partners, L.P. (as successor to RCBA
Strategic Partners, L.P.) and its successors, (ii) Blum Capital Partners, L.P.
and its successors and (iii) any investment fund which is an Affiliate of Blum
Capital Partners, L.P. or its successors.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower’s Portion of Specified Subordinated Indebtedness Proceeds” shall mean
the 35% of the Net Cash Proceeds of Specified Subordinated Indebtedness that are
not subject to mandatory prepayment pursuant to Section 2.13(f).

 

9



--------------------------------------------------------------------------------

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

“Borrowers” shall mean, collectively, the U.S. Borrower, the Australian
Borrower, the Canadian Borrower, the Japanese Borrower, the New Zealand Borrower
and the UK Borrower and any other wholly owned Subsidiary of the U.S. Borrower
that becomes a party hereto as a Borrower pursuant to Section 9.18.

“Borrowing” shall mean (a) Loans of the same Class and Type and in the same
currency made, converted or continued on the same date and, in the case of a
Fixed Rate Loan, as to which a single Interest Period or Contract Period, as the
case may be, is in effect, or (b) a Swingline Loan.

“Borrowing Minimum” shall mean $5,000,000, £2,000,000, €2,000,000, A$1,000,000,
NZ$1,000,000, C$1,000,000 or ¥100,000,000, as the case may be.

“Borrowing Multiple” shall mean $1,000,000, £500,000, €500,000, A$250,000,
NZ$250,000, C$250,000 or ¥25,000,000, as the case may be.

“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit E, or such other
form as shall be approved by the Administrative Agent.

“Borrowing Subsidiary Agreement” shall mean a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.

“Borrowing Subsidiary Termination” shall mean a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurocurrency Loan, the term
“Business Day” shall also exclude (a) any day on which banks are not open for
dealings in dollar deposits in the London interbank market (if such Eurocurrency
Loan is denominated in dollars) and (b) any day that is not a TARGET Day (if
such Eurocurrency Loan is denominated in Euro), and, when used in connection
with any Calculation Date or determining any date on which any amount is to be
paid or made available in an Alternative Currency other than Euro, the term
“Business Day” shall also exclude any day on which commercial banks and foreign
exchange markets are not open for business in the principal financial center in
the country of such Alternative Currency.

“Calculation Date” shall mean (a) the date on which any Multicurrency Loan or
U.K. Loan is made, (b) the date of issuance, extension or renewal of any
Multicurrency Letter of Credit or U.K. Letter of Credit, (c) the date of
conversion or continuation of any Multicurrency Borrowing or U.K. Borrowing
pursuant to Section 2.10 or (d) such additional dates as the Administrative
Agent shall specify.

“Canadian Dollars” or “C$” shall mean the lawful currency of Canada.

“Canadian Prime Rate” shall mean, on any day, the annual rate of interest equal
to the greater of: (a) the annual rate of interest determined from time to time
by the Administrative Agent as its prime rate in effect at its principal office
in Toronto, Ontario on such day for interest rates on Canadian
Dollar-Denominated commercial loans made in Canada; and (b) the annual rate

 

10



--------------------------------------------------------------------------------

of interest equal to the sum of (i) the CDOR Rate in effect on such day and
(ii) 1%. When used in reference to any Loan or Borrowing, “Canadian Prime Rate”
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Canadian Prime Rate.

“Canadian Sublimit” shall mean $5,000,000.

“Capital Expenditures” shall mean, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of Holdings and its
consolidated Subsidiaries that are set forth as such in a consolidated statement
of cash flows of Holdings for such period prepared in accordance with GAAP and
(b) Capital Lease Obligations incurred by Holdings and its consolidated
Subsidiaries during such period, but excluding in each case (i) any such
expenditure made to restore, replace or rebuild property to the condition of
such property immediately prior to any damage, loss, destruction or condemnation
of such property, to the extent such expenditure is made with insurance
proceeds, condemnation awards, damage recovery proceeds or other indemnity
payments relating to any such damage, loss, destruction or condemnation within
365 days of receipt of such proceeds, (ii) any such expenditure made at the
request of, and for which Holdings or any consolidated Subsidiary receives
reimbursement in cash from, a person other than Holdings or any Subsidiary in
the ordinary course of business, and (iii) expenditures which represent any part
of the aggregate consideration paid in connection with any investment or
Permitted Acquisition permitted under Section 6.04.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“CBRE Loan Arbitrage Facility” shall mean a credit facility provided to the U.S.
Borrower or CBRE Inc. by any depository bank in which the U.S. Borrower or CBRE
Inc., as the case may be, makes deposits, so long as (i) the U.S. Borrower or
CBRE Inc., as the case may be, applies all proceeds of loans made under such
credit facility to purchase certain highly-rated debt instruments considered to
be permitted short-term investments under such credit facility, and (ii) all
such permitted short-term investments purchased by the U.S. Borrower or CBRE
Inc., as the case may be, with the proceeds of loans thereunder (and proceeds
thereof and distributions thereon) are pledged to the depository bank providing
such credit facility, and such bank has a first priority perfected security
interest therein, to secure loans made under such credit facility.

“CBRE Inc.” shall mean CB Richard Ellis, Inc., a Delaware corporation.

“CDOR Rate” shall mean, for each day in any period, the annual rate of interest
that is the rate based on an average rate applicable to Canadian Dollar bankers’
acceptances for a term equal to the term of the relevant Contract Period (or for
a term of 30 days for purposes of determining the Canadian Prime Rate) appearing
on the Reuters Screen CDOR Page at approximately 10:00 a.m. (Toronto time), on
such date, or if such date is not a Business Day, on the immediately preceding
Business Day; provided that if such rate does not appear on the Reuters Screen
CDOR Page on such date as contemplated, then the CDOR Rate on such date shall be
the rate that would be applicable to Canadian Dollar bankers’ acceptances quoted
by the Administrative Agent as of 10:00 a.m. (Toronto time) on such date or, if
such date is not a Business Day, on the immediately preceding Business Day.

 

11



--------------------------------------------------------------------------------

“Change in Control” shall mean any of the following events: (a) any “person” or
“group” (within the meaning of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934 as in effect on the Closing Date) other than the Permitted Investors
becomes, directly or indirectly, the beneficial owner of Equity Interests in
Holdings representing more than (i) 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings and
(ii) the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of Holdings beneficially owned, directly or
indirectly, by the Permitted Investors; (b) during any period of two consecutive
years, individuals who at the beginning of such period constituted the board of
directors of Holdings (together with any new directors whose election or
nomination for election by the stockholders was approved by a majority of the
directors then in office who were either directors at the beginning of such
period or whose election was previously so approved) cease for any reason to
constitute a majority of the board of directors of Holdings; (c) Holdings shall
cease to directly own 100% of the issued and outstanding Equity Interests of the
U.S. Borrower or (d) the occurrence of a “Change of Control” (however
designated) under and as defined in the definitive documentation governing any
Subordinated Indebtedness constituting Material Indebtedness.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.14, by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the Closing Date.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Domestic Revolving Loans,
Multicurrency Revolving Loans, U.K. Revolving Loans, Domestic Swingline Loans,
N.Z. Swingline Loans, Other Revolving Loans, Tranche A Loans, Tranche A-1 Loans,
Tranche B Loans or Other Term Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Domestic Revolving Credit
Commitment, Multicurrency Revolving Credit Commitment, U.K. Revolving Credit
Commitment, Domestic Swingline Commitment, N.Z. Swingline Commitment or Other
Revolving Credit Commitment.

“Closing Date” shall mean June 26, 2006.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Co-investment Vehicle” shall mean an entity (other than a Subsidiary) formed
for the purpose of investing principally in real estate related assets.

“Collateral” shall mean all the “Collateral” as defined in any Security
Document.

“Collateral Agreement” shall mean the Amended and Restated Guarantee and Pledge
Agreement substantially in the form of Exhibit G, among the U.S. Borrower,
Holdings, the Subsidiary Guarantors and the Collateral Agent for the benefit of
the Secured Parties.

“Commitment” shall mean, with respect to any Lender, such Lender’s Domestic
Revolving Credit Commitment, Multicurrency Revolving Credit Commitment, U.K.
Revolving Credit Commitment, Domestic Swingline Commitment or N.Z. Swingline
Commitment.

 

12



--------------------------------------------------------------------------------

“Common Stock” shall mean the Class A Common Stock of Holdings.

“Communications” shall have the meaning assigned to such term in Section 9.01.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrowers dated November 2006.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) consolidated interest
expense for such period (including deferred financing costs), (ii) consolidated
income tax expense for such period, (iii) all amounts attributable to
depreciation and amortization for such period, (iv) any non-recurring fees,
expenses or charges in connection with the consummation and implementation of
the Transactions, any Auction or any Loan Modification Offer, (v) any
non-recurring fees, expenses or charges related to any Equity Issuance,
investment permitted under Section 6.03, Permitted Acquisition or incurrence of
Indebtedness, in an amount not exceeding $15,000,000 for all such non-recurring
fees, expenses and charges in such period, (vi) any restructuring expenses
incurred prior to December 31, 2010 in an amount not to exceed $75,000,000 in
any period of four consecutive fiscal quarters ending on or prior to such date,
(vii) all other non-cash losses, expenses and charges of Holdings and its
consolidated subsidiaries (excluding (x) the write-down of current assets and
(y) any such non-cash charge to the extent that it represents an accrual of or
reserve for cash expenditures in any future period), (viii) all compensation
expense to the extent the proceeds of which are substantially concurrently used
by the employees receiving such compensation to purchase Common Stock from
Holdings pursuant to an employee stock purchase plan of Holdings and its
Subsidiaries and (ix) upfront fees or charges arising from any Permitted
Receivables Securitization for such period, and any other amounts for such
period comparable to or in the nature of interest under any Permitted
Receivables Securitization, and losses on dispositions of Receivables and
related assets in connection with any Permitted Receivables Securitization for
such period; and minus (b) without duplication (i) all cash payments made during
such period on account of reserves, restructuring charges and other noncash
charges added to Consolidated Net Income pursuant to clause (a)(vii) above in a
previous period and (ii) to the extent included in determining such Consolidated
Net Income, any extraordinary gains for such period, all determined on a
consolidated basis in accordance with GAAP. Notwithstanding the foregoing,
Consolidated EBITDA for any period of four consecutive fiscal quarters ending on
or prior to December 31, 2010 may also be increased by pro forma cost savings
that are directly attributable to identified restructuring initiatives that have
been commenced by the U.S. Borrower and are factually supportable, certified by
a Financial Officer of the U.S. Borrower, in an amount for each such period of
four consecutive fiscal quarters (net of actual cost savings included in such
Consolidated EBITDA) not to exceed $150,000,000; provided that any such expenses
and cost savings described in this sentence which were added to Consolidated
EBITDA for any quarter ended prior to December 31, 2010 may be included in
future calculations of Consolidated EBITDA which include such quarter but which
end after such date.

“Consolidated Interest Expense” shall mean, for any period, (a) the sum of
(i) the interest expense (including imputed interest expense in respect of
Capital Lease Obligations) of Holdings and its consolidated subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP, plus
(ii) any interest accrued during such period in respect of Indebtedness of
Holdings or any of its consolidated subsidiaries that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP, minus (b) to the extent otherwise included in
Consolidated Interest Expense, (i) deferred

 

13



--------------------------------------------------------------------------------

financing costs, (ii) interest expense associated with any Non-Recourse
Indebtedness, (iii) interest capitalized in accordance with GAAP in connection
with the construction of real estate investments so long as the applicable
consolidated subsidiary has obtained construction loan financing pursuant to
which construction loan advances are made in the amount of such interest
expense, (iv) interest expense associated with Exempt Construction Loans to the
extent such interest expense is either fully supported by net operating income
from the underlying real estate investment or is covered by advances under such
Exempt Construction Loans, (v) interest expense associated with Melody Permitted
Indebtedness, Indebtedness under the CBRE Loan Arbitrage Facility or Excluded
Subordinated Indebtedness, (vi) any interest expense in respect of any Purchased
Loans as provided in Section 1.02 and (vii) any interest expense in respect of a
Permitted Receivables Securitization. For purposes of the foregoing, interest
expense shall be determined after giving effect to any net payments made or
received by Holdings or any of its consolidated subsidiaries with respect to
interest rate Hedging Agreements.

“Consolidated Net Income” shall mean, for any period, the net income or loss of
Holdings and its consolidated subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any such consolidated subsidiary to the extent that
the declaration or payment of dividends or similar distributions by such
consolidated subsidiary of that income is not at the time permitted by operation
of the terms of its charter or any agreement, instrument, judgment, decree,
statute, rule or governmental regulation applicable to such consolidated
subsidiary, (b) except as set forth in Section 1.04, the income or loss of any
person accrued prior to the date it becomes a consolidated subsidiary of
Holdings or is merged into or consolidated with Holdings or any of its
consolidated subsidiaries or the date that such person’s assets are acquired by
Holdings or any of its consolidated subsidiaries, (c) any reduction for charges
made in accordance with Financial Accounting Standard No. 142—Goodwill and Other
Intangible Assets, (d) any income or gains associated with or resulting from the
purchase of Purchased Loans or any income associated with or resulting from
payments received by Holdings, the Purchaser or any Subsidiary pursuant to the
Purchaser Agreement, and (e) any gains or losses attributable to sales of assets
out of the ordinary course of business; provided further, that Consolidated Net
Income for any period shall be increased (i) by cash received during such period
by Holdings or any of its consolidated subsidiaries in respect of commissions
receivable (net of related commissions payable to brokers) on transactions that
were completed by any acquired business prior to the acquisition of such
business and which purchase accounting rules under GAAP would require to be
recognized as an intangible asset purchased, (ii) increased, to the extent
otherwise deducted in determining Consolidated Net Income for such period, by
the amortization of intangibles relating to purchase accounting in connection
with any Permitted Acquisition and (iii) increased (or decreased, as the case
may be), in connection with the sale of real estate during such period, to
eliminate the effect of purchase price allocations to such real estate resulting
from the consummation of any Permitted Acquisition.

“Contract Period” shall mean the term of a B/A Loan selected by the Canadian
Borrower in accordance with Section 2.24, commencing on the date of such B/A
Loan and expiring on a Business Day which shall be either 30 days, 60 days,
90 days or 180 days thereafter, provided that (a) subject to clause (b) below,
each such period shall be subject to such extensions or reductions as may be
reasonably determined by the Administrative Agent to ensure that each Contract
Period shall expire on a Business Day, and (b) no Contract Period shall extend
beyond the Revolving Credit Maturity Date.

 

14



--------------------------------------------------------------------------------

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Credit Facilities” shall mean the revolving credit, swingline, letter of credit
and term loan facilities provided for by this Agreement.

“Current Assets” shall mean, at any time, the consolidated current assets of
Holdings and the Subsidiaries at such time, but excluding, without duplication,
(a) cash, (b) Permitted Investments and (c) “real estate under development” and
“real estate and other assets held for sale” (or line items similar to the
foregoing) to the extent reflected as assets on the balance sheet of Holdings.

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of Holdings and the Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness,
(b) “notes payable on real estate” and “liabilities related to real estate and
other assets held for sale” (or line items similar to the foregoing) to the
extent reflected as liabilities on the balance sheet of Holdings, and
(c) outstanding Revolving Loans, Other Revolving Loans and Swingline Loans.

“D&I Business” shall mean the real estate development and investment activities
conducted by TCC and its subsidiaries.

“D&I Subsidiary” shall mean any subsidiary of TCC engaged principally in the D&I
Business.

“Daily Rate”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate, the Canadian Prime Rate
or the Foreign Base Rate.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Revolving Credit Lender, as determined by the
Administrative Agent, that has (a) failed to fund any portion of its Revolving
Loans or participations in Swingline Loans or Letters of Credit within three
Business Days of the date required to be funded by it hereunder (unless (i) such
Revolving Credit Lender and at least one other unaffiliated Revolving Credit
Lender shall have notified the Administrative Agent and the U.S. Borrower in
writing of their good faith determination that a condition to their obligation
to fund Revolving Loans or participations in Swingline Loans or Letters of
Credit shall not have been satisfied and (ii) Revolving Credit Lenders
representing a majority in interest of the Commitments of the applicable Class
shall not have advised the Administrative Agent in writing of their
determination that such condition has been satisfied), (b) notified Holdings or
any Borrower, the Administrative Agent, any Issuing Bank or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply

 

15



--------------------------------------------------------------------------------

with the terms of this Agreement relating to its obligations to fund prospective
Revolving Loans and participations in then outstanding Swingline Loans or
Letters of Credit, (d) otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good-faith
dispute, or (e) become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
consented to, approved of or acquiesced in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has consented to, approved of or acquiesced in any such proceeding or
appointment; provided that (i) if a Lender would be a “Defaulting Lender” solely
by reason of events relating to a parent company of such Lender as described in
clause (e) above, the Administrative Agent may, in its discretion, determine
that such Lender is not a “Defaulting Lender” if and for so long as the
Administrative Agent is satisfied that such Lender will continue to perform its
funding obligations hereunder and (ii) the Administrative Agent may, by notice
to Holdings and the Lenders, declare that a Defaulting Lender is no longer a
“Defaulting Lender” if the Administrative Agent determines, in its discretion,
that the circumstances that resulted in such Lender becoming a “Defaulting
Lender” no longer apply.

“Deferred Compensation Plan” shall mean the Deferred Compensation Plan for
employees of the U.S. Borrower and the Subsidiaries and any successor plan
thereto, the 401(k) Restoration Plan of Insignia and any successor plan thereto
and the Trammell Crow Company Deferred Compensation Plan and any successor
thereto.

“Discount Proceeds” shall mean for any B/A (or, as applicable, any B/A
Equivalent Loan), an amount (rounded to the nearest whole cent, and with
one-half of one cent being rounded up) calculated on the applicable Borrowing
date by multiplying:

 

  (a) the face amount of the B/A (or, as applicable, any B/A Equivalent Loan);
by

 

  (b) the quotient of one divided by the sum of one plus the product of:

 

  (i) the Discount Rate (expressed as a decimal) applicable to such B/A (or, as
applicable, any B/A Equivalent Loan), and

 

  (ii) a fraction, the numerator of which is the number of days in the Contract
Period of the B/A (or, as applicable, any B/A Equivalent Loan) and the
denominator of which is 365,

with such quotient being rounded up or down to the fifth decimal place and
.000005 being rounded up.

“Discount Rate” shall mean: (a) with respect to any Lender that is a Schedule I
Bank, as applicable to a B/A being purchased by such Lender on any day, the CDOR
Rate; and (b) with respect to any Lender that is not a Schedule I Bank, as
applicable to a B/A being purchased by such Lender on any day, the lesser of
(A) the CDOR Rate plus 10 basis points (0.10%), and (B) the percentage discount
rate (expressed to two decimal places and rounded upward, if not in an increment
of 1/100th of 1%, to the nearest 0.01%) quoted by the Administrative Agent as
the percentage discount rate at which the Administrative Agent would, in
accordance with its normal market practice, at or about 10:00 a.m. (Toronto
time) on such date, be prepared to purchase bankers’ acceptances accepted by the
Administrative Agent having a face amount and term comparable to the face amount
and term of such B/A.

 

16



--------------------------------------------------------------------------------

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
180th day following the latest final maturity date for any of the Loans, or
(b) is convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interest referred to in
clause (a) above, in each case at any time prior to 180th day following the
latest final maturity date for any of the Loans; provided, however, that Equity
Interests that were not Disqualified Stock when issued shall not become
Disqualified Stock solely as a result of the subsequent extension of the final
maturity date of any of the Loans pursuant to Section 9.20.

“Dollar Equivalent” shall mean, on any date of determination, with respect to
any amount denominated in any currency other than dollars, the equivalent in
dollars of such amount, determined by the Administrative Agent pursuant to
Section 1.05 using the applicable Exchange Rate with respect to such currency at
the time in effect.

“Dollar Loan” shall mean a Loan denominated in dollars.

“dollars” or “$” shall mean lawful money of the United States of America.

“Domestic L/C Disbursement” shall mean a payment or disbursement made by the
Issuing Bank pursuant to a Domestic Letter of Credit.

“Domestic L/C Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn and unexpired amount of all outstanding Domestic Letters of Credit at
such time and (b) the aggregate principal amount of all Domestic L/C
Disbursements that have not yet been reimbursed at such time. The Domestic L/C
Exposure of any Domestic Revolving Credit Lender at any time shall equal its Pro
Rata Percentage of the aggregate Domestic L/C Exposure at such time.

“Domestic Letter of Credit” shall mean any letter of credit issued (or deemed
issued) pursuant to Section 2.23 and designated (or deemed designated) as such.

“Domestic Obligations” shall have the meaning assigned to such term in the
Collateral Agreement.

“Domestic Revolving Credit Borrowing” shall mean a Borrowing comprised of
Domestic Revolving Loans.

“Domestic Revolving Credit Commitment” shall mean, with respect to each Lender,
the commitment of such Lender to make Domestic Revolving Loans hereunder as set
forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to which
such Lender assumed its Domestic Revolving Credit Commitment, as applicable, as
the same may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.

 

17



--------------------------------------------------------------------------------

“Domestic Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the aggregate principal amount at such time of all outstanding
Domestic Revolving Loans of such Lender, plus the aggregate amount at such time
of such Lender’s Domestic Revolving L/C Exposure, plus the aggregate amount at
such time of such Lender’s Domestic Swingline Exposure.

“Domestic Revolving Credit Lender” shall mean a Lender with a Domestic Revolving
Credit Commitment or outstanding Domestic Revolving Credit Exposure.

“Domestic Revolving Loans” shall mean the revolving loans made by the Domestic
Revolving Credit Lenders to the U.S. Borrower pursuant to clause (i) of
Section 2.01.

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

“Domestic Swingline Commitment” shall mean the commitment of the Domestic
Swingline Lender to make Domestic Swingline Loans to the U.S. Borrower pursuant
to Section 2.22, as the same may be reduced from time to time pursuant to
Section 2.09.

“Domestic Swingline Exposure” shall mean at any time the aggregate principal
amount at such time of all outstanding Domestic Swingline Loans. The Domestic
Swingline Exposure of any Domestic Revolving Credit Lender at any time shall
equal its Pro Rata Percentage of the aggregate Domestic Swingline Exposure at
such time.

“Domestic Swingline Lender” shall mean Credit Suisse, acting through any of its
branches or affiliates, in its capacity as lender of Domestic Swingline Loans
hereunder.

“Domestic Swingline Loan” shall mean any loan made by the Domestic Swingline
Lender to the U.S. Borrower pursuant to Section 2.22.

“DUS Subsidiary” shall mean an entity formed by the U.S. Borrower solely for the
purposes of participating in the Fannie Mae Delegated Underwriting and Servicing
(DUS) Program or any similar program sponsored by the Federal National Mortgage
Association or the Federal Home Loan Mortgage Corporation.

“ECF Prepayment Amount” shall have the meaning assigned to such term in
Section 2.13(d).

“ECF Prepayment Date” shall have the meaning assigned to such term in
Section 2.13(d).

“Employee Performance Payments” shall mean payments to employees of Holdings,
the U.S. Borrower or any Subsidiary pursuant to the “CBREI UK MAG scheme” or
similar plans designed to pay employees amounts reflecting the creation of value
or in recognition of other performance thresholds achieved by such employees;
provided that the aggregate amount of such payments made after the Closing Date
shall not exceed $20,000,000.

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and binding agreements in each case, relating to protection of the
environment, natural resources, human health and safety (to the

 

18



--------------------------------------------------------------------------------

extent relating to exposure to Hazardous Materials) or the presence, Release of,
or exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person.

“Equity Issuance” shall mean any issuance or sale by Holdings, the U.S. Borrower
or any of their respective subsidiaries of any Equity Interests or any
obligations convertible into or exchangeable for, or giving any person a right,
option or warrant to acquire such Equity Interests or such convertible or
exchangeable obligations, as applicable, except in each case for (a) any
issuance or sale to any Permitted Investor (other than any such person acting in
the capacity of an underwriter or placement agent with regard to such Equity
Issuance), Holdings, the U.S. Borrower or any Subsidiary, (b) any issuance of
directors’ qualifying shares and (c) sales or issuances of common stock of
Holdings or stock fund units in the Deferred Compensation Plan to management,
employees or consultants of Holdings, the U.S. Borrower or any Subsidiary under
the Deferred Compensation Plan or any employee stock option or stock purchase
plan or employee benefit plan in existence from time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the U.S. Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived); (b) a failure by
any Plan to satisfy the minimum funding standard (as defined in Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each instance,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is or, is
expected to be, in “at risk” status (as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA); (e) the incurrence by the U.S. Borrower or any
of its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan (other than a standard termination pursuant to
Section 4041(b) of ERISA) or the withdrawal or partial withdrawal of the
U.S. Borrower or any of its ERISA Affiliates from any Plan or Multiemployer
Plan; (f) the receipt by the U.S. Borrower or any of its ERISA Affiliates from
the PBGC or a plan administrator of any notice relating to the

 

19



--------------------------------------------------------------------------------

intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the receipt by the U.S. Borrower or any of its ERISA Affiliates of
any intent to withdraw from a Multiemployer Plan, or the receipt by any
Multiemployer Plan from the U.S. Borrower or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA, or is in “endangered”
or “critical” status within the meaning of Section 305 of ERISA; (h) the
occurrence of a nonexempt “prohibited transaction” with respect to which the
U.S. Borrower or any of the Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) or a “party of
interest” (within the meaning of Section 3(14) of ERISA) or with respect to
which the U.S. Borrower or any such Subsidiary could otherwise be liable;
(i) any other event or condition with respect to a Plan or Multiemployer Plan
that could result in liability of the U.S. Borrower or any Subsidiary; or
(j) any Foreign Benefit Event.

“Euro” or “€” shall mean the single currency of the European Union as
constituted by the Treaty on European Union as adopted as lawful currency by
certain member states under legislation of the European Union for European
Monetary Union.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Cash Flow” shall mean, for any period of four consecutive quarters
ending on June 30 of any year, the excess of (a) the sum, without duplication,
of (i) Consolidated EBITDA for such period and (ii) reductions to noncash
working capital of Holdings and the Subsidiaries for such period (i.e., the
decrease, if any, in Current Assets minus Current Liabilities from the beginning
to the end of such period minus (b) the sum, without duplication, of (i) the
amount of any Taxes paid in cash by Holdings and the Subsidiaries with respect
to such period, (ii) Consolidated Interest Expense for such period paid in cash,
(iii) Capital Expenditures made in cash during such period, except to the extent
financed with the proceeds of Indebtedness, equity issuances, casualty proceeds,
condemnation proceeds or other proceeds that would not be included in
Consolidated EBITDA, (iv) permanent repayments of Indebtedness (other than
(x) mandatory prepayments of Loans under Section 2.13 (other than
Section 2.13(a) and (e)) and (y) Voluntary Prepayments) made by Holdings and the
Subsidiaries during such period, but only to the extent that such prepayments by
their terms cannot be reborrowed or redrawn and (except for the prepayment of
Term Loans with the Net Cash Proceeds of Junior Capital) do not occur in
connection with a refinancing of all or any portion of such Indebtedness,
(v) the amount of net investments (which, for purposes of this definition, shall
not be a negative number, regardless of returns of principal or capital) made in
cash in accordance with Section 6.03(g), (m), (p) or (r) (including investments
made in accordance with the last paragraph of 6.03) during such period to the
extent not financed with the proceeds of any Indebtedness or equity issuances or
other proceeds that would not be included in Consolidated EBITDA, (vi) the
amount of Restricted Payments made in cash by Holdings in accordance with
Section 6.05(a) during such period, (vii) any non-recurring fees, expenses or
charges in connection with the consummation of the Transactions, any Auction or
any Loan Modification Offer, to the extent added back in the determination of
Consolidated EBITDA with respect to such period pursuant to clause (iv) of the
definition of Consolidated EBITDA, (viii) any other non-recurring fees payable
to financial institutions in connection with any issuance of Indebtedness,
Equity Issuances or amendments to

 

20



--------------------------------------------------------------------------------

this Agreement, (ix) any payments in respect of restructuring expenses and the
amount of any pro forma cost savings permitted to be added to Consolidated
EBITDA with respect to such period pursuant to clause (a)(vi) or the last
sentence, respectively, of the definition of Consolidated EBITDA and
(x) additions to noncash working capital of Holdings and the Subsidiaries for
such period (i.e., the increase, if any, in Current Assets minus Current
Liabilities from the beginning to the end of such period). Notwithstanding the
foregoing, Excess Cash Flow shall be neither decreased nor increased by the
amount of principal of, and interest on, the Purchased Loans paid to the
Purchaser, in each case to the extent the same is returned to the U.S. Borrower
pursuant to the Purchaser Agreement.

“Exchange Rate” shall mean, on any day, with respect to any currency other than
dollars (for purposes of determining the Dollar Equivalent) or dollars (for
purposes of determining the Alternative Currency Equivalent), the rate at which
such currency may be exchanged into dollars or the applicable Alternative
Currency, as the case may be, as set forth at approximately 11:00 a.m., Local
Time, on such date on the applicable Bloomberg Key Cross Currency Rates Page. In
the event that any such rate does not appear on any Bloomberg Key Cross Currency
Rates Page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates selected by the
Administrative Agent for such purpose, or, at the discretion of the
Administrative Agent, such Exchange Rate shall instead be the arithmetic average
of the spot rates of exchange of the Administrative Agent in the market where
its foreign currency exchange operations in respect of such currency are then
being conducted, at or about 10:00 a.m., Local Time, on such date for the
purchase of dollars or the applicable Alternative Currency, as the case may be,
for delivery two Business Days later; provided that, if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any other reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.

“Excluded Subordinated Indebtedness” shall mean the aggregate principal amount
of (a) Specified Subordinated Indebtedness and (ii) any other Subordinated
Indebtedness to the extent the Net Cash Proceeds thereof are used to prepay Term
Loans.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of a Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by (i) any Governmental
Authority of the United States of America (or any political subdivision or
taxing authority thereof or therein), or the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, or (ii) as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax (or any political subdivision or taxing authority
thereof or therein) other than a connection arising solely as a result of
entering into any Loan Document; (b) any branch profits taxes imposed by any
Governmental Authority of the United States of America (or any political
subdivision or taxing authority thereof or therein) or any similar tax imposed
by any other jurisdiction described in clause (a) above, and (c) in the case of
a Foreign Lender (other than an assignee pursuant to a request by a Borrower
under Section 2.21(a)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.20(f), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from such Borrower with respect to such withholding tax pursuant to
Section 2.20(a).

 

21



--------------------------------------------------------------------------------

“Exempt Construction Loan” shall mean any interim construction loan (or
Guarantee thereof) (a) that is subject to or backed by an Approved Take Out
Commitment, or (b) in which the D&I Subsidiary that is the obligor of such
construction loan has entered into a Qualifying Lease of the property securing
such Exempt Construction Loan (or Guarantee thereof) and such lease supports a
refinancing of the entire interim construction loan amount based upon prevailing
permanent loan terms at the time the interim construction loan is
closed. Notwithstanding the foregoing, construction loans (and Guarantees
thereof) shall cease to be treated as Exempt Construction Loans in the event
that any of the following occur: (i) the obligor of such Exempt Construction
Loan is in default beyond any applicable notice and cure periods of any
obligations under the credit agreement relating to such Exempt Construction
Loan; or (ii) the underlying real property securing such Exempt Construction
Loan has not been sold by a date which is no later than 15 months (unless
subject to or backed by an Approved Take Out Commitment, in which case no
deadline for the sale of such real property shall apply) after completion of
construction.

“Existing Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement.

“Existing Letter of Credit” shall mean each Letter of Credit previously issued
for the account of TCC that (a) is outstanding on the Second Restatement Date
and (b) is listed on Schedule 1.01(d).

“Facility Fees” shall have the meaning assigned to such term in Section 2.05(a).

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fees” shall mean the Amendment Fees, the Facility Fees, the Administrative
Agent Fees, the L/C Participation Fees and the Issuing Bank Fees.

“FHA Loans” shall mean commercial or multi-housing mortgage loans originated by
Melody (or any other Mortgage Banking Subsidiary) and insured by the Federal
Housing Administration or any other governmental entity.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, Treasurer or Controller of such person.

“First Restatement Date” shall mean December 20, 2006.

“First Restatement Transactions” shall mean the “Transactions” as defined in the
Existing Credit Agreement.

“Fixed Rate”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate, the Discount Rate or the
Bank Bill Rate.

 

22



--------------------------------------------------------------------------------

“Foreign Base Rate” shall mean, with respect to any Alternative Currency (other
than Canadian Dollars) in any jurisdiction, the rate of interest per annum
determined by the Administrative Agent to be the rate of interest (in the
absence of a Fixed Rate) charged by it to borrowers of similar quality as the
applicable Borrower for short-term loans in such Alternative Currency in such
jurisdiction. Notwithstanding anything to the contrary contained herein, Loans
may be made or maintained as Foreign Base Rate Loans only to the extent
specified in Section 2.02(f), 2.08 or 2.15.

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan and (d) the incurrence of any liability in excess of $5,000,000 (or the
equivalent thereof in another currency) by Holdings, the U.S. Borrower or any of
its Subsidiaries under applicable law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein, or (e) the occurrence of any transaction
that is prohibited under any applicable law and could reasonably be expected to
result in the incurrence of any liability by Holdings, the U.S. Borrower or any
of its Subsidiaries, or the imposition on Holdings, the U.S. Borrower or any of
its Subsidiaries of any fine, excise tax or penalty resulting from any
noncompliance with any applicable law, in each case in excess of $5,000,000 (or
the equivalent thereof in another currency).

“Foreign Lender” shall mean, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is located. For purposes of this definition, the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Foreign Pension Plan” shall mean any plan that under applicable law of any
jurisdiction other than the United States of America is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

“Foreign Restructuring Transaction” shall mean (a) the creation of one or more
newly-formed holding companies that would be Foreign Subsidiaries of the U.S.
Borrower and direct of indirect parents of Relam and (b) the contribution or
other transfer of all the Equity Interests of the U.K. Borrower and/or the
Canadian Borrower to Relam, all on the terms and conditions previously disclosed
by the U.S. Borrower to the Administrative Agent and reasonably satisfactory to
the Administrative Agent.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

 

23



--------------------------------------------------------------------------------

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness or other obligation, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment of such Indebtedness or other
obligation or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation;
provided, however, that the term “Guarantee” shall not include (i) endorsements
for collection or deposit in the ordinary course of business, (ii) customary
environmental indemnities and non-recourse carve-out guarantees requested by
Lenders in financing transactions secured by real property, (iii) guarantees in
respect of Exempt Construction Loans or (iv) completion and budget guarantees.

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other petroleum hydrocarbons, coal ash, radon gas, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, chlorofluorocarbons and
all other ozone-depleting substances and (b) any chemical, material, substance
or waste that is prohibited, limited or regulated by or pursuant to any
Environmental Law.

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Immaterial Subsidiary” shall mean (a) each Subsidiary that is formed for the
purpose of allowing employees to participate in the economic returns of certain
investments or investment programs and does not engage in any other business
activities or have any outstanding Indebtedness and (b) each other Subsidiary
that has consolidated total assets of less than $1,000,000.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services
(excluding (i) with respect to clause (e), trade accounts payable and accrued
obligations incurred in the ordinary course of business and (ii) only with
respect to clauses (a) through (e), accrued obligations in respect of the
Deferred Compensation Plan), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed,
(g) all Guarantees by such person of Indebtedness of others (other than
Guarantees by an Investment Subsidiary of any Indebtedness of any Co-investment
Vehicle; provided that neither such Guarantee nor the related Indebtedness is
recourse to Holdings, the U.S. Borrower or any

 

24



--------------------------------------------------------------------------------

other Subsidiary (other than an Investment Subsidiary)), (h) all Capital Lease
Obligations of such person, (i) all obligations of such person as an account
party in respect of letters of credit, (j) all obligations of such person in
respect of bankers’ acceptances, (k) all obligations of such person pursuant to
any Permitted Receivables Securitization to the extent such obligations are
reflected as indebtedness on the balance sheet of Holdings and (l) the aggregate
liquidation preference of all outstanding Disqualified Stock issued by such
person. The Indebtedness of any person shall include all Indebtedness of any
partnership, or other entity in which such person is a general partner, or other
equity holder with unlimited liability other than (x) Indebtedness which by its
terms is expressly non-recourse to such person (subject to customary
environmental indemnities or completion or budget guarantees, and subject to
customary exclusions from liability by lenders in non-recourse financing
transactions secured by real property (including by means of separate
indemnification agreements or carve-out guarantees)) and (y) if such person is
an Investment Subsidiary, the Indebtedness of a related Co-investment Vehicle.
Notwithstanding the foregoing, in connection with the purchase of any business,
Indebtedness shall not include post-closing payment adjustments to which the
seller may become entitled so long as (i) such payment is to be determined by a
final closing balance sheet or depends on the performance of such business after
the closing of the purchase, (ii) at the time of closing, the amount of any such
payment is not determinable and (iii) to the extent such payment thereafter
becomes fixed and determined, the amount is paid within 60 days thereafter.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Insignia” shall mean Insignia Financial Group, Inc., a Delaware corporation.

“Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA (less the amount, if any, thereof consisting of interest
or investment income on the deployment of the proceeds of Melody Permitted
Indebtedness or loans under the CBRE Loan Arbitrage Facility) for such period to
(b) Consolidated Interest Expense for such period.

“Interest Payment Date” shall mean (a) with respect to any Daily Rate Loan, the
last Business Day of each March, June, September and December and (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

“Interest Period” shall mean, with respect to any Eurocurrency Borrowing or Bank
Bill Rate Borrowing, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or
6 months thereafter (or 9 or 12 months thereafter if, at the time of the
relevant Borrowing, all Lenders participating therein agree to make an interest
period of such duration available), as the applicable Borrower may elect;
provided, however, that if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

 

25



--------------------------------------------------------------------------------

“Investment Subsidiary” shall mean (a) any Subsidiary engaged principally in the
business of buying and holding real estate related assets in anticipation of
selling such assets or transferring such assets, which assets may include
securities of companies engaged principally in such business, (b) any Subsidiary
engaged principally in the business of investing in and/or managing
Co-investment Vehicles and (c) any D&I Subsidiary.

“Issuing Bank” shall mean, as the context may require, (a) Credit Suisse, in its
capacity as the issuer of Letters of Credit hereunder, (b) with respect to each
Existing Letter of Credit, the Lender that issued such Existing Letter of Credit
and (c) any other Lender that may become an Issuing Bank pursuant to
Section 2.23(i) or (k), with respect to Letters of Credit issued by such Lender.
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(d).

“Japanese Borrower” shall mean any wholly owned Subsidiary of the U.S. Borrower
organized under the laws of Japan that is designated as an additional Borrower
in accordance with Section 9.18.

“Japanese Sublimit” shall mean $10,000,000.

“Japanese Yen” or “¥” shall mean lawful currency of Japan.

“Junior Capital” shall mean Qualified Capital Stock of Holdings or Subordinated
Indebtedness.

“L/C Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.23

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” shall mean at any time the sum of (a) the Domestic L/C Exposure,
(b) the Multicurrency L/C Exposure and (c) the U.K. L/C Exposure.

“L/C Participation Fees” shall mean the fees provided for in Section 2.05(c).

“Lead Arrangers” shall mean Credit Suisse Securities (USA) LLC and Banc of
America Securities LLC, in their respective capacities as joint lead arrangers
of the Credit Facilities.

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance. Unless the context clearly indicates otherwise, the
term “Lenders” shall include each Swingline Lender.

“Letter of Credit” shall mean (a) any letter of credit issued pursuant to
Section 2.23 and (b) any Existing Letter of Credit. A Letter of Credit shall be
a “Domestic Letter of Credit” if an Existing Letter of Credit or if issued or
deemed issued under the Domestic Revolving Credit Commitments, a “Multicurrency
Letter of Credit” if issued or deemed issued under the Multicurrency Revolving
Credit Commitments or a “U.K. Letter of Credit” if issued or deemed issued under
the U.K. Revolving Credit Commitments.

 

26



--------------------------------------------------------------------------------

“Leverage Ratio” shall mean, on any date, the ratio of Total Debt less Available
Cash on such date to Consolidated EBITDA for the period of four consecutive
fiscal quarters most recently ended on or prior to such date.

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to or, with respect to Eurocurrency Borrowings denominated in Pounds, at
approximately 11:00 a.m. (London time) on the same day as, the commencement of
such Interest Period by reference to the British Bankers’ Association Interest
Settlement Rates for deposits in dollars, Pounds, Euro or Japanese Yen, as
applicable (as set forth by the Bloomberg Information Service or any successor
thereto or any other service selected by the Administrative Agent which has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates), for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in dollars,
Pounds, Euro or Japanese Yen, as applicable, are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to or, with respect to Eurocurrency
Borrowings denominated in Pounds, at approximately 11:00 a.m. (London time) on
the same day as, the beginning of such Interest Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset, and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset. For the avoidance of doubt, the grant by any person of a license to use
Intellectual Property (as defined in the Collateral Agreement) owned by,
licensed to, or developed by such person and such licensing activity shall not
constitute a grant by such person of a Lien on such Intellectual Property.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, the Purchaser Agreement and each Loan Modification Agreement.

“Loan Modification Agreement” shall mean a Loan Modification Agreement in form
and substance reasonably satisfactory to the Administrative Agent and the
U.S. Borrower, among the U.S. Borrower, the other Loan Parties and one or more
Accepting Lenders.

“Loan Modification Offer” shall have the meaning assigned to such term in
Section 9.20(a).

“Loan Parties” shall mean the Borrowers and the Guarantors.

“Loans” shall mean the Revolving Loans, the Term Loans and the Swingline Loans.
Unless the context otherwise requires, the term “Loans” shall include any Other
Term Loans and any Other Revolving Loans.

 

27



--------------------------------------------------------------------------------

“Local Time” shall mean, in relation to any Borrowing by (a) the U.S. Borrower,
New York time, (b) the Canadian Borrower, Toronto time, (c) the U.K. Borrower,
London time, (d) the Australian Borrower, Melbourne time, (e) the Japanese
Borrower, Tokyo time, and (f) the New Zealand Borrower, Auckland time.

“Liquidity Condition” shall mean, on any date, that the sum of (a) Holdings’
unrestricted cash and cash equivalents, on a consolidated basis, on such date
and (b) the unused and available Revolving Credit Commitments and Other
Revolving Credit Commitments on such date would exceed $450,000,000.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a materially adverse effect on (a) the
business, assets, operations or financial condition of the U.S. Borrower and the
Subsidiaries, taken as a whole, (b) the ability of the U.S. Borrower or any
other Loan Party to perform any of its obligations under any Loan Document to
which it is or will be a party or (c) the rights of or benefits available to the
Lenders under any Loan Document.

“Material Indebtedness” shall mean Indebtedness (other than the Loans, Letters
of Credit and Non-Recourse Indebtedness), or obligations in respect of one or
more Hedging Agreements, of any one or more of Holdings, the U.S. Borrower and
the Subsidiaries in an aggregate principal amount exceeding $25,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of Holdings, the U.S. Borrower or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that Holdings, the U.S. Borrower or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

“Material Third-Party Indebtedness” shall mean Indebtedness, or obligations in
respect of one or more Hedging Agreements, of any Non-Guarantor Subsidiary in an
aggregate principal amount exceeding $10,000,000. For purposes of determining
Material Third-Party Indebtedness, the “principal amount” of the obligations of
any Non-Guarantor Subsidiary in respect of any Hedging Agreement at any time
shall be the maximum aggregate principal amount (giving effect to any netting
agreements) that such Non-Guarantor Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.

“Melody” shall mean, collectively, (a) CBRE Capital Markets, Inc., a Texas
corporation (formerly known as CBRE Melody & Company), and (b) CBRE Capital
Markets of Texas, L.P., a limited partnership under the laws of the State of
Texas.

“Melody Loan Arbitrage Facility” shall mean a credit facility provided to Melody
by any depository bank in which a Melody entity makes deposits, so long as
(i) such Melody entity applies all proceeds of loans made under such credit
facility to purchase certain highly-rated debt instruments considered to be
permitted short-term investments under such credit facility, and (ii) all such
permitted short-term investments purchased by such Melody entity with the
proceeds of loans thereunder (and proceeds thereof and distributions thereon)
are pledged to the depository bank providing such credit facility, and such bank
has a first priority perfected security interest therein, to secure loans made
under such credit facility.

“Melody Loan Securitization Funds” shall mean one or more special purpose
investment funds formed by Melody solely for the purpose of originating,
securitizing and selling investment tranches of commercial real estate loans.

 

28



--------------------------------------------------------------------------------

“Melody Mortgage Warehousing Facility” shall mean (a) a credit facility provided
by any bank or other financial institution extended to Melody or any other
Mortgage Banking Subsidiary in connection with any Mortgage Banking Activities,
pursuant to which such lender makes loans to Melody or any other Mortgage
Banking Subsidiary, the proceeds of which loans are applied by Melody (or any
other Mortgage Banking Subsidiary) to fund commercial mortgage loans originated
and owned by Melody (or any other Mortgage Banking Subsidiary) subject to a
commitment (subject to customary exceptions) to purchase such mortgage loans or
mortgage-backed securities in respect thereof by (a) the Federal Home Loan
Mortgage Corporation, the Federal National Mortgage Association or any other
quasi-federal governmental agency or enterprise or government-sponsored entity
or its seller servicer or (b) any other commercial conduit lender, in each case
so long as (i) loans made by such lender to Melody (or any other Mortgage
Banking Subsidiary) thereunder are secured by a pledge of commercial mortgage
loans made by Melody (or any other Mortgage Banking Subsidiary) with the
proceeds of such loans, and such lender has a perfected first priority security
interest therein, to secure loans made under such credit facility and (ii) in
the case of loans to be sold to a commercial conduit lender, the related
Indebtedness of the Mortgage Banking Subsidiary does not exceed a term of
120 days or a loan to value of 80%, and (b) any other credit facility provided
by any bank or other financial institution extended to Melody or any other
Mortgage Banking Subsidiary pursuant to which such lender makes loans to Melody
or any other Mortgage Banking Subsidiary, the proceeds of which loans are
applied by Melody (or any other Mortgage Banking Subsidiary) to fund FHA Loans,
so long as such loans to Melody (or any other Mortgage Banking Subsidiary) are
repaid by Melody (or any other Mortgage Banking Subsidiary) to such lender with
the proceeds of the sale or issuance of Melody Lending Program Securities.

“Melody Lending Program Securities” shall mean mortgage-backed securities or
bonds issued by Melody or any other Mortgage Banking Subsidiary supported by FHA
Loans and Guaranteed by the Government National Mortgage Association or any
other quasi-federal governmental agency or enterprise or government-sponsored
entity, the proceeds of which securities or bonds are applied by Melody or any
other Mortgage Banking Subsidiary to refinance Indebtedness under a Melody
Mortgage Warehousing Facility.

“Melody Permitted Indebtedness” shall mean Indebtedness of Melody under the
Melody Loan Arbitrage Facility, a Melody Mortgage Warehousing Facility, the
Melody Working Capital Facility, the Melody Repo Arrangement and Melody Lending
Program Securities, and Indebtedness of any Mortgage Banking Subsidiary under a
Melody Mortgage Warehousing Facility that is, in all cases, non-recourse to the
U.S. Borrower or any of the other Subsidiaries.

“Melody Repo Arrangement” shall mean an arrangement whereby mortgage loans
originated by Melody are funded by a third party lender or financial institution
(a “Melody Repo Party”) pursuant to an agreement whereby the Melody Repo Party
funds and purchases from Melody such mortgage loans upon origination and sells
such loans to Melody prior to Melody’s sale of such loans to the Federal Home
Loan Mortgage Corporation or another counterparty.

“Melody Working Capital Facility” shall mean a credit facility provided by a
financial institution to Melody, so long as (i) the proceeds of loans thereunder
are applied only to provide working capital to Melody, (ii) loans under such
credit facility are unsecured, and (iii) the aggregate principal amount of loans
outstanding under such credit facility at no time exceeds $1,000,000.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

29



--------------------------------------------------------------------------------

“Mortgage Banking Activities” shall mean (a) the origination of mortgage loans
in respect of commercial and multi-family residential real property, and the
sale or assignment of such mortgage loans and the related mortgages to another
person (other than the U.S. Borrower or any Subsidiary) within 120 days after
the origination thereof (or thereafter, so long as the purchaser thereof is a
quasi-federal governmental agency or enterprise or government-sponsored entity
that shall have confirmed in writing its obligation to purchase such loans prior
to such 120th day), provided, however, that in each case prior to origination of
any mortgage loan, the U.S. Borrower or a Mortgage Banking Subsidiary, as the
case may be, shall have entered into a legally binding and enforceable agreement
with respect to such mortgage loan with a person that purchases such loans in
the ordinary course of business, (b) the origination of FHA Loans, and
(c) servicing activities related to the activities described in clauses (a) and
(b) above.

“Mortgage Banking Subsidiary” shall mean Melody and its subsidiaries that are
engaged in Mortgage Banking Activities.

“Multicurrency L/C Disbursement” shall mean a payment or disbursement made by
the Issuing Bank pursuant to a Multicurrency Letter of Credit.

“Multicurrency L/C Exposure” shall mean, at any time, the sum of (a) the
aggregate undrawn and unexpired amount of all outstanding Multicurrency Letters
of Credit at such time denominated in Dollars, plus the Dollar Equivalent of the
aggregate undrawn and unexpired amount of all outstanding Multicurrency Letters
of Credit at such time denominated in Alternative Currencies and (b) the
aggregate principal amount of all Multicurrency L/C Disbursements denominated in
dollars that have not yet been reimbursed at such time, plus the Dollar
Equivalent of the aggregate principal amount of all Multicurrency L/C
Disbursements denominated in Alternative Currencies that have not been
reimbursed at such time. The Multicurrency L/C Exposure of any Multicurrency
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate Multicurrency L/C Exposure at such time.

“Multicurrency Letter of Credit” shall mean any letter of credit issued (or
deemed issued) pursuant to Section 2.23 and designated (or deemed designated) as
such.

“Multicurrency Revolving Credit Borrowing” shall mean a Borrowing comprised of
Multicurrency Revolving Loans.

“Multicurrency Revolving Credit Commitment” shall mean, with respect to each
Lender, the commitment of such Lender to make Multicurrency Revolving Loans
hereunder as set forth on Schedule 2.01, or in the Assignment and Acceptance
pursuant to which such Lender assumed its Multicurrency Revolving Credit
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.

“Multicurrency Revolving Credit Exposure” shall mean, with respect to any Lender
at any time, the aggregate principal amount at such time of all outstanding
Multicurrency Revolving Loans of such Lender denominated in dollars, plus the
Dollar Equivalent of the aggregate principal amount at such time of all
outstanding Multicurrency Revolving Loans of such Lender denominated in
Alternative Currencies, plus the aggregate amount at such time of such Lender’s
Multicurrency L/C Exposure, plus the aggregate amount at such time of such
Lender’s N.Z. Swingline Exposure.

 

30



--------------------------------------------------------------------------------

“Multicurrency Revolving Credit Lender” shall mean a Lender with a Multicurrency
Revolving Credit Commitment or outstanding Multicurrency Revolving Credit
Exposure.

“Multicurrency Revolving Loans” shall mean the revolving loans made by the
Multicurrency Revolving Credit Lenders to the Borrowers pursuant to clause (ii)
of Section 2.01.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale (other than
the sale of Receivables pursuant to a Receivables Securitization Transaction),
the cash proceeds (including cash proceeds subsequently received (as and when
received) in respect of noncash consideration initially received), net of
(i) selling expenses (including reasonable broker’s fees or commissions,
warranty reserves relating to condominium sales, legal fees, transfer and
similar taxes and the U.S. Borrower’s good faith estimate of taxes paid or
reasonably estimated to be payable in connection with such sale), (ii) amounts
provided as a reserve, in accordance with GAAP, against any liabilities under
any indemnification obligations or purchase price adjustment associated with
such Asset Sale (provided that, to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Cash Proceeds)
and (iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by the asset
sold in such Asset Sale and which is required to be repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such asset);
provided, however, that, if (x) the U.S. Borrower shall deliver a certificate of
a Financial Officer to the Administrative Agent at the time of receipt thereof
setting forth the U.S. Borrower’s intent to reinvest such proceeds in assets of
a kind then used or usable in the business of the U.S. Borrower and its
Subsidiaries or in the Equity Interests of a person engaged in the same or
related business as that of the U.S. Borrower or any Subsidiary within 365 days
of receipt of such proceeds and (y) no Default or Event of Default shall have
occurred and shall be continuing at the time of such certificate or at the
proposed time of the application of such proceeds, such proceeds shall not
constitute Net Cash Proceeds except to the extent not so used or contractually
committed to be used at the end of such 365-day period, at which time such
proceeds shall be deemed to be Net Cash Proceeds; and (b) with respect to any
incurrence or disposition of Indebtedness or any Equity Issuance, the cash
proceeds thereof, net of all taxes and customary fees, commissions, costs and
other expenses incurred in connection therewith.

“New Zealand Dollars” or “NZ$” shall mean lawful currency of New Zealand.

“Non-Guarantor Subsidiary” shall mean any subsidiary of Holdings that is not a
Loan Party.

“Non-Recourse Indebtedness” shall mean Indebtedness of, or Guarantees by, an
Investment Subsidiary; provided that (x) such Indebtedness is incurred solely in
relation to the permitted investment or real estate development activities of
such Investment Subsidiary and (y) such Indebtedness is not Guaranteed by, or
otherwise recourse to, Holdings, the U.S. Borrower or any Subsidiary other than
an Investment Subsidiary (subject to customary environmental indemnities or
completion or budget guarantees, and subject to customary exclusions from
liability by lenders in non-recourse financing transactions secured by real
property (including by means of separate indemnification agreements or carve-out
guarantees)); provided further that, if any such Indebtedness is partially
Guaranteed by or otherwise recourse to Holdings, the U.S. Borrower or any
Subsidiary other than an Investment Subsidiary, the portion of such Indebtedness
not so Guaranteed or recourse shall be “Non-Recourse Indebtedness” hereunder.

 

31



--------------------------------------------------------------------------------

“N.Z. Swingline Commitment” shall mean the commitment of the N.Z. Swingline
Lender to make N.Z. Swingline Loans to the New Zealand Borrower pursuant to
Section 2.22, as the same may be reduced from time to time pursuant to
Section 2.09.

“N.Z. Swingline Exposure” shall mean at any time the aggregate principal amount
at such time of all outstanding N.Z. Swingline Loans. The N.Z. Swingline
Exposure of any Multicurrency Revolving Credit Lender at any time shall equal
its Pro Rata Percentage of the aggregate N.Z. Swingline Exposure at such time.

“N.Z. Swingline Lender” shall mean Citibank, N.A., acting through any of its
branches or affiliates, in its capacity as lender of N.Z. Swingline Loans
hereunder.

“N.Z. Swingline Loan” shall mean any loan made by the N.Z. Swingline Lender to
the New Zealand Borrower pursuant to Section 2.22.

“Obligations” shall have the meaning assigned to such term in the Collateral
Agreement.

“Original ECF Prepayment Amount” shall have the meaning assigned to such term in
Section 2.13(d).

“Other Revolving Credit Borrowing” shall mean a Borrowing comprised of Other
Revolving Loans.

“Other Revolving Credit Commitments” shall mean one or more Classes of revolving
credit commitments that result from a modification of the Revolving Credit
Commitments pursuant to a Loan Modification Offer.

“Other Revolving Loans” shall mean the revolving loans made pursuant to an Other
Revolving Credit Commitment.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Other Term Borrowing” shall mean a Borrowing comprised of Other Term Loans.

“Other Term Loan Maturity Date” shall mean the final maturity date of any Other
Term Loan, as set forth in the applicable Loan Modification Agreement.

“Other Term Loan Repayment Date” shall mean each date on which the principal of
any Other Term Loan is scheduled to be repaid, as set forth in the applicable
Loan Modification Agreement.

“Other Term Loans” shall mean one or more Classes of term loans that result from
a Permitted Amendment effected pursuant to a Loan Modification Offer.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

32



--------------------------------------------------------------------------------

“Perfection Certificate” shall mean a Perfection Certificate substantially in
the form of Exhibit B to the Collateral Agreement.

“Performance Bond” shall mean any letter of credit, bond, or similar security
device securing the obligation of the U.S. Borrower or any Subsidiary to
complete construction of improvements to real property.

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.03(g).

“Permitted Amendments” shall have the meaning assigned to such term in
Section 9.20(c).

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 from S&P or P-2 from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(d) above; and

(f) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Permitted Investors” shall mean (a) the Sponsors and any other person who is an
Affiliate of any of the foregoing, (b) DLJ Investment Partners II, Inc. and any
of its Affiliates and (c) any member of senior management of the U.S. Borrower
on the Second Restatement Date.

“Permitted Receivables Securitization” shall have the meaning assigned to such
term in Section 6.04(b)(iii).

 

33



--------------------------------------------------------------------------------

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA sponsored, maintained or contributed to by the U.S.
Borrower or any ERISA Affiliate.

“Platform” shall have the meaning assigned to such term in Section 9.01.

“Pounds” or “£” shall mean lawful currency for the time being of the United
Kingdom.

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse as its prime rate in effect at its principal office in
New York City and notified to the U.S. Borrower.

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder, in connection with or after the occurrence of any Permitted
Acquisition or Significant Asset Sale, compliance with such covenant or test
after giving effect to any such proposed Permitted Acquisition or Significant
Asset Sale (including pro forma adjustments arising out of events which are
directly attributable to the proposed Permitted Acquisition or Significant Asset
Sale, are factually supportable and are expected to have a continuing impact, in
each case determined on a basis consistent with Article 11 of Regulation S-X of
the Securities Act of 1933, as amended, and as interpreted by the staff of the
Securities and Exchange Commission using, for purposes of determining such
compliance, the historical financial statements of all entities or assets so
acquired or to be acquired or sold or to be sold and the consolidated financial
statements of the U.S. Borrower and the Subsidiaries which shall be reformulated
as if such Permitted Acquisition or Significant Asset Sale, and any other
Permitted Acquisitions or Significant Asset Sales that have been consummated
during or after the end of the relevant period, and any Indebtedness or other
liabilities incurred or repaid in connection with any such Permitted
Acquisitions or Significant Asset Sale or otherwise after the end of the
relevant period had been consummated or incurred or repaid, as the case may be,
at the beginning of such period and assuming that any such Indebtedness so
incurred bears interest during any portion of the applicable measurement period
prior to the relevant acquisition at the weighted average of the interest rates
applicable to outstanding Loans during such period).

“Pro Forma Compliance” shall mean, at any date of determination, that Holdings
shall be in pro forma compliance with the covenants set forth in Sections 6.08
and 6.09 as of the last day of the most recent fiscal quarter-end (computed on
the basis of (a) balance sheet amounts as of the most recently completed fiscal
quarter, and (b) income statement amounts for the most recently completed period
of four consecutive fiscal quarters, in each case, for which financial
statements shall have been delivered to the Administrative Agent and calculated
on a Pro Forma Basis).

“Pro Rata Percentage” of any Domestic Revolving Credit Lender, Multicurrency
Revolving Credit Lender or U.K. Revolving Credit Lender at any time shall mean
the percentage of the Total Domestic Revolving Credit Commitment, Total
Multicurrency Revolving Credit Commitments or Total U.K. Revolving Credit
Commitment, respectively, represented by such Lender’s Domestic Revolving Credit
Commitment, Multicurrency Revolving Credit Commitment or U.K. Revolving Credit
Commitment, respectively. In the event the Domestic Revolving Credit
Commitments, Multicurrency Revolving Credit Commitments or U.K. Revolving Credit

 

34



--------------------------------------------------------------------------------

Commitments shall have expired or been terminated, the Pro Rata Percentages
shall be determined on the basis of the Domestic Revolving Credit Commitments,
Multicurrency Revolving Credit Commitments or U.K. Revolving Credit Commitments,
as the case may be, most recently in effect.

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

“Purchase” shall mean the purchase of a Purchased Loan by the Purchaser pursuant
to an Auction.

“Purchased Loan” shall mean each Term Loan purchased by the Purchaser pursuant
to an Auction.

“Purchaser” shall mean a Delaware limited liability company or corporation that
is a wholly owned subsidiary of Holdings and that is formed by Holdings
specifically for the purpose of conducting Auctions and as to which the
Purchaser Funding Condition has been satisfied.

“Purchaser Agreement” shall mean the agreement that may be entered into by the
Purchaser and the Administrative Agent, for the benefit of the Lenders,
substantially in the form of Exhibit H.

“Purchaser Funding Condition” shall mean (a) the execution and delivery of the
Purchaser Agreement by the parties thereto, (b) the delivery to the
Administrative Agent by the Purchaser of a certificate of the Purchaser
certifying that attached thereto are correct copies of its organizational
documents and, if then available, its Federal Taxpayer Identification Number or
other organizational number, (c) the execution and delivery by Holdings or the
direct parent of the Purchaser of a supplement to the Collateral Agreement
pursuant to which all the Equity Interests of the Purchaser will be pledged to
the Collateral Agent for the ratable benefit of the Secured Parties, and (d) the
delivery to the Administrative Agent by counsel to the Purchaser of a written
legal opinion (which shall be addressed to the Administrative Agent and the
Senior Lenders (as defined in the Purchaser Agreement) and which shall be
substantially to the effect set forth in Exhibit I or otherwise in form and
substance reasonably satisfactory to the Administrative Agent.

“Qualified Capital Stock” of any person shall mean any Equity Interest of such
Person that is not Disqualified Stock.

“Qualifying Lease” shall mean a lease agreement entered into by a D&I
Subsidiary, as lessor, to lease the real property owned by such D&I Subsidiary
upon completion of construction thereof to the extent that (a) the senior
unsecured non-credit-enhanced long-term debt of the tenant or the guarantor of
the tenant’s obligations under such lease is rated BBB- or higher by S&P or Baa3
or higher by Moody’s, (b) the obligation of such tenant to accept possession of
such real property and begin paying rent under such lease is not subject to any
material condition other than (i) completion of construction in accordance with
all requirements of applicable law and approved plans and specifications and on
or before a date certain and (ii) issuance of a certificate of occupancy,
(c) such lease has a non-cancelable primary term of 10 years or more, and
(d) such tenant has not failed or refused to perform under such lease agreement
or notified TCC or the applicable D&I Subsidiary of its intention to not perform
under such lease agreement (provided that the failure of one (but not more than
one) tenant under a Qualifying Lease to meet the ratings criteria set forth in
clause (a) above shall not result in the disqualification of such lease as a
Qualifying Lease so long as, at the time such lease was entered into, such
ratings criteria were satisfied, and such tenant only fails to satisfy such
ratings criteria due to subsequent rating downgrades).

 

35



--------------------------------------------------------------------------------

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Receivables” shall mean a right to receive payment arising from a sale or lease
of goods or the performance of services by a person pursuant to an arrangement
with another person by which such other person is obligated to pay for goods or
services under terms that permit the purchase of such goods and services on
credit, and all proceeds thereof and rights (contractual or other) and
collateral related thereto, and shall include, in any event, any items of
property that would be classified as accounts receivable on the balance sheet of
Holdings or any of the Subsidiaries prepared in accordance with GAAP or an
“account”, “chattel paper”, an “instrument”, a “general intangible” or a
“payment intangible” under the Uniform Commercial Code as in effect in the State
of New York and any “supporting obligations” or “proceeds” (as so defined) of
any such items.

“Receivables Securitization” shall mean, with respect to the U.S. Borrower
and/or any of the Subsidiaries, any transaction or series of transactions of
securitizations involving Receivables pursuant to which the U.S. Borrower or any
Subsidiary may sell, convey or otherwise transfer to a Securitization
Subsidiary, and may grant a corresponding security interest in, any Receivables
(whether now existing or arising in the future) of the U.S. Borrower or any
Subsidiary, and any assets related thereto including collateral securing such
Receivables, contracts and all Guarantees or other obligations in respect of
such Receivables, the proceeds of such Receivables and other assets which are
customarily transferred, or in respect of which security interests are
customarily granted, in connection with securitizations involving Receivables.

“Receivables Securitization Amount” shall mean, with respect to any Receivables
Securitization, the amount of obligations outstanding under the legal documents
entered into as part of such Receivables Securitization on any date of
determination that would be characterized as principal if such Receivables
Securitization were structured as a secured lending transaction rather than as a
purchase.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Relam” shall mean Relam Amsterdam Holdings B.V.

“Related Fund” shall mean, with respect to any Lender, any other person that
(x) invests in bank loans and (y) is advised or managed by the same investment
advisor as such Lender, by an Affiliate of such investment advisor or by such
Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

 

36



--------------------------------------------------------------------------------

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the indoor or outdoor environment or within or upon any building or
fixture.

“Repayment Date” shall mean a Tranche A Repayment Date, a Tranche A-1 Repayment
Date, a Tranche B Repayment Date or an Other Term Loan Repayment Date.

“Required Lenders” shall mean, at any time, Lenders having Loans (excluding
Swingline Loans), L/C Exposure, Swingline Exposure and unused Revolving Credit
Commitments and Term Loan Commitments (if any) representing at least a majority
of the sum of all Loans outstanding (excluding Swingline Loans), L/C Exposure,
Swingline Exposure and unused Revolving Credit Commitments and Term Loan
Commitments (if any) at such time.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property other than Qualified Capital Stock) with
respect to any Equity Interests in Holdings, the U.S. Borrower or any
Subsidiary, or any payment (whether in cash, securities or other property other
than Qualified Capital Stock), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancelation or
termination of any Equity Interests in Holdings, the U.S. Borrower or any
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in Holdings, the U.S. Borrower or any Subsidiary; provided, however,
that neither Employee Performance Payments nor the payment to employees of
Holdings, the U.S. Borrower or any Subsidiary of “co-investment return” or
“carried interest” or any distribution of an equity interest in respect thereof,
or any other incentive distributions from Investment Subsidiaries shall be
deemed to be Restricted Payments.

“Revolving Credit Borrowing” shall mean a Domestic Revolving Credit Borrowing, a
Multicurrency Revolving Credit Borrowing or a U.K. Revolving Credit Borrowing.

“Revolving Credit Commitment” shall mean a Domestic Revolving Credit Commitment,
a Multicurrency Revolving Credit Commitment or a U.K. Revolving Credit
Commitment.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of such Lender’s Domestic Revolving Credit Exposure, Multicurrency
Revolving Credit Exposure and U.K. Revolving Credit Exposure.

“Revolving Credit Lender” shall mean a Domestic Revolving Credit Lender, a
Multicurrency Revolving Credit Lender or a U.K. Revolving Credit Lender.

“Revolving Credit Maturity Date” shall mean June 24, 2011.

“Revolving Loans” shall mean the Domestic Revolving Loans, the Multicurrency
Revolving Loans and the U.K. Revolving Loans.

“S&P” shall mean Standard & Poor’s Ratings Service or any successor thereto.

 

37



--------------------------------------------------------------------------------

“Schedule I Bank” shall mean a bank that is a Canadian chartered bank listed on
Schedule I under the Bank Act (Canada).

“Schedule II Bank” shall mean a bank that is a bank listed on Schedule II or
Schedule III under the Bank Act (Canada).

“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

“Second Restatement Date” shall mean March 24, 2009.

“Second Restatement Date Prepayment” shall have the meaning assigned to such
term in Section 4.02(h).

“Secured Parties” shall have the meaning assigned to such term in the Collateral
Agreement.

“Securitization Subsidiary” shall mean any Subsidiary formed solely for the
purpose of engaging, and that engages only, in one or more Permitted Receivables
Securitizations, all the Equity Interests of which shall be pledged to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to the
Collateral Agreement.

“Security Documents” shall mean the Collateral Agreement and each of the
security agreements and other instruments and documents executed and delivered
pursuant thereto or pursuant to Section 5.09.

“Significant Asset Sale” shall mean the sale, transfer, lease or other
disposition (whether in one transaction or a series of related transactions, but
in each case only if the aggregate fair market value of the assets so sold
exceeds 5% of Total Assets at the time of such sale, transfer, lease or other
disposition) by Holdings, the U.S. Borrower or any Subsidiary to any person
other than Holdings, the U.S. Borrower or any Subsidiary of all or substantially
all of the assets of, or a majority of the Equity Interests in, a person, or a
division or line of business or business unit of a person.

“Significant Domestic Subsidiary” shall mean each Domestic Subsidiary (a) that
has consolidated total assets of more than $5,000,000 and (b) of which
securities or other ownership interests representing more than 80% of the equity
or more than 80% of the ordinary voting power or more than 80% of the general
partnership interests are, at the time any determination is being made, owned,
Controlled or held, directly or indirectly, by the U.S. Borrower.

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

“Specified Subordinated Indebtedness” shall mean all Subordinated Indebtedness
issued after the Second Restatement Date; provided that such Subordinated
Indebtedness will be considered “Specified Subordinated Indebtedness” only to
the extent the Net Cash Proceeds thereof do not exceed $300,000,000.

“Specified Subsidiary” shall mean (a) CBRE Multifamily Capital, Inc., (b) CBRE
HMF, Inc. and (c) any other entity formed or acquired by Melody for the primary
purpose of engaging in Mortgage Banking Activities.

 

38



--------------------------------------------------------------------------------

“Sponsors” shall mean Blum Strategic Partners, L.P. and Freeman Spogli & Co.
Incorporated.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch,
Affiliate, or other fronting office making or holding a Loan) is subject for
Eurocurrency Liabilities (as defined in Regulation D of the Board). Eurocurrency
Loans shall be deemed to constitute Eurocurrency Liabilities as defined in
Regulation D of the Board) and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D. Statutory
Reserves shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Subordinated Indebtedness” shall mean unsecured Indebtedness of Holdings or the
U.S. Borrower, which may be Guaranteed on a subordinated basis by Holdings, the
U.S. Borrower or one or more Subsidiary Guarantors, that (a) is expressly
subordinated to the prior payment in full in cash of the Obligations, on terms
and conditions reasonably satisfactory to the Administrative Agent, (b) contains
no financial “maintenance” covenants and (c) matures on or after the 180th day
following the latest final maturity date for any of the Loans and has no
scheduled amortization, payments of principal, sinking fund payments or similar
scheduled payments (other than regularly scheduled payments of interest) prior
to the 180th day following the latest final maturity date for any of the Loans;
provided, however, that Indebtedness that was Subordinated Indebtedness when
issued shall not cease to be Subordinated Indebtedness solely as a result of the
subsequent extension of the final maturity date of any of the Loans pursuant to
Section 9.20.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests (other than the general partnership interests
or similar interests owned, Controlled or held by the U.S. Borrower or any
Subsidiary in any Co-investment Vehicle) are, at the time any determination is
being made, owned, Controlled or held, or (b) that is, at the time any
determination is being made, otherwise consolidated in the financial statements
of the parent in accordance with GAAP.

“Subsidiary” shall mean any subsidiary of Holdings; provided, however, that
neither the DUS Subsidiary nor any of the Melody Loan Securitization Funds shall
be deemed to be a Subsidiary for purposes of this Agreement or the other Loan
Documents.

“Subsidiary Guarantor” shall mean each Domestic Subsidiary listed on
Schedule 1.01(a) and each other Subsidiary that is or becomes a party to the
Collateral Agreement.

“Swingline Commitments” shall mean the Domestic Swingline Commitment and the
N.Z. Swingline Commitment.

“Swingline Exposure” shall mean at any time the sum of (a) the Domestic
Swingline Exposure and (b) the N.Z. Swingline Exposure.

 

39



--------------------------------------------------------------------------------

“Swingline Lender” shall mean, as the context may require, the Domestic
Swingline Lender and/or the N.Z. Swingline Lender.

“Swingline Loans” shall mean the Domestic Swingline Loans and the N.Z. Swingline
Loans.

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Holdings, the U.S.
Borrower or any Subsidiary is or may become obligated to make (a) any payment in
connection with a purchase by any third party from a person other than Holdings,
the U.S. Borrower or any Subsidiary of any Equity Interest or (b) any payment
(other than on account of a permitted purchase by it of any Equity Interest) the
amount of which is determined by reference to the price or value at any time of
any Equity Interest; provided that no phantom stock or similar plan providing
for payments only to current or former directors, officers, employees or
consultants of Holdings, the U.S. Borrower or the Subsidiaries (or to their
heirs or estates) shall be deemed to be a Synthetic Purchase Agreement.

“Take Out Commitment” shall mean a written obligation of a person either (a) to
purchase real property and the improvements thereon for an amount sufficient to
repay the interim construction loan used to acquire and construct such real
property and improvements, or (b) to provide debt and/or equity financing the
proceeds of which are to be used to repay the interim construction loan used to
acquire and construct real property and improvements thereon.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority.

“TCC” shall mean Trammell Crow Company.

“Term Borrowing” shall mean a Borrowing comprised of Tranche A Loans, Tranche
A-1 Loans, Tranche B Loans or other Term Loans.

“Term Lender” shall mean a Lender with an outstanding Term Loan.

“Term Loan Commitments” shall mean the commitments of the Lenders to make Term
Loans pursuant to the Existing Credit Agreement. On the Second Restatement Date,
there are no Term Loan Commitments.

“Term Loans” shall mean the Tranche A Loans, the Tranche A-1 Loans, the
Tranche B Loans and the Other Term Loans (if any).

“Total Assets” shall mean, at any date of determination, the total consolidated
assets of the U.S. Borrower and its consolidated Subsidiaries at such date
determined on a consolidated basis in accordance with GAAP, but excluding the
consolidated assets of (a) any Subsidiary with Non-Recourse Indebtedness,
(b) any Non-Guarantor Subsidiary with Material Third-Party Indebtedness and
(c) the Purchaser.

“Total Debt” shall mean, at any time, the total Indebtedness of Holdings and its
consolidated subsidiaries at such time, determined on a consolidated basis in
accordance with GAAP, excluding (a) Melody Permitted Indebtedness,
(b) Non-Recourse Indebtedness, (c) the UK Acquisition Notes, to the extent the
bank guarantee in respect thereof is cash collateralized as permitted hereunder,
(d) Indebtedness of the type described in clause (i) of the definition of such

 

40



--------------------------------------------------------------------------------

term and Indebtedness under Performance Bonds, in each case, except to the
extent of any unreimbursed drawings thereunder, (e) Exempt Construction Loans of
any D&I Subsidiary, (f) the amount of any Indebtedness supported by Approved
Credit Support, (g) Indebtedness under the CBRE Loan Arbitrage Facility,
(h) Excluded Subordinated Indebtedness, (i) any Purchased Loans as provided in
Section 1.02 and (j) any Permitted Receivables Securitization.

“Total Domestic Revolving Credit Commitment” shall mean, at any time, the
aggregate amount of the Domestic Revolving Credit Commitments, as in effect at
such time. The Total Domestic Revolving Credit Commitment in effect on the
Second Restatement Date is $500,000,000.

“Total Multicurrency Revolving Credit Commitment” shall mean, at any time, the
aggregate amount of the Multicurrency Revolving Credit Commitments, as in effect
at such time. The Total Multicurrency Revolving Credit Commitment in effect on
the Second Restatement Date is $50,000,000.

“Total U.K. Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the U.K. Revolving Credit Commitments, as in effect at such time. The
Total U.K. Revolving Credit Commitment in effect on the Second Restatement Date
is $50,000,000.

“Tranche A Borrowing” shall mean a Borrowing comprised of Tranche A Loans.

“Tranche A Lender” shall mean a Lender with an outstanding Tranche A Loan.

“Tranche A Loans” shall mean the term loans made by the Lenders to the U.S.
Borrower pursuant to clause (a)(i) of Section 2.01 of the Existing Credit
Agreement.

“Tranche A Maturity Date” shall mean December 20, 2011.

“Tranche A Repayment Date” shall have the meaning assigned to such term in
Section 2.11(a)(i).

“Tranche A-1 Borrowing” shall mean a Borrowing comprised of Tranche A-1 Loans.

“Tranche A-1 Lender” shall mean a Lender with an outstanding Tranche A-1 Loan.

“Tranche A-1 Loan Agreement” shall have the meaning assigned to such term in the
preliminary statement.

“Tranche A-1 Loans” shall mean the term loans made by the Lenders to the U.S.
Borrower pursuant to the Tranche A-1 Loan Agreement.

“Tranche A-1 Maturity Date” shall mean December 20, 2013.

“Tranche A-1 Repayment Date” shall have the meaning assigned to such term in
Section 2.11(a)(ii).

“Tranche B Borrowing” shall mean a Borrowing comprised of Tranche B Loans.

“Tranche B Lender” shall mean a Lender with an outstanding Tranche B Loan.

“Tranche B Maturity Date” shall mean December 20, 2013.

 

41



--------------------------------------------------------------------------------

“Tranche B Loans” shall mean the term loans made by the Lenders to the U.S.
Borrower pursuant to clause (a)(ii) of Section 2.01 of the Existing Credit
Agreement.

“Tranche B Repayment Date” shall have the meaning assigned to such term in
Section 2.11(a)(iii).

“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Second Restatement Date, including (a) the execution and delivery of this
Agreement, (b) the execution and delivery of the Collateral Agreement and any
other Security Documents required to be executed and delivered pursuant to
Section 5.09, and (c) the payment of all fees and expenses to be paid on or
prior to the Second Restatement Date and owing in connection with the foregoing.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate, the Alternate Base Rate, the Bank Bill Rate, the Canadian
Prime Rate, the U.S. Base Rate, the Foreign Base Rate and the Discount Rate
applicable to Bankers’ Acceptances and B/A Equivalent Loans.

“UK Acquisition Notes” shall mean the floating rate guaranteed loan notes due
April 30, 2010, issued by Insignia to the vendors of Richard Ellis Group Limited
pursuant to an instrument dated March 26, 2001, each of which is fully
guaranteed as to principal and interest by the Royal Bank of Scotland plc (such
guarantee secured by restricted cash deposits by Insignia or its Subsidiaries
with the Royal Bank of Scotland plc pursuant to Memoranda of Cash Deposits).

“U.K. L/C Disbursement” shall mean a payment or disbursement made by the Issuing
Bank pursuant to a U.K. Letter of Credit.

“U.K. L/C Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn and unexpired amount of all outstanding U.K. Letters of Credit at such
time denominated in dollars, plus the Dollar Equivalent of the aggregate undrawn
and unexpired amount of all outstanding U.K. Letters of Credit at such time
denominated in Alternative Currencies and (b) the aggregate principal amount of
all U.K. L/C Disbursements denominated in dollars that have not yet been
reimbursed at such time, plus the Dollar Equivalent of the aggregate principal
amount of all U.K. L/C Disbursements denominated in Alternative Currencies that
have not been reimbursed at such time. The U.K. L/C Exposure of any U.K.
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate U.K. L/C Exposure at such time.

“U.K. Letter of Credit” shall mean any letter of credit issued (or deemed
issued) pursuant to Section 2.23 and designated (or deemed designated) as such.

“U.K. Revolving Credit Borrowing” shall mean a Borrowing comprised of U.K.
Revolving Loans.

“U.K. Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make U.K. Revolving Loans hereunder as set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
assumed its U.K. Revolving Credit Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.

 

42



--------------------------------------------------------------------------------

“U.K. Revolving Credit Exposure” shall mean, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding U.K.
Revolving Loans of such Lender denominated in dollars, plus the Dollar
Equivalent of the aggregate principal amount at such time of all outstanding
U.K. Revolving Loans of such Lender denominated in Alternative Currencies, plus
the aggregate amount at such time of such Lender’s U.K. L/C Exposure.

“U.K. Revolving Credit Lender” shall mean a Lender with a U.K. Revolving Credit
Commitment or outstanding U.K. Revolving Credit Exposure.

“U.K. Revolving Loans” shall mean the revolving loans made by the Lenders to the
U.S. Borrower or the U.K. Borrower pursuant to clause (iii) of Section 2.01.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law on October 26, 2001)).

“U.S. Base Rate” shall mean, for any day, a rate per annum equal to the greater
of (a) the rate of interest per annum determined from time to time by the
Administrative Agent as its base rate in effect at its principal office in
Toronto, Ontario for determining interest rates on U.S. dollar-denominated
commercial loans made in Canada and (b) the Federal Funds Effective Rate in
effect on such day plus  1/2 of 1%.

“Voluntary Prepayment” shall mean a prepayment of principal of Term Loans
pursuant to Section 2.12 in any period of four consecutive quarters ending on
June 30 of any year (other than any such prepayment made with the proceeds of
Indebtedness, equity issuances, casualty proceeds, condemnation proceeds or
other proceeds that would not be included in Consolidated EBITDA) to the extent
that such prepayment reduces the scheduled installments of principal due in
respect of Term Loans as set forth in Section 2.11(a) or (b), as the case may
be, in any subsequent period.

“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, controlled or held by such person or one or
more wholly owned Subsidiaries of such person or by such person and one or more
wholly owned Subsidiaries of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such

 

43



--------------------------------------------------------------------------------

document as amended, restated, supplemented or otherwise modified from time to
time and (b) all terms of an accounting or financial nature shall be construed
in accordance with GAAP, as in effect from time to time; provided, however, that
if the U.S. Borrower notifies the Administrative Agent that the U.S. Borrower
wishes to amend any covenant in Article VI or any related definition to
eliminate the effect of any change in GAAP occurring after the date of this
Agreement on the operation of such covenant (or if the Administrative Agent
notifies the U.S. Borrower that the Required Lenders wish to amend Article VI or
any related definition for such purpose), then the U.S. Borrower’s compliance
with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the U.S. Borrower and the Required Lenders. For purposes of determining the
Leverage Ratio and the Interest Coverage Ratio under this Agreement (including
pro forma determinations thereof), the outstanding principal of, and
Consolidated Interest Expense with respect to, any Purchased Loans acquired by
the Purchaser shall be excluded for the entire fiscal quarter in which such
Purchased Loans were so acquired by the Purchaser and all subsequent fiscal
quarters.

SECTION 1.03. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Domestic
Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Domestic Eurocurrency Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Domestic Revolving Borrowing”) or
by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Domestic Eurocurrency Revolving Borrowing”).

SECTION 1.04. Pro Forma Calculations. With respect to any period during which
any Permitted Acquisition or Significant Asset Sale occurs as permitted pursuant
to the terms hereof, and with respect to any proposed investment pursuant to the
last sentence of Section 6.03 or Restricted Payment pursuant to Section 6.05(b),
for purposes of determining compliance or Pro Forma Compliance with the
covenants set forth in Sections 6.08 and 6.09 (or the Leverage Ratio for
purposes of Section 6.03 or 6.05), the Interest Coverage Ratio and the Leverage
Ratio shall be calculated with respect to such period, and such Permitted
Acquisition or Significant Asset Sale, or with respect to the most recently
completed period of four consecutive fiscal quarters for purposes of determining
whether such investment or Restricted Payment may be made, on a Pro Forma Basis.

SECTION 1.05. Exchange Rate Calculations. On each Calculation Date, the
Administrative Agent shall (a) determine the Exchange Rate as of such
Calculation Date and (b) give notice thereof to the Borrowers and to any Lender
that shall have requested a copy of such notice (it being understood that a
Lender shall not have the right to independently request a determination of the
Exchange Rate). The Exchange Rates so determined shall become effective on such
Calculation Date and shall remain effective until the next succeeding
Calculation Date, and shall for all purposes of this Agreement (other than any
other provision expressly requiring the use of a current Exchange Rate) be the
Exchange Rate employed in converting amounts between dollars and Alternative
Currencies.

SECTION 1.06. Auctions. For the avoidance of doubt, no provision of this
Agreement shall prohibit the funding of the Purchaser contemplated by
Section 6.03(q) and by the Purchaser Agreement, the purchase by the Purchaser of
Purchased Loans pursuant to Auctions and the transactions between Holdings and
its Subsidiaries, on the one hand, and the Purchaser, on the other hand, to the
extent carried out in accordance with the express provisions of this Agreement
and the Purchaser Agreement.

 

44



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. On the terms and subject to the conditions set forth
herein and in reliance upon the representations and warranties set forth herein
and in the other Loan Documents, each Lender agrees severally and not jointly to
make (i) Domestic Revolving Loans to the U.S. Borrower, in dollars, at any time
and from time to time on or after the Closing Date and prior the earlier of the
Revolving Credit Maturity Date and the termination of the Domestic Revolving
Credit Commitment of such Lender in accordance with the terms hereof, in an
aggregate principal amount at any time outstanding that will not result in such
Lender’s Domestic Revolving Credit Exposure exceeding such Lender’s Domestic
Revolving Credit Commitment, (ii) Multicurrency Revolving Loans to the
U.S. Borrower in dollars, the Canadian Borrower in dollars or Canadian Dollars,
the Australian Borrower in Australian Dollars, or the Japanese Borrower in
Japanese Yen, at any time and from time to time on or after the Closing Date and
prior to the earlier of the Revolving Credit Maturity Date and the termination
of the Multicurrency Revolving Credit Commitment of such Lender in accordance
with the terms hereof, in a aggregate principal amount at any time outstanding
that will not result in (x) such Lender’s Multicurrency Revolving Credit
Exposure exceeding such Lender’s Multicurrency Revolving Credit Commitment, or
(y) the Aggregate Multicurrency Revolving Credit Exposure attributable to Loans
to, and Letters of Credit issued for the account of, (A) the Australian Borrower
and the New Zealand Borrower exceeding the ANZ Sublimit, (B) the Canadian
Borrower exceeding the Canadian Sublimit or (C) the Japanese Borrower exceeding
the Japanese Sublimit, and (iii) U.K. Revolving Loans to the U.S. Borrower in
dollars or the U.K. Borrower in Pounds or Euro, at any time and from time to
time on or after the Closing Date and prior to the earlier of the Revolving
Credit Maturity Date and the termination of the U.K. Revolving Credit Commitment
of such Lender in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in such Lender’s U.K.
Revolving Credit Exposure exceeding such Lender’s U.K. Revolving Credit
Commitment. The Borrowers and the Lenders acknowledge the making of Loans prior
to the Second Restatement Date under the Existing Credit Agreement and under the
Tranche A-1 Loan Agreement and agree that, to the extent outstanding on the
Second Restatement Date, such Loans shall continue to be outstanding pursuant to
the terms and conditions of this Agreement and the other Loan Documents. Within
the limits set forth in the first sentence of this Section 2.01 and subject to
the terms, conditions and limitations set forth herein, the Borrowers may
borrow, pay or prepay and reborrow Revolving Loans. Amounts paid or prepaid in
respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans. (a) Each Loan (other than Swingline Loans) shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their respective applicable Commitments; provided, however, that
the failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender). Except for Loans deemed made
pursuant to Section 2.02(f), the Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum (except with respect to any
Other Term Borrowing or Other Revolving Credit Borrowing, to the extent
otherwise provided in the related Loan Modification Agreement) or (ii) equal to
the remaining available balance of the applicable Commitments.

 

45



--------------------------------------------------------------------------------

(b) Subject to Sections 2.08 and 2.15, each Borrowing shall be comprised
entirely of Daily Rate Loans or Fixed Rate Loans as the applicable Borrower may
request pursuant to Section 2.03. Each Lender may at its option make any Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the applicable Borrower to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrowers shall not be entitled to request any
Borrowing that, if made, would result in (i) more than (x) ten Fixed Rate
Borrowings of Domestic Revolving Loans, (y) ten Fixed Rate Borrowings of Tranche
A Loans or (z) ten Fixed Rate Borrowings of Tranche B Loans being outstanding
hereunder at any time or (ii) more than five Fixed Rate Borrowings of any other
Class being outstanding hereunder at any time. For purposes of the foregoing,
Borrowings having different Interest Periods or Contract Periods, regardless of
whether they commence on the same date, shall be considered separate Borrowings.

(c) Except with respect to Loans deemed made pursuant to Section 2.02(f), each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account as the
Administrative Agent may designate not later than 4:00 p.m., Local Time, and the
Administrative Agent shall promptly credit the amounts so received to an account
in the name of the applicable Borrower, designated by such Borrower in the
applicable Borrowing Request, or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the applicable Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of such Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender for the first three days, a rate determined by
the Administrative Agent to represent its cost of overnight or short-term funds
for the applicable currency and for each day thereafter, the higher of such rate
and the applicable Daily Rate (which determination shall be conclusive absent
manifest error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

(e) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request any Revolving Credit Borrowing if the Interest Period or
Contract Period, as the case may be, requested with respect thereto would end
after the Revolving Credit Maturity Date.

(f) If the Issuing Bank shall not have received from the applicable Borrower the
payment required to be made by Section 2.23(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each
applicable Revolving Credit Lender of such L/C

 

46



--------------------------------------------------------------------------------

Disbursement and its Pro Rata Percentage thereof. Each Domestic Revolving Credit
Lender (in respect of a Domestic L/C Disbursement), Multicurrency Revolving
Credit Lender (in the case of a Multicurrency L/C Disbursement) and U.K.
Revolving Credit Lender (in respect of a U.K. L/C Disbursement) shall pay by
wire transfer of immediately available funds to the Administrative Agent not
later than 2:00 p.m., Local Time, on such date (or, if such Revolving Credit
Lender shall have received such notice later than 12:00 (noon), Local Time, on
any day, not later than 10:00 a.m., Local Time, on the immediately following
Business Day), an amount equal to such Revolving Credit Lender’s Pro Rata
Percentage of such L/C Disbursement (it being understood that such amount shall
be deemed to constitute an ABR Revolving Loan (if denominated in dollars or
Canadian Dollars) or a Fixed Rate Loan with a one-month Interest Period or
Contract Period, as the case may be (if denominated in any other Alternative
Currency), of such Revolving Credit Lender and such payment shall be deemed to
have reduced the applicable L/C Exposure), and the Administrative Agent will
promptly pay to the Issuing Bank amounts so received by it from such Revolving
Credit Lenders. The Administrative Agent will promptly pay to the Issuing Bank
any amounts received by it from a Borrower pursuant to Section 2.23(e) prior to
the time that any Revolving Credit Lender makes any payment pursuant to this
paragraph (f); any such amounts received by the Administrative Agent thereafter
will be promptly remitted by the Administrative Agent to the Revolving Credit
Lenders that shall have made such payments and to the Issuing Bank, as their
interests may appear. If any Revolving Credit Lender shall not have made its
applicable Pro Rata Percentage of such L/C Disbursement available to the
Administrative Agent as provided above, such Revolving Credit Lender and the
applicable Borrower severally agree to pay interest on such amount, for each day
from and including the date such amount is required to be paid in accordance
with this paragraph to but excluding the date such amount is paid, to the
Administrative Agent for the account of the Issuing Bank at (i) in the case of
such Borrower, a rate per annum equal to the interest rate applicable to
Revolving Loans pursuant to Section 2.06(a), and (ii) in the case of such
Revolving Credit Lender, for the first such day, a rate determined by the
Issuing Bank to represent its cost of overnight or short-term funds for the
applicable currency, and for each day thereafter, the higher of such rate and
the Alternate Base Rate or the Foreign Base Rate, as the case may be.

SECTION 2.03. Borrowing Procedure. In order to request a Borrowing (other than a
Swingline Loan or a deemed Borrowing pursuant to Section 2.02(f), as to which
this Section 2.03 shall not apply), the applicable Borrower shall hand deliver
or fax to the Administrative Agent a duly completed Borrowing Request (a) in the
case of a Fixed Rate Borrowing, not later than 1:00 p.m., Local Time, three
Business Days before a proposed Borrowing, and (b) in the case of a Daily Rate
Borrowing, not later than 12:00 noon, Local Time, on the Business Day of a
proposed Borrowing. Each Borrowing Request shall be irrevocable, shall be signed
by or on behalf of the applicable Borrower and shall specify the following
information: (i) the currency and Class of such Borrowing and whether such
Borrowing is to be a Fixed Rate Borrowing or a Daily Rate Borrowing; (ii) the
date of such Borrowing (which shall be a Business Day); (iii) the number and
location of the account to which funds are to be disbursed (which shall be an
account that complies with the requirements of Section 2.02(c)); (iv) the amount
of such Borrowing; and (v) if such Borrowing is to be a Fixed Rate Borrowing,
the Interest Period or Contract Period with respect thereto; provided, however,
that, notwithstanding any contrary specification in any Borrowing Request, each
requested Borrowing shall comply with the requirements set forth in
Section 2.02. If no election as to the Type of Borrowing is specified in any
such notice, then the requested Borrowing shall be a Daily Rate Borrowing if
denominated in dollars or Canadian Dollars, and a Fixed Rate Borrowing with a
one-month Interest Period or Contract Period otherwise. If no election as to the
Class of any Revolving Credit Borrowing by the U.S. Borrower is received, then,
to the extent of the available Domestic Revolving Credit

 

47



--------------------------------------------------------------------------------

Commitments, such Borrowing shall be a Domestic Revolving Credit Borrowing. If
no Interest Period or Contract Period with respect to any Fixed Rate Borrowing
is specified in any such notice, then the applicable Borrower shall be deemed to
have selected an Interest Period or Contract Period of one month’s duration. The
Administrative Agent shall promptly advise the applicable Lenders of any notice
given pursuant to this Section 2.03 (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.

SECTION 2.04. Evidence of Debt; Repayment of Loans. (a) The U.S. Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the principal amount of each Term Loan of such Lender as provided in
Section 2.11. Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender on the Revolving Credit
Maturity Date the then unpaid principal amount of each Revolving Loan of such
Lender made to such Borrower. The U.S. Borrower hereby promises to pay to the
Domestic Swingline Lender the then unpaid principal amount of each Domestic
Swingline Loan on the Revolving Credit Maturity Date. The New Zealand Borrower
hereby promises to pay to the N.Z. Swingline Lender the then unpaid principal
amount of each N.Z. Swingline Loan on the Revolving Credit Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period or Contract Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from any Borrower or any Guarantor and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of any Borrower to repay the Loans in
accordance with their terms.

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, each applicable Borrower shall execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in a form and substance reasonably acceptable to the
Administrative Agent and such Borrower. Notwithstanding any other provision of
this Agreement, in the event any Lender shall request and receive such a
promissory note, the interests represented by such note shall at all times
(including after any assignment of all or part of such interests pursuant to
Section 9.04) be represented by one or more promissory notes payable to the
payee named therein or its registered assigns.

SECTION 2.05. Fees. (a) The U.S. Borrower agrees to pay to each Domestic
Revolving Credit Lender, through the Administrative Agent, on the last Business
Day of March, June, September and December in each year and on each date on
which the Domestic Revolving Credit Commitment of such Lender shall expire or be
terminated as provided herein, a facility fee equal to the Applicable Percentage
per annum in effect from time to time on the daily amount

 

48



--------------------------------------------------------------------------------

(whether used or unused) of the Domestic Revolving Credit Commitment of such
Lender during the preceding quarter (or other period commencing on the Closing
Date or ending with the Revolving Credit Maturity Date or the date on which the
Domestic Revolving Credit Commitment of such Lender shall expire or be
terminated). The U.S. Borrower and the U.K. Borrower jointly and severally agree
to pay to each U.K. Lender, through the Administrative Agent, on the last
Business Day of March, June, September and December in each year and on each
date on which the U.K. Revolving Credit Commitment of such Lender shall expire
or be terminated as provided herein, a facility fee equal to the Applicable
Percentage per annum in effect from time to time on the daily amount (whether
used or unused) of the U.K. Revolving Credit Commitment of such Lender during
the preceding quarter (or other period commencing on the Closing Date or ending
with the Revolving Credit Maturity Date or the date on which the U.K. Revolving
Credit Commitment of such Lender shall expire or be terminated). The
U.S. Borrower, the Canadian Borrower, the Japanese Borrower, the Australian
Borrower and the New Zealand Borrower jointly and severally agree to pay to each
Multicurrency Revolving Credit Lender, through the Administrative Agent, on the
last Business Day of March, June, September and December in each year and on
each date on which the Multicurrency Revolving Credit Commitment of such Lender
shall expire or be terminated as provided herein, a facility fee (together with
the facility fees provided for in the preceding two sentences, the “Facility
Fees”) equal to the Applicable Percentage per annum in effect from time to time
on the daily amount (whether used or unused) of the Multicurrency Revolving
Credit Commitment of such Lender during the preceding quarter (or other period
commencing on the Closing Date or ending with the Revolving Credit Maturity Date
or the date on which the Multicurrency Revolving Credit Commitment of such
Lender shall expire or be terminated). Notwithstanding the foregoing, if any
Revolving Credit Exposure remains outstanding following any expiration or
termination of the Revolving Credit Commitments as contemplated by the three
preceding sentences, the Facility Fees shall continue to accrue on such
Revolving Credit Exposure for so long as such Revolving Credit Exposure remains
outstanding and shall be payable on demand. All Facility Fees shall be computed
on the basis of the actual number of days elapsed in a year of 360 days. The
Facility Fee due to each Lender shall commence to accrue on and including the
Closing Date and shall cease to accrue on the date on which the applicable
Revolving Credit Commitment of such Lender shall expire or be terminated as
provided herein and there is not any remaining Revolving Credit Exposure.

(b) The Borrowers agree to pay to the Administrative Agent, for its own account,
the administrative fees at the times and in the amounts agreed to by the
U.S. Borrower and the Administrative Agent from time to time (the
“Administrative Agent Fees”).

(c) Each Borrower agrees to pay to each Domestic Revolving Credit Lender (in the
case of Domestic L/C Exposure), each U.K. Revolving Credit Lender (in the case
of U.K. L/C Exposure) and each Multicurrency Revolving Credit Lender (in the
case of Multicurrency L/C Exposure), through the Administrative Agent, on the
last Business Day of March, June, September and December of each year and on the
date on which the applicable Revolving Credit Commitment of such Lender shall be
terminated as provided herein, a fee calculated on such Lender’s Pro Rata
Percentage of the daily aggregate L/C Exposure in respect of such Borrower
(excluding the portion thereof attributable to unreimbursed L/C Disbursements)
during the preceding quarter (or shorter period commencing on the Closing Date
or ending with the Revolving Credit Maturity Date or the date on which all
Letters of Credit of the applicable Class have been canceled or have expired and
the applicable Revolving Credit Commitments of all Lenders shall have been
terminated) at a rate per annum equal to the Applicable Percentage from time to
time used to determine the interest rate on Revolving Credit Borrowings
comprised of Fixed Rate Loans pursuant to Section 2.06.

 

49



--------------------------------------------------------------------------------

(d) Each Borrower agrees to pay to the Issuing Bank with respect to each Letter
of Credit the standard fronting, issuance and drawing fees as agreed by the
Issuing Bank and such Borrower (the “Issuing Bank Fees”).

(e) The U.S. Borrower agrees to pay on the Second Restatement Date to each
Lender that executes and delivers a copy of this Agreement to the Administrative
Agent (or its counsel) at or prior to 5:00 pm New York City time, on March 23,
2009, through the Administrative Agent, an amendment fee (the “Amendment Fees”)
in an amount equal to 0.50% of the sum of the aggregate principal amount
outstanding of such Lender’s Term Loans and Revolving Credit Commitments
(whether used or unused) as of such date (prior to giving effect to the Second
Restatement Date Prepayment); provided that the U.S. Borrower shall have no
liability for any such Amendment Fees if this Agreement does not become
effective in accordance with Section 4.02.

(f) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the Issuing
Bank. All L/C Participation Fees and Issuing Bank Fees shall be computed on the
basis of the actual number of days elapsed in a year of 360 days. Once paid,
none of the Fees shall be refundable under any circumstances.

SECTION 2.06. Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing, including each Domestic Swingline Loan,
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days, as the case may be, when the Alternate Base Rate
is determined by reference to the Prime Rate and over a year of 360 days at all
other times) at a rate per annum equal to the Alternate Base Rate plus the
Applicable Percentage in effect from time to time.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurocurrency Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days or, in the case of a Eurocurrency
Loan denominated in Pounds, 365 days) at a rate per annum equal to the Adjusted
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.

(c) Subject to the provisions of Section 2.07, the Loans comprising each
Canadian Prime Rate Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be) at a rate per annum equal to the Canadian Prime Rate plus the Applicable
Percentage in effect from time to time.

(d) Subject to the provisions of Section 2.07, the Loans comprising each B/A
Borrowing shall be subject to an Acceptance Fee, payable by the Canadian
Borrower on the date of acceptance of the relevant B/A and calculated as set
forth in the definition of the term “Acceptance Fee” in Section 1.01.

(e) Subject to the provisions of Section 2.07, the Loans comprising each Bank
Bill Rate Borrowing, including each N.Z. Swingline Loan, shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be), at a rate per annum equal to the Bank Bill
Rate plus the Applicable Percentage in effect from time to time.

 

50



--------------------------------------------------------------------------------

(f) Subject to the provisions of Section 2.07, the Loans comprising each Foreign
Base Rate Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be) at a
rate per annum equal to the sum of the Foreign Base Rate and the Applicable
Percentage in effect from time to time.

(g) Interest on each Loan (other than pursuant to B/A Borrowings) shall be
payable on the Interest Payment Dates applicable to such Loan except as
otherwise provided in this Agreement. The applicable Alternate Base Rate,
Adjusted LIBO Rate, Discount Rate or Bank Bill Rate, as the case may be, shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

(h) For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or fee to be paid hereunder or in connection herewith is
to be calculated on the basis of any period of time that is less than a calendar
year, the yearly rate of interest to which the rate used in such calculation is
equivalent is the rate so used multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by 360, 365 or
366, as applicable. The rates of interest under this Agreement are nominal
rates, and not effective rates or yields. The principal of deemed reinvestment
of interest does not apply to any interest calculation under this Agreement.

SECTION 2.07. Default Interest. If any Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due
hereunder, by acceleration or otherwise, or under any other Loan Document, such
Borrower shall on demand from time to time pay interest, to the extent permitted
by law, on such defaulted amount to but excluding the date of actual payment
(after as well as before judgment) (a) in the case of overdue principal, at the
rate otherwise applicable to such Loan pursuant to Section 2.06 plus 2.00% per
annum and (b) in all other cases, at a rate per annum (computed on the basis of
the actual number of days elapsed over a year of 365 or 366 days, as the case
may be, when determined by reference to the Prime Rate and over a year of
360 days at all other times) equal to the rate that would be applicable to a
Daily Rate Revolving Loan in the applicable currency plus 2.00%.

SECTION 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurocurrency Borrowing the Administrative Agent shall have
determined that deposits in the applicable currency in the principal amounts of
the Loans comprising such Borrowing are not generally available in the
applicable interbank market, or that the rates at which such deposits are being
offered will not adequately and fairly reflect the cost to a majority in
interest of the applicable Lenders of making or maintaining their Eurocurrency
Loans during such Interest Period, or that reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the Administrative Agent shall, as soon as
practicable thereafter, give written or fax notice of such determination to the
applicable Borrowers and the applicable Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the applicable
Borrowers and the applicable Lenders that the circumstances giving rise to such
notice no longer exist, any request by a Borrower for a Eurocurrency Borrowing
in the affected currency pursuant to Section 2.03 or 2.10 shall be deemed to be
a request for a Daily Rate Borrowing in such currency. Each determination by the
Administrative Agent under this Section 2.08 shall be conclusive absent manifest
error.

SECTION 2.09. Termination and Reduction of Commitments. (a) The Revolving Credit
Commitments and the Swingline Commitments shall automatically terminate on the
Revolving Credit Maturity Date. The L/C Commitment shall automatically terminate
on the earlier to occur of (i) the termination of the Revolving Credit
Commitments and (ii) the date 30 days prior to the Revolving Credit Maturity
Date.

 

51



--------------------------------------------------------------------------------

(b) Upon at least three Business Days’ prior irrevocable written or fax notice
(or telephone notice promptly confirmed by a written notice) to the
Administrative Agent, a Borrower may, without premium or penalty, at any time in
whole permanently terminate, or from time to time in part permanently reduce,
the Revolving Credit Commitments of any Class; provided, however, that (i) each
partial reduction of the Revolving Credit Commitments of any Class shall be in
an integral multiple of $1,000,000 and in a minimum amount of $5,000,000,
(ii) the Total Domestic Revolving Credit Commitment shall not be reduced to an
amount that is less than the Aggregate Domestic Revolving Credit Exposure at the
time, (iii) the Total U.K. Revolving Credit Commitment shall not be reduced to
an amount that is less than the Aggregate U.K. Revolving Credit Exposure at the
time and (iv) the Total Multicurrency Revolving Credit Commitment shall not be
reduced to an amount that is less than the Aggregate Multicurrency Revolving
Credit Exposure at the time.

(c) Each reduction in the Revolving Credit Commitments of any Class hereunder
shall be made ratably among the Lenders in accordance with their respective
applicable Commitments. The applicable Borrowers shall pay to the Administrative
Agent for the account of the applicable Lenders, on the date of each termination
or reduction, the Facility Fees on the amount of the Commitments so terminated
or reduced accrued to but excluding the date of such termination or reduction.

(d) Reductions and terminations of any Other Revolving Credit Commitments shall
be as provided for in the applicable Loan Modification Agreement.

SECTION 2.10. Conversion and Continuation of Borrowings. Each Borrower shall
have the right at any time upon prior irrevocable notice to the Administrative
Agent (a) not later than 1:00 p.m., Local Time, two Business Days prior to
conversion, to convert any Eurocurrency Borrowing denominated in dollars into an
ABR Borrowing or to convert any B/A Borrowing into a Canadian Prime Rate
Borrowing, (b) not later than 1:00 p.m., Local Time, three Business Days prior
to conversion or continuation, to convert any ABR Borrowing into a Eurocurrency
Borrowing denominated in dollars, to convert any Canadian Prime Rate Borrowing
into a B/A Borrowing or to continue any Eurocurrency Borrowing as a Eurocurrency
Borrowing for an additional Interest Period, (c) not later than 1:00 p.m., Local
Time, three Business Days prior to conversion, to convert the Interest Period
with respect to any Eurocurrency Borrowing to another permissible Interest
Period, subject in each case to the following:

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being

 

52



--------------------------------------------------------------------------------

converted by an equivalent principal amount; accrued interest on any
Eurocurrency Loan (or portion thereof) being converted shall be paid by the
applicable Borrower at the time of conversion;

(iv) if any Eurocurrency Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the applicable Borrower shall pay, upon
demand, any amounts due to the Lenders pursuant to Section 2.16;

(v) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurocurrency Borrowing or
a B/A Borrowing;

(vi) any portion of a Eurocurrency Borrowing or a B/A Borrowing that cannot be
converted into or continued as a Eurocurrency Borrowing or a B/A Borrowing by
reason of the immediately preceding clause shall be automatically converted at
the end of the Interest Period in effect for such Borrowing into an
ABR Borrowing or a Canadian Prime Rate borrowing, as the case may be;

(vii) no Interest Period may be selected for any Eurocurrency Term Borrowing
that would end later than a Repayment Date occurring on or after the first day
of such Interest Period if, after giving effect to such selection, the aggregate
outstanding amount of (A) the Eurocurrency Term Borrowings comprised of Tranche
A Loans, Tranche A-1 Loans, Tranche B Loans or Other Term Loans, as applicable,
with Interest Periods ending on or prior to such Repayment Date and (B) the
ABR Term Borrowings comprised of Tranche A Loans, Tranche A-1 Loans, Tranche B
Loans or Other Term Loans, as applicable, would not be at least equal to the
principal amount of Term Borrowings to be paid on such Repayment Date;

(viii) no B/A Borrowing may be converted or continued other than at the end of
the Contract Period applicable thereto; and

(ix) upon notice to the applicable Borrower from the Administrative Agent given
at the request of the Required Lenders, after the occurrence and during the
continuance of a Default or Event of Default, no outstanding Loan may be
converted into, or continued as, a Eurocurrency Loan or a B/A Loan and any
outstanding Eurocurrency Borrowing or B/A Borrowing shall, at the end of the
Interest Period or Contract Period applicable thereto (unless repaid pursuant to
the terms hereof), automatically be converted to an ABR Borrowing or a Canadian
Prime Rate Borrowing, as the case may be.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity, amount and Class of the
Borrowing that the applicable Borrower requests be converted or continued,
(ii) whether such Borrowing is to be converted to or continued as a Eurocurrency
Borrowing, an ABR Borrowing, a B/A Borrowing or a Canadian Prime Rate Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurocurrency Borrowing or a B/A Borrowing, the Interest Period or
Contract Period with respect thereto. If no Interest Period or Contract Period
is specified in any such notice with respect to any conversion to or
continuation as a Eurocurrency Borrowing or a B/A Borrowing, the applicable
Borrower shall be deemed to have selected an Interest Period or Contract Period
of one month’s duration. The Administrative Agent shall advise the applicable
Lenders of any notice

 

53



--------------------------------------------------------------------------------

given pursuant to this Section 2.10 and of each Lender’s portion of any
converted or continued Borrowing. If a Borrower shall not have given notice in
accordance with this Section 2.10 to continue any Borrowing into a subsequent
Interest Period or Contract Period (and shall not otherwise have given notice in
accordance with this Section 2.10 to convert such Borrowing), such Borrowing
shall, at the end of the Interest Period or Contract Period applicable thereto
(unless repaid pursuant to the terms hereof), automatically be converted to an
ABR Borrowing or a Canadian Prime Rate Borrowing, as applicable.

SECTION 2.11. Repayment of Term Borrowings. (a) (i) The U.S. Borrower shall pay
to the Administrative Agent, for the account of the Tranche A Lenders, on the
dates set forth below, or if any such date is not a Business Day, on the next
preceding Business Day (each such date being a “Tranche A Repayment Date”), a
principal amount of the Tranche A Loans (as adjusted from time to time pursuant
to Sections 2.11(d), 2.12 and 2.13(f)) equal to the amount set forth below for
such date, together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment (it being
understood that the amounts set forth below have been adjusted to reflect all
prepayments of the Tranche A Loans made prior to the Second Restatement Date,
but have not been adjusted to reflect the Second Restatement Date Prepayment):

 

Date

   Amount

March 31, 2009

   $ 48,600,000

June 30, 2009

   $ 48,650,000

September 30, 2009

   $ 48,650,000

December 31, 2009

   $ 48,650,000

March 31, 2010

   $ 72,975,000

June 30, 2010

   $ 72,975,000

September 30, 2010

   $ 72,975,000

December 31, 2010

   $ 72,975,000

March 31, 2011

   $ 85,137,500

June 30, 2011

   $ 85,137,500

September 30, 2011

   $ 85,137,500

Tranche A Maturity Date

   $ 85,137,500

(ii) The U.S. Borrower shall pay to the Administrative Agent, for the account of
the Tranche A-1 Lenders, on the dates set forth below, or if any such date is
not a Business Day, on the next preceding Business Day (each such date being a
“Tranche A-1 Repayment Date”), a principal amount of the Tranche A-1 Loans (as
adjusted from time to time pursuant to Sections 2.11(d), 2.12 and 2.13(f)) equal
to the amount set forth

 

54



--------------------------------------------------------------------------------

below for such date, together in each case with accrued and unpaid interest on
the principal amount to be paid to but excluding the date of such payment (it
being understood that the amounts set forth below have been adjusted to reflect
all prepayments of the Tranche A-1 Loans made prior to the Second Restatement
Date, but have not been adjusted to reflect the Second Restatement Date
Prepayment):

 

Date

   Amount

March 31, 2009

   $ 750,000

June 30, 2009

   $ 750,000

September 30, 2009

   $ 750,000

December 31, 2009

   $ 750,000

March 31, 2010

   $ 750,000

June 30, 2010

   $ 750,000

September 30, 2010

   $ 750,000

December 31, 2010

   $ 750,000

March 31, 2011

   $ 750,000

June 30, 2011

   $ 750,000

September 30, 2011

   $ 750,000

December 31, 2011

   $ 750,000

March 31, 2012

   $ 750,000

June 30, 2012

   $ 750,000

September 30, 2012

   $ 750,000

December 31, 2012

   $ 750,000

March 31, 2013

   $ 750,000

June 30, 2013

   $ 750,000

September 30, 2013

   $ 750,000

Tranche A-1 Maturity Date

   $ 283,500,000

 

55



--------------------------------------------------------------------------------

(iii) The U.S. Borrower shall pay to the Administrative Agent, for the account
of the Tranche B Lenders, on the dates set forth below, or if any such date is
not a Business Day, on the next preceding Business Day (each such date being a
“Tranche B Repayment Date”), a principal amount of the Tranche B Loans (as
adjusted from time to time pursuant to Sections 2.11(d), 2.12 and 2.13(f)) equal
to the amount set forth below for such date, together in each case with accrued
and unpaid interest on the principal amount to be paid to but excluding the date
of such payment (it being understood that the amounts set forth below have been
adjusted to reflect all prepayments of the Tranche B Loans made prior to the
Second Restatement Date):

 

Date

   Amount

March 31, 2007

   $ 2,750,000

June 30, 2007

   $ 2,750,000

September 30, 2007

   $ 2,750,000

December 31, 2007

   $ 2,750,000

March 31, 2008

   $ 2,750,000

June 30, 2008

   $ 2,750,000

September 30, 2008

   $ 2,750,000

December 31, 2008

   $ 2,750,000

March 31, 2009

   $ 2,750,000

June 30, 2009

   $ 2,750,000

September 30, 2009

   $ 2,750,000

December 31, 2009

   $ 2,750,000

March 31, 2010

   $ 2,750,000

June 30, 2010

   $ 2,750,000

September 30, 2010

   $ 2,750,000

December 31, 2010

   $ 2,750,000

March 31, 2011

   $ 2,750,000

June 30, 2011

   $ 2,750,000

September 30, 2011

   $ 2,750,000

 

56



--------------------------------------------------------------------------------

Date

   Amount

December 31, 2011

   $ 2,750,000

March 31, 2012

   $ 2,750,000

June 30, 2012

   $ 2,750,000

September 30, 2012

   $ 2,750,000

December 31, 2012

   $ 2,750,000

March 31, 2013

   $ 2,750,000

June 30, 2013

   $ 2,750,000

September 30, 2013

   $ 2,750,000

Tranche B Maturity Date

   $ 896,750,000

(iv) The U.S. Borrower shall pay to the Administrative Agent, for the account of
the applicable Accepting Lenders, on each Other Term Loan Repayment Date, a
principal amount of the Other Term Loans equal to the amount set forth for such
date in the applicable Loan Modification Agreement (as adjusted from time to
time to give effect to prepayments as provided for in the applicable Loan
Modification Agreement), together in each case with accrued and unpaid interest
on the principal amount to be paid to but excluding the date of such payment.

(b) To the extent not previously paid, all Tranche A Loans, Tranche A-1 Loans,
Tranche B Loans and Other Term Loans shall be due and payable on the Tranche A
Maturity Date, the Tranche A-1 Maturity Date, the Tranche B Maturity Date and
the applicable Other Term Loan Maturity Date, respectively, together with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of payment.

(c) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

(d) Following any conversion or exchange of any Affected Class of Term Loans
pursuant to Section 9.20, the amortization schedule set forth above for such
Affected Class will be deemed modified by eliminating pro rata from each of the
remaining scheduled amortization payments for such Class an aggregate amount
equal to the principal amount of Term Loans of Accepting Lenders of such
Affected Class that accepted the related Loan Modification Offer.

SECTION 2.12. Prepayment. (a) Each Borrower shall have the right at any time and
from time to time to prepay any Borrowing (other than Bankers’ Acceptances or
B/A Equivalent Loans, which may, however, be defeased as provided below), in
whole or in part, upon at least three Business Days’ prior written or fax notice
(or telephone notice promptly confirmed by written or fax notice) in the case of
Fixed Rate Loans, or written or fax notice (or telephone

 

57



--------------------------------------------------------------------------------

notice promptly confirmed by written or fax notice) on the Business Day of
prepayment in the case of Daily Rate Loans, to the Administrative Agent before
1:00 p.m., Local Time; provided, however, that each partial prepayment shall be
in an amount that is an integral multiple of the Borrowing Multiple and not less
than the Borrowing Minimum; and provided further that the Canadian Borrower may
defease any B/A or B/A Equivalent Loan by depositing with the Administrative
Agent an amount that, together with interest accruing on such amount to the end
of the Contract Period for such B/A or B/A Equivalent Loan at such rate as the
Administrative Agent shall specify upon receipt of such amount, is sufficient to
pay such maturing B/A or B/A Equivalent Loan when due.

(b) Optional prepayments of Term Loans and mandatory prepayments of Term Loans
under Section 2.13(e) shall be applied as directed by the U.S. Borrower.

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the applicable Borrower to prepay such Borrowing by
the amount stated therein on the date stated therein. All prepayments under this
Section 2.12 shall be subject to Section 2.16 but otherwise without premium or
penalty. All prepayments under this Section 2.12 shall be accompanied by accrued
and unpaid interest on the principal amount to be prepaid to but excluding the
date of payment.

SECTION 2.13. Mandatory Prepayments. (a) In the event of any termination of all
the Revolving Credit Commitments of a Class, the applicable Borrowers shall, on
the date of such termination, repay or prepay all their respective outstanding
Revolving Credit Borrowings (and Domestic Swingline Borrowings or N.Z. Swingline
Borrowings (in the case of a termination of the Domestic Revolving Credit
Commitments or the Multicurrency Revolving Credit Commitments, respectively) of
such Class, and replace all outstanding Letters of Credit of the applicable
Class and/or deposit an amount equal to the L/C Exposure of the applicable Class
in cash in a cash collateral account established with the Collateral Agent for
the benefit of the Secured Parties. If as a result of any partial reduction of
the Revolving Credit Commitments of a Class, the Aggregate Domestic Revolving
Credit Exposure, Aggregate Multicurrency Revolving Credit Exposure or Aggregate
U.K. Revolving Credit Exposure would exceed the Total Domestic Revolving Credit
Commitment, Total Multicurrency Revolving Credit Commitment or Total U.K.
Revolving Credit Commitment, respectively, after giving effect thereto, then the
applicable Borrowers shall, on the date of such reduction, repay or prepay
Revolving Credit Borrowings (and/or Swingline Loans (in the case of the Domestic
Revolving Credit Commitments or the Multicurrency Revolving Commitments)) and/or
cash collateralize Letters of Credit of the applicable Class in an amount
sufficient to eliminate such excess.

(b) If as a result of fluctuations in exchange rates, on any Calculation Date,
(i) the Aggregate Multicurrency Revolving Credit Exposure would exceed 105% of
the Total Multicurrency Revolving Credit Commitment, (ii) the Aggregate U.K.
Revolving Credit Exposure would exceed 105% of the Total U.K. Revolving Credit
Commitment, (iii) the portion of the Multicurrency Revolving Credit Exposure
represented by Loans to or Letters of Credit issued for the account of the
Canadian Borrower would exceed 105% of the Canadian Sublimit, (iv) the portion
of the Multicurrency Revolving Credit Exposure represented by Loans to or
Letters of Credit issued for the account of the Japanese Borrower would exceed
105% of the Japanese Sublimit or (v) the portion of the Multicurrency Revolving
Credit Exposure represented by Loans to or Letters of Credit issued for the
account of the Australian Borrower and the New Zealand Borrower would exceed
105% of the ANZ Sublimit, then, in each case, the applicable

 

58



--------------------------------------------------------------------------------

Borrowers shall, within three Business Days of such Calculation Date, prepay
Revolving Loans (or N.Z. Swingline Loans, in the case of the Multicurrency
Revolving Credit Commitments) and/or cash collateralize Letters of Credit such
that the applicable exposure does not exceed the applicable commitment or
sublimit set forth above without giving effect to the words “105% of”.

(c) Not later than the fifth Business Day following the completion of any Asset
Sale, the U.S. Borrower shall apply 100% of the Net Cash Proceeds received with
respect thereto to prepay outstanding Term Loans in accordance with
Section 2.13(f).

(d) No later than the earlier of (i) 45 days after June 30 of each year
(commencing with June 30, 2009), and (ii) the date on which Holdings delivers
its financial statements with respect to the period of four consecutive quarters
then ended pursuant to Section 5.04(b) (each such date, an “ECF Prepayment
Date”), the U.S. Borrower shall prepay outstanding Term Loans in accordance with
Section 2.13(f) in an aggregate principal amount (the “ECF Prepayment Amount”)
equal to (A) if the Leverage Ratio at the end of such period shall have been
greater than or equal to 3.00 to 1.00, 100% of Excess Cash Flow for such period,
(B) if the Leverage Ratio at the end of such period shall have been greater than
or equal to 2.50 to 1.00 but less than 3.00 to 1.00, 75% of Excess Cash Flow for
such period, and (C) if the Leverage Ratio at the end of such period shall have
been greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00, 50% of
Excess Cash Flow for such period; provided that no such prepayment shall be
required pursuant to this paragraph (d) in respect of any period if the Leverage
Ratio at the end of such period shall have been less than 2.0 to 1.0; provided
further that any Voluntary Prepayments made during such period shall be deducted
from any amounts payable by the U.S. Borrower pursuant to this paragraph (d).
Notwithstanding the foregoing, if the ECF Prepayment Amount for any ECF
Prepayment Date as calculated above shall be less than the principal amount of
Term Loans that would have been required to have been prepaid on such ECF
Prepayment Date pursuant to the Existing Credit Agreement (without giving effect
to the amendments thereto effected by this Agreement other than the inclusion of
clauses (a)(ii) and (b)(x) of the definition of the term “Excess Cash Flow” and
the defined terms related thereto) (the “Original ECF Prepayment Amount”), then
the ECF Prepayment Amount for such ECF Prepayment Date shall be the Original ECF
Prepayment Amount therefor.

(e) In the event that Holdings or any Subsidiary shall receive Net Cash Proceeds
from the incurrence of any Specified Subordinated Indebtedness, the U.S.
Borrower shall, substantially simultaneously with (and in any event not later
than the fifth Business Day next following) the receipt of such Net Cash
Proceeds by Holdings or such Subsidiary, apply an amount equal to 65% of such
Net Cash Proceeds to prepay outstanding Term Loans as directed by the U.S.
Borrower.

(f) Mandatory prepayments of outstanding Term Loans under this Agreement (other
than under Section 2.13(e)) shall be allocated pro rata among the then
outstanding Tranche A Loans, Tranche A-1 Loans, Tranche B Loans and Other Term
Loans, and, subject to paragraph (h) below, applied (i) against the scheduled
installments of principal due during the succeeding two years in respect of
Tranche A Loans, Tranche A-1 Loans, Tranche B Loans and Other Term Loans under
Sections 2.11(a)(i), (ii), (iii) and (iv), respectively, in direct order of
maturity, and (ii) thereafter, pro rata against the remaining scheduled
installments of principal due in respect of Tranche A Loans, Tranche A-1 Loans,
Tranche B Loans and Other Term Loans under Sections 2.11(a)(i), (ii), (iii) and
(iv), respectively.

(g) The U.S. Borrower shall deliver to the Administrative Agent, (i) at the time
of each prepayment required under this Section 2.13, a certificate signed by a
Financial Officer of the

 

59



--------------------------------------------------------------------------------

U.S. Borrower setting forth in reasonable detail the calculation of the amount
of such prepayment and (ii) to the extent practicable, at least three days’
prior written notice of such prepayment. Each notice of prepayment shall specify
the prepayment date, the Class of each Loan being prepaid and the principal
amount of each Loan (or portion thereof) to be prepaid. All prepayments of
Borrowings under this Section 2.13 shall be subject to Section 2.16, but shall
otherwise be without premium or penalty.

(h) So long as any Tranche A Loans shall remain outstanding, any Tranche B
Lender (or, to the extent so provided in the applicable Loan Modification
Agreement, any Accepting Lender) may elect, by notice to the Administrative
Agent in writing no later than 2:00 p.m., New York City time, on the second
Business Day after the Administrative Agent provides notice to such Lender of
any prepayment of Tranche B Loans or Other Term Loans required to be made by the
U.S. Borrower for the account of such Lender pursuant to this Section 2.13, to
cause all of such prepayment to be applied instead to prepay Tranche A Loans in
accordance with paragraph (f) above.

SECTION 2.14. Reserve Requirements; Change in Circumstances. Except with respect
to Taxes, which shall be governed exclusively by Section 2.20:

(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender or the Issuing Bank (except any such reserve requirement
which is reflected in the Adjusted LIBO Rate, the Discount Rate or the Bank Bill
Rate), or shall impose on such Lender or the Issuing Bank or any applicable
interbank market any other condition affecting this Agreement or Fixed Rate
Loans made by such Lender or any Letter of Credit or participation therein
(other than any change to the basis or rate of taxation applicable to any
Lender), and the result of any of the foregoing shall be to increase the cost to
such Lender or the Issuing Bank of making or maintaining any Fixed Rate Loan or
increase the cost to any Lender of issuing or maintaining any Letter of Credit
or purchasing or maintaining a participation therein or to reduce the amount of
any sum received or receivable by such Lender or the Issuing Bank hereunder
(whether of principal, interest or otherwise) by an amount deemed by such Lender
or the Issuing Bank to be material (after taking into account the last sentence
of the definition of the term “Adjusted LIBO Rate”, if applicable), then the
applicable Borrowers will pay to such Lender or the Issuing Bank, as the case
may be, upon demand such additional amount or amounts (without duplication of
amounts paid by the Borrowers pursuant to Section 2.20) as will compensate such
Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

(b) If any Lender or the Issuing Bank shall have determined that any Change in
Law regarding capital adequacy has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made or participations in Letters of Credit
purchased by such Lender pursuant hereto or the Letters of Credit issued by the
Issuing Bank pursuant hereto to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy) by an amount deemed by
such Lender or the Issuing Bank to be material (after taking into account the
last sentence of the definition of the term “Adjusted LIBO Rate”, if
applicable), then from time to time the applicable Borrower shall pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

 

60



--------------------------------------------------------------------------------

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above, and setting
forth in reasonable detail the basis on which such amount or amounts were
calculated shall be delivered to the U.S. Borrower and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender or the
Issuing Bank the amount shown as due on any such certificate delivered by it
within 20 days after its receipt of the same.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be under any obligation to compensate any Lender or
the Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is
120 days prior to such request if such Lender or the Issuing Bank knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 120-day period. The protection of this
Section shall be available to each Lender and the Issuing Bank regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed.

SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurocurrency Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurocurrency Loan, then, by written
notice to the applicable Borrower and to the Administrative Agent:

(i) such Lender may declare that Eurocurrency Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods and Daily Rate Loans will not thereafter (for
such duration) be converted into Eurocurrency Loans), whereupon any request for
a Eurocurrency Borrowing (or to convert an ABR Borrowing to a Eurocurrency
Borrowing or to continue a Eurocurrency Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for a Daily Rate Loan
(or a request to continue a Daily Rate Loan as such or to convert a Eurocurrency
Loan into a Daily Rate Loan, as the case may be), unless such declaration shall
be subsequently withdrawn; and

(ii) such Lender may require that all outstanding Eurocurrency Loans made by it
be converted to Daily Rate Loans, in which event all such Eurocurrency Loans
shall be automatically converted to Daily Rate Loans as of the effective date of
such notice as provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurocurrency Loans that would have been made by such Lender or the
converted Eurocurrency Loans of such Lender shall instead be applied to repay
the Daily Rate Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurocurrency Loans.

 

61



--------------------------------------------------------------------------------

(b) For purposes of this Section 2.15, a notice to the applicable Borrower by
any Lender shall be effective as to each Eurocurrency Loan made by such Lender,
if lawful, on the last day of the Interest Period then applicable to such
Eurocurrency Loan; in all other cases such notice shall be effective on the date
of receipt by the applicable Borrower.

SECTION 2.16. Indemnity. The Borrowers shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Fixed Rate Loan
prior to the end of the Interest Period or Contract Period in effect therefor,
(ii) the conversion of any Fixed Rate Loan to a Daily Rate Loan, or the
conversion of the Interest Period or Contract Period with respect to any Fixed
Rate Loan, in each case other than on the last day of the Interest Period or
Contract Period in effect therefor, or (iii) any Fixed Rate Loan to be made by
such Lender (including any Fixed Rate Loan to be made pursuant to a conversion
or continuation under Section 2.10) not being made after notice of such Loan
shall have been given by the Borrowers hereunder (any of the events referred to
in this clause (a) being called a “Breakage Event”) or (b) any default in the
making of any payment or prepayment of any Eurocurrency Loan required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Fixed Rate Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period. A certificate of any Lender setting forth any amount or amounts which
such Lender is entitled to receive pursuant to this Section 2.16, and setting
forth in reasonable detail the basis on which such amount or amounts were
calculated, shall be delivered to the Borrowers and shall be conclusive absent
manifest error.

SECTION 2.17. Pro Rata Treatment. Except as provided below in this Section 2.17
with respect to Swingline Loans and as required under Section 2.13(h) and
Section 2.15, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans, each payment of the Facility
Fees, each reduction of the Term Loan Commitments or the Revolving Credit
Commitments and each conversion of any Borrowing to or continuation of any
Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders in accordance with their respective applicable Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans). For purposes of
determining the available Domestic Revolving Credit Commitments or Multicurrency
Revolving Credit Commitments of the Lenders at any time, each outstanding
Swingline Loan shall be deemed to have utilized the Domestic Revolving Credit
Commitments (in the case of a Domestic Swingline Loan) or Multicurrency
Revolving Credit Commitments (in the case of a N.Z. Swingline Loan) of the
Lenders (including those Lenders which shall not have made Swingline Loans) pro
rata in accordance with such respective Domestic Revolving Credit Commitments or
Multicurrency Revolving Credit Commitments. Each Lender agrees that in computing
such Lender’s portion of any Borrowing to be made hereunder, the Administrative
Agent may, in its discretion, round each Lender’s percentage of such Borrowing
to the next higher or lower whole dollar amount.

 

62



--------------------------------------------------------------------------------

SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against a
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans or L/C Disbursement as a result of which the unpaid principal
portion of its Loans and participations in L/C Disbursements shall be
proportionately less than the unpaid principal portion of the Loans and
participations in L/C Disbursements of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loans and L/C Exposure of such other Lender, so that the aggregate unpaid
principal amount of the Loans and L/C Exposure and participations in Loans and
L/C Exposure held by each Lender shall be in the same proportion to the
aggregate unpaid principal amount of all Loans and L/C Exposure then outstanding
as the principal amount of its Loans and L/C Exposure prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Loans and L/C Exposure outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that if any such
purchase or purchases or adjustments shall be made pursuant to this Section 2.18
and the payment giving rise thereto shall thereafter be recovered, such purchase
or purchases or adjustments shall be rescinded to the extent of such recovery
and the purchase price or prices or adjustment restored without interest. The
Borrowers and Holdings expressly consent to the foregoing arrangements and agree
that any Lender holding a participation in a Loan or L/C Disbursement deemed to
have been so purchased may exercise any and all rights of banker’s lien, setoff
or counterclaim with respect to any and all moneys owing by any Borrower and
Holdings to such Lender by reason thereof as fully as if such Lender had made a
Loan directly to a Borrower in the amount of such participation. For the
avoidance of doubt, this Section 2.18 shall not apply to any assignment of any
Purchased Loan by any Lender to the Purchaser.

SECTION 2.19. Payments. (a) Each Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than 2:00
p.m., Local Time, on the date when due in immediately available funds, without
setoff, defense or counterclaim. Each such payment (other than (i) Issuing Bank
Fees, which shall be paid directly to the Issuing Bank, and (ii) principal of
and interest on Swingline Loans, which shall be paid directly to the applicable
Swingline Lender except as otherwise provided in Section 2.22(e)) shall be made
to the Administrative Agent at its offices at Eleven Madison Avenue, New York,
NY 10010 or such other address as the Administrative Agent may from time to time
designate. The Administrative Agent will promptly distribute to each Lender its
pro rata share (or other applicable share as provided herein) of such payment.

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

(c) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that such Borrower will
not make such payment, the

 

63



--------------------------------------------------------------------------------

Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if such Borrower does not in fact make such payment, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Issuing Bank, as the case may be, and to pay interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest error)
in the applicable currency.

SECTION 2.20. Taxes. (a) Any and all payments by or on account of any obligation
of any Borrower or any Loan Party hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any Indemnified Taxes
or Other Taxes; provided that if any Borrower or any Loan Party shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to Indemnified Taxes and
Other Taxes payable under this Section) the Administrative Agent or such Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Borrower or such Loan Party shall
make such deductions and (iii) such Borrower or such Loan Party shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Borrower shall indemnify the Administrative Agent and each Lender,
within 15 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of such Borrower or any Loan Party hereunder or under any
other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
applicable Borrower by a Lender, or by the Administrative Agent on its behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

(d) If a Borrower determines in good faith that a reasonable basis exists for
contesting a Tax, the relevant Lender (or participant), or the Administrative
Agent, as applicable, shall cooperate with such Borrower in challenging such Tax
at such Borrower’s expense if requested by such Borrower. If a Lender (or
participant) or the Administrative Agent receives a refund (including pursuant
to a claim for refund made pursuant to the preceding sentence) in respect of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a
Borrower or with respect to which a Borrower has paid additional amounts
pursuant to this Section 2.20, it shall within 30 days from the date of such
receipt pay over such refund to such Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section 2.20 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of such Lender (or participant)
or the Administrative Agent (together with any interest paid by the relevant
Governmental Authority with respect to such

 

64



--------------------------------------------------------------------------------

refund); provided, however, that such Borrower, upon the request of such Lender
(or participant) or the Administrative Agent, agrees to repay the amount paid
over to such Borrower (plus penalties, interest or other charges) to such Lender
(or participant) or the Administrative Agent in the event such Lender (or
participant) or the Administrative Agent is required to repay such refund to
such Governmental Authority.

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Borrower or any other Loan Party to a Governmental Authority, such Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or pursuant to any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to such Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by such Borrower as will permit such payments to be
made without withholding or at a reduced rate and shall deliver to such Borrower
and the Administrative Agent two further copies of any such form or
certification (or any applicable successor form) on or before the date that any
such form or certification expires or becomes obsolete and after the occurrence
of any event requiring a change in the most recent form previously delivered by
it to such Borrower. Each Lender that shall become a participant or a Lender
pursuant to Section 9.04 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 2.20(f) provided that in the case of a participant such participant
shall furnish all such required forms and statements to the Lender from which
the related participation shall have been purchased.

(g) The parties hereto agree that this Agreement, which amends and restates the
Existing Credit Agreement and the Tranche A-1 Loan Agreement, is a “significant
modification” of the Tranche A Loans, the Tranche A-1 Loans and the Tranche B
Loans within the meaning of U.S. Treasury Regulation Section 1.1001-3, and the
issue price of the Tranche A Loans, the Tranche A-1 Loans and the Tranche B
Loans is, in each case, equal to such loan’s “stated redemption price at
maturity” as defined in Section 1273(a)(2) of the Code. The parties hereto agree
not to take any position with a Governmental Authority that is inconsistent with
the treatment described in the previous sentence unless required by a
“determination” as defined in Section 1313(a) of the Code or otherwise
determined by the Internal Revenue Service.

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or the Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
the Issuing Bank delivers a notice described in Section 2.15, (iii) any Borrower
is required to pay any additional amount to any Lender or the Issuing Bank or
any Governmental Authority on account of any Lender or the Issuing Bank pursuant
to Section 2.20, (iv) any Lender refuses to consent to a proposed amendment,
waiver, consent or other modification of this Agreement or any other Loan
Document which has been approved by the Required Lenders and which additionally
requires the consent of such Lender for approval pursuant to Section 9.08(b),
(v) any Revolving Credit Lender refuses to consent to a proposed Loan
Modification Offer with respect to its Revolving Credit Commitments or (vi) any
Lender becomes a Defaulting Lender, the U.S. Borrower may, at its sole expense
and effort, upon notice to such Lender or the Issuing Bank and the
Administrative

 

65



--------------------------------------------------------------------------------

Agent, require such Lender or the Issuing Bank to transfer and assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all of its interests, rights and obligations under this Agreement
(or, in the case of clause (iv), (v) or (vi) above, all its interests, rights
and obligations with respect to the Class of Loans or Commitments that is the
subject of the related consent, amendment, waiver or other modification or that
has ongoing funding requirements) to an assignee that shall assume such assigned
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (x) such assignment shall not conflict with any law,
rule or regulation or order of any court or other Governmental Authority having
jurisdiction, (y) the U.S. Borrower shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Credit Commitment is
being assigned, of the Issuing Bank and the Domestic Swingline Lender (in the
case of a Domestic Revolving Credit Commitment) and the N.Z. Swingline Lender
(in the case of a Multicurrency Revolving Credit Commitment)), which consent
shall not unreasonably be withheld, and (z) the applicable Borrower or such
assignee shall have paid to the affected Lender or the Issuing Bank in
immediately available funds an amount equal to the sum of the principal of and
interest accrued to the date of such payment on the outstanding Loans or L/C
Disbursements of such Lender or the Issuing Bank, respectively, plus all Fees
and other amounts accrued for the account of such Lender or the Issuing Bank
hereunder (including any amounts under Section 2.14 and Section 2.16), in each
case with respect to the Loans or Commitments subject to such assignment;
provided further that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s or the Issuing Bank’s
claim for compensation under Section 2.14 or notice under Section 2.15 or the
amounts paid pursuant to Section 2.20, as the case may be, cease to cause such
Lender or the Issuing Bank to suffer increased costs or reductions in amounts
received or receivable or reduction in return on capital, or cease to have the
consequences specified in Section 2.15, or cease to result in amounts being
payable under Section 2.20, as the case may be (including as a result of any
action taken by such Lender or the Issuing Bank pursuant to paragraph (b)
below), or if such Lender or the Issuing Bank shall waive its right to claim
further compensation under Section 2.14 in respect of such circumstances or
event or shall withdraw its notice under Section 2.15 or shall waive its right
to further payments under Section 2.20 in respect of such circumstances or event
or shall consent to the proposed amendment, waiver, consent or other
modification, as the case may be, then such Lender or the Issuing Bank shall not
thereafter be required to make any such transfer and assignment hereunder.

(b) If (i) any Lender or the Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.15 or (iii) any Borrower is required to pay any additional amount to
any Lender or the Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank, pursuant to Section 2.20, then such Lender or the
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or the Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (x) to file any certificate or document reasonably
requested in writing by a Borrower or (y) to assign its rights and delegate and
transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender or the Issuing Bank in connection with
any such filing or assignment, delegation and transfer.

 

66



--------------------------------------------------------------------------------

SECTION 2.22. Swingline Loans. (a) Swingline Commitments. Subject to the terms
and conditions and relying upon the representations and warranties herein set
forth, (i) the Domestic Swingline Lender agrees to make Domestic Swingline Loans
to the U.S. Borrower, in dollars, at any time and from time to time on and after
the Closing Date and until the earlier of the Revolving Credit Maturity Date and
the termination of the Domestic Revolving Credit Commitments in accordance with
the terms hereof, in an aggregate principal amount at any time outstanding that
will not result in (x) the aggregate principal amount of all Domestic Swingline
Loans exceeding $20,000,000 in the aggregate or (y) the Aggregate Domestic
Revolving Credit Exposure, after giving effect to any Domestic Swingline Loan,
exceeding the Total Domestic Revolving Credit Commitment, and (ii) the N.Z.
Swingline Lender agrees to make N.Z. Swingline Loans to the New Zealand
Borrower, in New Zealand Dollars, at any time and from time to time on and after
the Closing Date and until the earlier of the Revolving Credit Maturity Date and
the termination of the Multicurrency Revolving Credit Commitments in accordance
with the terms hereof, in an aggregate principal amount at any time outstanding
that will not result in (x) the Aggregate Multicurrency Exposure attributable to
Loans to, and Letters of Credit issued for the account of, the Australian
Borrower and the New Zealand Borrower exceeding the ANZ Sublimit or (y) the
Aggregate Multicurrency Revolving Credit Exposure, after giving effect to any
N.Z. Swingline Loan, exceeding the Total Multicurrency Revolving Credit
Commitment. Each Swingline Commitment may be terminated or reduced from time to
time as provided herein. Within the foregoing limits, the U.S. Borrower and the
New Zealand Borrower may borrow, pay or prepay and reborrow Domestic Swingline
Loans and N.Z. Swingline Loans, respectively, hereunder, subject to the terms,
conditions and limitations set forth herein. Notwithstanding anything to the
contrary herein, neither the Domestic Swingline Lender nor the N.Z. Swingline
Lender shall be required to make Swingline Loans at any time that there exists a
Defaulting Lender under the Domestic Revolving Credit Commitments or the
Multicurrency Revolving Credit Commitments, respectively.

(b) Swingline Loans. The U.S. Borrower shall notify the Domestic Swingline
Lender by fax, or by telephone (confirmed by fax), not later than 12:00 noon,
New York City time, on the day of a proposed Domestic Swingline Loan. Such
notice shall be delivered on a Business Day, shall be irrevocable and shall
refer to this Agreement and shall specify the requested date (which shall be a
Business Day) and the amount of such Domestic Swingline Loan. The Domestic
Swingline Lender shall make each Domestic Swingline Loan available to the
U.S. Borrower by means of a credit to an account in the name of the
U.S. Borrower as designated by the U.S. Borrower in such notice by 3:00 p.m.,
New York City time, on the date such Domestic Swingline Loan is so requested.
The New Zealand Borrower shall notify the N.Z. Swingline Lender and the
Administrative Agent by fax, or by telephone (confirmed by fax), not later than
12:00 noon, Auckland time, three Business Days prior to the day of a proposed
N.Z. Swingline Loan. Such notice shall be delivered on a Business Day, shall be
irrevocable and shall refer to this Agreement and shall specify the requested
date (which shall be a Business Day) and the amount of such N.Z. Swingline Loan.
The N.Z. Swingline Lender shall make each N.Z. Swingline Loan available to the
New Zealand Borrower by means of a credit to an account in the name of the
New Zealand Borrower as designated by the New Zealand Borrower in such notice.
Notwithstanding anything to the contrary set forth in Section 9.08(b), the
borrowing mechanics in respect of the N.Z. Swingline Loans may be modified from
time to time by the agreement of the Administrative Agent, the U.S. Borrower and
the N.Z. Swingline Lender.

(c) Prepayment. The U.S. Borrower shall have the right at any time and from time
to time to prepay any Domestic Swingline Loan, in whole or in part, upon giving
written or fax notice (or telephone notice promptly confirmed by written, or fax
notice) to the Domestic

 

67



--------------------------------------------------------------------------------

Swingline Lender and to the Administrative Agent before 2:00 p.m., New York City
time, on the date of prepayment at the Domestic Swingline Lender’s address for
notices specified on Schedule 2.01. The New Zealand Borrower shall have the
right at any time and from time to time to prepay any N.Z. Swingline Loan, in
whole or in part, upon giving written or fax notice (or telephone notice
promptly confirmed by written, or fax notice) to the N.Z. Swingline Lender and
to the Administrative Agent before 12:00 noon, Auckland time, three Business
Days prior to the date of prepayment at the N.Z. Swingline Lender’s address for
notices specified on Schedule 2.01. All principal payments of Swingline Loans
shall be accompanied by accrued interest on the principal amount being repaid to
the date of payment and, in the case of N.Z. Swingline Loans, shall be subject
to Section 2.16.

(d) Interest. Each Domestic Swingline Loan shall be an ABR Loan and, subject to
the provisions of Section 2.07, shall bear interest as provided in
Section 2.06(a) as if it were an ABR Revolving Loan. Each N.Z. Swingline Loan
shall be a Bank Bill Rate Loan (except to the extent required to be a Foreign
Base Rate Loan as provided for herein) and, subject to the provisions of
Section 2.07, shall bear interest as provided in Section 2.06(e).

(e) Participations. The Domestic Swingline Lender may by written notice given to
the Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Domestic Revolving Credit Lenders to acquire
participations on such Business Day in all or a portion of the outstanding
Domestic Swingline Loans. If an Event of Default shall have occurred and be
continuing, the N.Z. Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., Auckland time, on any Business
Day require the Multicurrency Revolving Credit Lenders to acquire participations
on the next Business Day in all or a portion of the outstanding N.Z. Swingline
Loans. Each notice shall specify the aggregate amount of Swingline Loans in
which such Revolving Credit Lenders will participate. The Administrative Agent
will, promptly upon receipt of such notice, give notice to each Domestic
Revolving Credit Lender or Multicurrency Revolving Credit Lender, as the case
may be, specifying in such notice such Revolving Credit Lender’s Pro Rata
Percentage of such Swingline Loan or Loans. In furtherance of the foregoing,
each Domestic Revolving Credit Lender and Multicurrency Revolving Credit Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Domestic
Swingline Lender or N.Z. Swingline Lender, respectively, such Lender’s Pro Rata
Percentage of such Swingline Loans. Each Domestic Revolving Credit Lender and
Multicurrency Revolving Credit Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each Domestic Revolving
Credit Lender and Multicurrency Revolving Credit Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.02(c) with respect to Loans made by
such Revolving Credit Lender (and Section 2.02(c) shall apply, mutatis mutandis,
to the payment obligations of the Revolving Credit Lenders) and the
Administrative Agent shall promptly pay to the applicable Swingline Lender the
amounts so received by it from the Revolving Credit Lenders. The Administrative
Agent shall notify the U.S. Borrower and the New Zealand Borrower, as the case
may be, of any participations in any Swingline Loan of such Borrower acquired
pursuant to this paragraph and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to a Swingline Lender.
Any amounts received by a Swingline Lender from a Borrower (or other party on
behalf of a Borrower) in respect of a Swingline Loan of such Swingline Lender
after receipt by such

 

68



--------------------------------------------------------------------------------

Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Credit Lenders that shall have made their payments pursuant to
this paragraph and to the applicable Swingline Lender, as their interests may
appear. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve any Borrower (or other party liable for obligations
of any Borrower) of any default in the payment thereof.

SECTION 2.23. Letters of Credit. (a) General. Any Borrower may request the
issuance of a Letter of Credit for its own account or for the account of any of
its Subsidiaries (in which case such Borrower and such Subsidiary shall be
co-applicants with respect to such Letter of Credit), in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time while the L/C Commitments to any Borrower remain in effect.
The Borrowers and the Lenders acknowledge the issuance of Letters of Credit
prior to the Second Restatement Date under the Existing Credit Agreement and
agree that, to the extent outstanding on the Second Restatement Date, such
Letters of Credit shall continue to be outstanding pursuant to the terms and
conditions of this Agreement and the other Loan Documents. This Section shall
not be construed to impose an obligation upon the Issuing Bank to issue any
Letter of Credit that is inconsistent with the terms and conditions of this
Agreement.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), a Borrower shall hand deliver or fax to
the Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, the date of issuance, amendment, renewal or
extension, the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) below), the amount of such Letter of Credit, the name
and address of the beneficiary thereof, whether such Letter of Credit is to be a
Domestic Letter of Credit, a Multicurrency Letter of Credit or a U.K. Letter of
Credit and such other information as shall be necessary to prepare such Letter
of Credit. All Existing Letters of Credit shall be deemed to be Domestic Letters
of Credit. A Letter of Credit shall be issued, amended, renewed or extended only
if, and upon issuance, amendment, renewal or extension of each Letter of Credit
the applicable Borrower shall be deemed to represent and warrant that, after
giving effect to such issuance, amendment, renewal or extension (i) the L/C
Exposure shall not exceed $100,000,000, (ii) the Aggregate Domestic Revolving
Credit Exposure shall not exceed the Total Domestic Revolving Credit Commitment,
(iii) the Aggregate Multicurrency Revolving Credit Exposure shall not exceed the
Total Multicurrency Revolving Credit Commitment, and the Aggregate Multicurrency
Revolving Credit Exposure attributable to Loans to, and Letters of Credit issued
for the account of, (x) the Australian Borrower and the New Zealand Borrower
shall not exceed the ANZ Sublimit, (y) the Canadian Borrower shall not exceed
the Canadian Sublimit and (z) the Japanese Borrower shall not exceed the
Japanese Sublimit, and (iv) the Aggregate U.K. Revolving Credit Exposure shall
not exceed the Total U.K. Revolving Credit Commitment.

(c) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of the date that is one year after the date of the issuance of
such Letter of Credit and the date that is five Business Days prior to the
Revolving Credit Maturity Date, unless such Letter of Credit expires by its
terms on an earlier date; provided, however, that a Letter of Credit may, upon
the request of a Borrower, include a provision whereby such Letter of Credit
shall be renewed automatically for additional consecutive periods of 12 months
or less (but not beyond

 

69



--------------------------------------------------------------------------------

the date that is five Business Days prior to the Revolving Credit Maturity Date)
unless the Issuing Bank notifies the beneficiary thereof at least 30 days prior
to the then applicable expiration date that such Letter of Credit will not be
renewed.

(d) Participations. By the issuance of a Domestic Letter of Credit and without
any further action on the part of the Issuing Bank or the Lenders, the Issuing
Bank hereby grants to each Domestic Revolving Credit Lender, and each such
Lender hereby acquires from the Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Pro Rata Percentage of the aggregate amount
available to be drawn under such Letter of Credit, effective upon the issuance
of such Letter of Credit (or, in the case of the Existing Letters of Credit,
upon the Closing Date). By the issuance of a Multicurrency Letter of Credit and
without any further action on the part of the Issuing Bank or the Lenders, the
Issuing Bank hereby grants to each Multicurrency Revolving Credit Lender, and
each such Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Pro Rata Percentage of the aggregate
amount available to be drawn under such Letter of Credit, effective upon the
issuance of such Letter of Credit. By the issuance of a U.K. Letter of Credit
and without any further action on the part of the Issuing Bank or the Lenders,
the Issuing Bank hereby grants to each U.K. Revolving Credit Lender, and each
such Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Pro Rata Percentage of the aggregate
amount available to be drawn under such Letter of Credit, effective upon the
issuance of such Letter of Credit. In consideration and in furtherance of the
foregoing, each Domestic Revolving Credit Lender, each Multicurrency Revolving
Credit Lender and each U.K. Revolving Credit Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Pro Rata Percentage of each Domestic L/C
Disbursement, Multicurrency L/C Disbursement or U.K. L/C Disbursement,
respectively, made by the Issuing Bank and not reimbursed by the applicable
Borrower (or, if applicable, another party pursuant to its obligations under any
other Loan Document) forthwith on the date due as provided in Section 2.02(f).
Each Revolving Credit Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the applicable Borrower shall pay to the Issuing
Bank an amount equal to such L/C Disbursement on or prior to the Business Day
following the day on which such Borrower shall have received notice from the
Issuing Bank that payment of such draft will be made; provided that to satisfy
its reimbursement obligation under this paragraph (e), a Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.22 an ABR Revolving Loan or a Domestic Swingline Loan (in the
case of a Domestic Letter of Credit), a Canadian Prime Rate Loan (in the case of
a Multicurrency Letter of Credit denominated in Canadian Dollars), a N.Z.
Swingline Loan (in the case of a Multicurrency Letter of Credit denominated in
New Zealand Dollars) or a Fixed Rate Loan (in the case of a U.K. Letter of
Credit or a Multicurrency Letter of Credit denominated in a currency other than
Canadian Dollars or New Zealand Dollars) to be made by the applicable Revolving
Credit Lenders or the applicable Swingline Lender, as the case may be, in the
aggregate amount of any such L/C Disbursement.

(f) Obligations Absolute. Each Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

 

70



--------------------------------------------------------------------------------

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, setoff, defense or other right that any
Borrower, any other party guaranteeing, or otherwise obligated with, any
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and

(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
the Lenders, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of a Borrower’s obligations hereunder.

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrowers hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
wilful misconduct of the Issuing Bank. However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrowers to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by the Borrowers that are caused by the Issuing Bank’s
gross negligence or wilful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof; it
is understood that the Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit (i) the Issuing Bank’s exclusive reliance on
the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute wilful
misconduct or gross negligence of the Issuing Bank.

 

71



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall as promptly as possible
give telephonic notification, confirmed by fax, to the Administrative Agent and
the applicable Borrower of such demand for payment and whether the Issuing Bank
has made or will make an L/C Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve such Borrower of its
obligation to reimburse the Issuing Bank or the Revolving Credit Lenders with
respect to any such L/C Disbursement. The Administrative Agent shall promptly
give each applicable Revolving Credit Lender notice thereof.

(h) Interim Interest. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the applicable Borrower shall
reimburse such L/C Disbursement in full on such date, the unpaid amount thereof
shall bear interest for the account of the Issuing Bank, for each day from and
including the date of such L/C Disbursement, to but excluding the earlier of the
date of payment by such Borrower or the date on which interest shall commence to
accrue thereon as provided in Section 2.02(f), at the rate per annum that would
apply to such amount if such amount were a Daily Rate Revolving Loan.

(i) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign at
any time by giving 30 days’ prior written notice to the Administrative Agent,
the Lenders and the U.S. Borrower, and may be removed at any time by the
U.S. Borrower by notice to the Issuing Bank, the Administrative Agent and the
Lenders. Subject to the next succeeding paragraph, upon the acceptance of any
appointment as the Issuing Bank hereunder by a Lender that shall agree to serve
as successor Issuing Bank, such successor shall succeed to and become vested
with all the interests, rights and obligations of the retiring Issuing Bank and
the retiring Issuing Bank shall be discharged from its obligations to issue
additional Letters of Credit hereunder. At the time such removal or resignation
shall become effective, the Borrowers shall pay all accrued and unpaid fees
pursuant to Section 2.05(d). The acceptance of any appointment as the Issuing
Bank hereunder by a successor Lender shall be evidenced by an agreement entered
into by such successor, in a form satisfactory to the U.S. Borrower and the
Administrative Agent, and, from and after the effective date of such agreement,
(i) such successor Lender shall have all the rights and obligations of the
previous Issuing Bank under this Agreement and the other Loan Documents and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the resignation or removal of the Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrowers shall, on the Business Day they receive notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Revolving Credit Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit) thereof and of the amount
to be deposited, deposit in an account with the Collateral Agent, for the
benefit of the Revolving Credit Lenders, an amount in cash equal to the L/C
Exposure as of such date. Such deposit shall

 

72



--------------------------------------------------------------------------------

be held by the Collateral Agent as collateral for the payment and performance of
the Obligations. The Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits in Permitted Investments,
which investments shall be made at the option and sole discretion of the
Collateral Agent, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall (i) automatically be applied by the Administrative Agent to
reimburse the Issuing Bank for L/C Disbursements for which the Issuing Bank has
not been reimbursed, (ii) be held for the satisfaction of the reimbursement
obligations of the Borrowers for the L/C Exposure, and (iii) if the maturity of
the Loans has been accelerated (but subject to the consent of Revolving Credit
Lenders holding participations in outstanding Letters of Credit representing
greater than 50% of the aggregate undrawn amount of all outstanding Letters of
Credit), be applied to satisfy the Obligations. If the Borrowers are required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrowers within three Business Days after all Events of
Default have been cured or waived.

(k) Additional Issuing Banks. The U.S. Borrower may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of this Agreement. Any Lender
designated as an issuing bank pursuant to this paragraph (k) shall be deemed (in
addition to being a Lender) to be the Issuing Bank with respect to Letters of
Credit issued or to be issued by such Lender, and all references herein and in
the other Loan Documents to the term “Issuing Bank” shall, with respect to such
Letters of Credit, be deemed to refer to such Lender in its capacity as Issuing
Bank, as the context shall require. Each Lender acting as an Issuing Bank
hereunder shall promptly provide to the Administrative Agent such information
with respect to the Letters of Credit issued by such Lender as the
Administrative Agent may reasonably request to allow the Administrative Agent to
calculate the L/C Exposure of any Class, the L/C Participation Fees and the
other Obligations with respect to outstanding Letters of Credit.

SECTION 2.24. Bankers’ Acceptances. (a) Subject to the terms and conditions of
this Agreement, the Canadian Borrower may request a Multicurrency Revolving
Credit Borrowing denominated in Canadian Dollars by presenting drafts for
acceptance and purchase as B/As by the Multicurrency Revolving Credit Lenders.

(b) No Contract Period with respect to a B/A to be accepted and, if applicable,
purchased as a Multicurrency Revolving Loan shall extend beyond the Revolving
Credit Maturity Date. All B/As and B/A Loans shall be denominated in Canadian
Dollars.

(c) To facilitate availment of B/A Loans, the Canadian Borrower hereby appoints
each Multicurrency Revolving Credit Lender as its attorney to sign and endorse
on its behalf (in accordance with a Borrowing Request relating to a B/A Loan
pursuant to Section 2.03 or 2.10), in handwriting or by facsimile or mechanical
signature as and when deemed necessary by such Multicurrency Revolving Credit
Lender, blank forms of B/As in the form requested by such Multicurrency
Revolving Credit Lender. The Canadian Borrower recognizes and agrees that all
B/As signed and/or endorsed by a Multicurrency Revolving Credit Lender on behalf
of the Canadian Borrower shall bind the Canadian Borrower as fully and
effectually as if signed in the handwriting of and duly issued by the proper
signing officers of the Canadian Borrower. Each Multicurrency Revolving Credit
Lender is hereby authorized (in accordance with a Borrowing

 

73



--------------------------------------------------------------------------------

Request relating to a B/A Loan) to issue such B/As endorsed in blank in such
face amounts as may be determined by such Multicurrency Revolving Credit Lender;
provided that the aggregate amount thereof is equal to the aggregate amount of
B/As required to be accepted and purchased by such Multicurrency Revolving
Credit Lender. No Multicurrency Revolving Credit Lender shall be liable for any
damage, loss or other claim arising by reason of any loss or improper use of any
such instrument except for the gross negligence or wilful misconduct of such
Multicurrency Revolving Credit Lender or its officers, employees, agents or
representatives. Each Multicurrency Revolving Credit Lender shall maintain a
record, which shall be made available to the Canadian Borrower upon its request,
with respect to B/As (i) received by it in blank hereunder, (ii) voided by it
for any reason, (iii) accepted and purchased by it hereunder, and (iv) canceled
at their respective maturities. On request by or on behalf of the Canadian
Borrower, a Multicurrency Revolving Credit Lender shall cancel all forms of B/As
which have been pre-signed or pre-endorsed on behalf of the Canadian Borrower
and that are held by such Multicurrency Revolving Credit Lender and are not
required to be issued in accordance with the Canadian Borrower’s irrevocable
notice. Alternatively, the Canadian Borrower agrees that, at the request of the
Administrative Agent, the Canadian Borrower shall deliver to the Administrative
Agent a “depository note” which complies with the requirements of the Depository
Bills and Notes Act (Canada), and consents to the deposit of any such depository
note in the book-based debt clearance system maintained by the Canadian
Depository for Securities.

(d) Drafts of the Canadian Borrower to be accepted as B/As hereunder shall be
signed as set forth in this Section 2.24. Notwithstanding that any person whose
signature appears on any B/A may no longer be an authorized signatory for any
Multicurrency Revolving Credit Lender or the Canadian Borrower at the date of
issuance of a B/A, such signature shall nevertheless be valid and sufficient for
all purposes as if such authority had remained in force at the time of such
issuance and any such B/A so signed shall be binding on the Canadian Borrower.

(e) Promptly following the receipt of a Borrowing Request specifying a
Multicurrency Revolving Credit Borrowing by way of B/A, the Administrative Agent
shall so advise the Multicurrency Revolving Credit Lenders and shall advise each
Multicurrency Revolving Credit Lender of the aggregate face amount of the B/A to
be accepted by it and the applicable Contract Period (which shall be identical
for all Multicurrency Revolving Credit Lenders). In the case of Multicurrency
Revolving Loans comprised of B/A Loans, the aggregate face amount of the B/A to
be accepted by a Multicurrency Revolving Credit Lender shall be in a minimum
aggregate amount of C$100,000 and shall be a whole multiple of C$100,000, and
such face amount shall be in the Multicurrency Revolving Credit Lenders’ pro
rata portions of such Multicurrency Revolving Credit Borrowing, provided that
the Administrative Agent may in its sole discretion increase or reduce any
Multicurrency Revolving Credit Lender’s portion of such B/A Loan to the nearest
C$100,000 without reducing the aggregate Multicurrency Revolving Credit
Commitments.

(f) The Canadian Borrower may specify in a Borrowing Request pursuant to
Section 2.03 or 2.10 that it desires that any B/A requested by such Borrowing
Request be purchased by the Multicurrency Revolving Credit Lenders, in which
case the Multicurrency Revolving Credit Lenders shall, upon acceptance of a B/A
by a Multicurrency Revolving Credit Lender, purchase each B/A from the Canadian
Borrower at the Discount Rate for such Multicurrency Revolving Credit Lender
applicable to such B/A accepted by it and provide to the Administrative Agent
the Discount Proceeds for the account of the Canadian Borrower. The Acceptance
Fee payable by the Canadian Borrower to a Multicurrency Revolving Credit Lender
under Section 2.06(d) in respect of each B/A accepted by such Multicurrency
Revolving Credit Lender shall be set off against and deducted from the Discount
Proceeds payable by such Multicurrency Revolving Credit Lender under this
Section 2.24.

 

74



--------------------------------------------------------------------------------

(g) Each Multicurrency Revolving Credit Lender may at any time and from time to
time hold, sell, rediscount or otherwise dispose of any or all B/As accepted and
purchased by it.

(h) If a Multicurrency Revolving Credit Lender is not a chartered bank under the
Bank Act (Canada) or if a Multicurrency Revolving Credit Lender notifies the
Administrative Agent in writing that it is otherwise unable to accept Bankers’
Acceptances, such Multicurrency Revolving Credit Lender will, instead of
accepting and purchasing Bankers’ Acceptances, make an advance (a “B/A
Equivalent Loan”) to the Canadian Borrower in the amount and for the same term
as the draft that such Multicurrency Revolving Credit Lender would otherwise
have been required to accept and purchase hereunder. Each such Multicurrency
Revolving Credit Lender will provide to the Administrative Agent the Discount
Proceeds of such B/A Equivalent Loan for the account of the Canadian Borrower.
Each such B/A Equivalent Loan will bear interest at the same rate that would
result if such Multicurrency Revolving Credit Lender had accepted (and been paid
an Acceptance Fee) and purchased (on a discounted basis at the Discount Rate) a
Bankers’ Acceptance for the relevant Contract Period (it being the intention of
the parties that each such B/A Equivalent Loan shall have the same economic
consequences for the Multicurrency Revolving Credit Lenders and the Canadian
Borrower as the Bankers’ Acceptance which such B/A Equivalent Loan replaces).
All such interest shall be paid in advance on the date such B/A Equivalent Loan
is made, and will be deducted from the principal amount of such B/A Equivalent
Loan in the same manner in which the deduction based on the Discount Rate and
the applicable Acceptance Fee of a Bankers’ Acceptance would be deducted from
the face amount of the Bankers’ Acceptance.

(i) The Canadian Borrower waives presentment for payment and any other defense
to payment of any amounts due to a Multicurrency Revolving Credit Lender in
respect of a B/A accepted and purchased by it pursuant to this Agreement which
might exist solely by reason of such B/A being held, at the maturity thereof, by
such Multicurrency Revolving Credit Lender in its own right, and the Canadian
Borrower agrees not to claim any days of grace if such Multicurrency Revolving
Credit Lender, as holder, claims payment from or sues the Canadian Borrower on
the B/A for payment of the amount payable by the Canadian Borrower thereunder.
On the last day of the Contract Period of a B/A, or such earlier date as may be
required or permitted pursuant to the provisions of this Agreement, the Canadian
Borrower shall pay the Multicurrency Revolving Credit Lender that has accepted
and purchased a B/A or advanced a B/A Equivalent Loan the full face amount of
such B/A or B/A Equivalent Loan, as the case may be, and, after such payment,
the Canadian Borrower shall have no further liability in respect of such B/A and
such Multicurrency Revolving Credit Lender shall be entitled to all benefits of,
and be responsible for all payments due to third parties under, such B/A.

(j) Except as required by any Multicurrency Revolving Credit Lender upon the
occurrence of an Event of Default, no B/A Loan may be repaid by the Canadian
Borrower prior to the expiry date of the Contract Period applicable to such B/A
Loan; provided, however, that any B/A Loan may be defeased as provided in
Section 2.12(a).

 

75



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each of Holdings and each Borrower, with respect to itself and the Subsidiaries,
represents and warrants to the Administrative Agent, the Collateral Agent, the
Issuing Bank and each of the Lenders that:

SECTION 3.01. Organization; Powers. Each of Holdings, each Borrower and the
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (c) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure so to qualify could not reasonably be
expected to result in a Material Adverse Effect, and (d) has the power and
authority to execute, deliver and perform its obligations under each of the Loan
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party and, in the case of the Borrowers, to borrow hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by the Loan
Parties of the Loan Documents to which each is or will be a party and the
consummation by the Loan Parties of the Transactions (including the borrowings
by the Borrowers hereunder) (a) have been duly authorized by all requisite
corporate, partnership and, if required, stockholder and partner action and
(b) will not (i) violate (A) any provision of law, statute, rule or regulation
in any material respect, or of the certificate or articles of incorporation,
partnership agreements or other constitutive documents or by-laws of Holdings,
any Borrower or any Subsidiary, (B) any order of any Governmental Authority or
(C) any provision of any indenture, agreement or other instrument to which
Holdings, any Borrower or any Subsidiary is a party or by which any of them or
any of their property is or may be bound in any material respect, (ii) or give
rise to any right to accelerate or to require the prepayment, repurchase or
redemption of any obligation under any such indenture, agreement or other
instrument or (iii) result in the creation or imposition of any Lien upon or
with respect to any property or assets now owned or hereafter acquired by
Holdings, any Borrower or any Subsidiary (other than any Lien created hereunder
or under the Security Documents).

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and each Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party party thereto will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, moratorium and other similar laws
relating to or affecting creditors’ rights generally and to general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except (a) for the
filing of Uniform Commercial Code financing statements and filings with the
United States Patent and Trademark Office and the United States Copyright
Office, (b) for such as have been made or obtained and are in full force and
effect and (c) where the failure to obtain such consent or approval to make such
registration or filing or other action, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

 

76



--------------------------------------------------------------------------------

SECTION 3.05. Financial Statements. The U.S. Borrower has heretofore furnished
to the Lenders its consolidated balance sheets and statements of income,
stockholder’s equity and cash flows as of and for the fiscal year ended
December 31, 2007, audited by and accompanied by the opinion of KPMG LLP,
independent public accountants. Such financial statements present fairly the
financial condition and results of operations and cash flows of the
U.S. Borrower and its consolidated Subsidiaries as of such date and for such
period. Such balance sheets and the notes thereto disclose all material
liabilities, direct or contingent, of the U.S. Borrower and its consolidated
Subsidiaries as of the date thereof. Such financial statements were prepared in
accordance with GAAP applied on a consistent basis.

SECTION 3.06. No Material Adverse Change. No event, change or condition has
occurred that has had a material adverse effect on the business, assets,
operations or financial condition, of Holdings, the U.S. Borrower and the
Subsidiaries, taken as a whole, since December 31, 2005.

SECTION 3.07. Title to Properties. Each of Holdings, each Borrower and the
Subsidiaries has good and marketable title to, or valid leasehold interests in,
all its material properties and assets necessary for the conduct of its
business, except for minor defects in title that do not interfere in any
material respect with its ability to conduct its business as currently conducted
or to utilize such properties and assets for their intended purposes. All such
material properties and assets are free and clear of Liens, other than Liens
expressly permitted by Section 6.02.

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Second
Restatement Date a list of all subsidiaries of Holdings, the percentage
ownership interest of Holdings, the U.S. Borrower or other Subsidiaries therein
and, if applicable, whether such Subsidiary is an Immaterial Subsidiary or an
Investment Subsidiary. The shares of capital stock or other ownership interests
so indicated on Schedule 3.08 are fully paid and non-assessable and are owned by
Holdings or the U.S. Borrower, directly or indirectly, free and clear of all
Liens (other than Liens created under the Security Documents).

SECTION 3.09. Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are not any actions, suits or proceedings at law or in
equity or by or before any Governmental Authority now pending or, to the
knowledge of Holdings or any Borrower, threatened against or affecting Holdings
or any Borrower or any Subsidiary or any business, property or rights of any
such person (i) that involve any Loan Document or the Transactions or (ii) that
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(b) Since the Second Restatement Date, there has been no change in the status of
the matters disclosed on Schedule 3.09 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

(c) None of Holdings, the U.S. Borrower or any of the Subsidiaries or any of
their respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation, or is in default with respect to
any judgment, writ, injunction, decree or order of any Governmental Authority,
where such violation or default could reasonably be expected to result in a
Material Adverse Effect.

 

77



--------------------------------------------------------------------------------

SECTION 3.10. Agreements. None of Holdings, the U.S. Borrower or any of the
Subsidiaries is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Material Indebtedness, or any other
material agreement or instrument to which it is a party or by which it or any of
its properties or assets are or may be bound, where such default could
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11. Federal Reserve Regulations. (a) None of Holdings, the
U.S. Borrower or any of the Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of the provisions of
Regulation T, U or X.

SECTION 3.12. Investment Company Act. None of Holdings, the U.S. Borrower or any
Subsidiary (other than any Investment Subsidiary) is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.

SECTION 3.13. Use of Proceeds. The Borrowers will use the proceeds of the
Revolving Loans, Other Revolving Loans and Swingline Loans and will request the
issuance of Letters of Credit only for working capital and other general
corporate purposes.

SECTION 3.14. Tax Returns. Each of Holdings, the U.S. Borrower and the
Subsidiaries has filed or caused to be filed all Federal and all material state,
local and foreign tax returns or materials required to have been filed by it and
has paid or caused to be paid all material taxes due and payable by it and all
material assessments received by it, except taxes that are being contested in
good faith by appropriate proceedings and for which Holdings, the U.S. Borrower
or such Subsidiary, as applicable, shall have set aside on its books adequate
reserves.

SECTION 3.15. No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other information, report, financial
statement, exhibit or schedule furnished in writing by or on behalf of Holdings
or any Borrower to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not materially misleading as of the time when made or
delivered; provided that to the extent any such information, report, financial
statement, exhibit or schedule was based upon or constitutes a forecast or
projection, each of Holdings and each Borrower represents only that it acted in
good faith and utilized reasonable assumptions and due care in the preparation
of such information, report, financial statement, exhibit or schedule.

SECTION 3.16. Employee Benefit Plans. (a) Each of the U.S. Borrower and its
ERISA Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder except for such non-compliance as could not
reasonably be expected to result in a Material Adverse Effect. No ERISA Event
has occurred or is reasonably expected to occur that, when taken together with
all

 

78



--------------------------------------------------------------------------------

other such ERISA Events, could reasonably be expected to result in a Material
Adverse Effect. The present value of all benefit liabilities under all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the last annual valuation
dates applicable thereto, exceed the fair market value of the assets of all such
underfunded Plans by an amount that could reasonably be expected to result in a
Material Adverse Effect.

(b) Each Foreign Pension Plan is in compliance in all material respects with all
requirements of law applicable thereto and the respective requirements of the
governing documents for such plan except to the extent such non-compliance could
not reasonably be expected to result in a Material Adverse Effect. With respect
to each Foreign Pension Plan, none of Holdings, the U.S. Borrower, the
Subsidiaries or any of their respective directors, officers, employees or agents
has engaged in a transaction that subject Holdings, the U.S. Borrower or any of
the Subsidiaries, directly or indirectly, to a tax or civil penalty that could
reasonably be expected to have a Material Adverse Effect. With respect to each
Foreign Pension Plan, reserves have been established in the financial statements
furnished to Lenders in respect of any unfunded liabilities in accordance with
applicable law and prudent business practice or, where required, in accordance
with ordinary accounting practices in the jurisdiction in which such Foreign
Pension Plan is maintained, except for such failure as could not reasonably be
expected to result in a Material Adverse Effect. The aggregate unfunded
liabilities, with respect to such Foreign Pension Plans could not reasonably be
expected to result in a Material Adverse Effect. There are no actions, suits or
claims (other than routine claims for benefits) pending or threatened against
Holdings or any of its Affiliates with respect to any Foreign Pension Plan which
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

SECTION 3.17. Insurance. The U.S. Borrower and its Subsidiaries have insurance
in such amounts and covering such risks and liabilities as are in accordance
with normal industry practice.

SECTION 3.18. Security Documents. (a) The Collateral Agreement, upon execution
and delivery thereof by the parties thereto, will create in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral (as defined in the
Collateral Agreement) and the proceeds thereof, and (i) assuming the Collateral
Agent maintains possession of the Pledged Collateral (as defined in the
Collateral Agreement), the Lien created under Collateral Agreement shall
constitute a fully perfected first priority Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Pledged Collateral, in
each case prior and superior in right to any other person, and (ii) when
financing statements in appropriate form are filed in the offices specified on
Schedule 3.18(a), the Lien created under the Collateral Agreement will
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral (other than Intellectual
Property, as defined in the Collateral Agreement), in each case prior and
superior in right to any other person, other than with respect to Liens
expressly permitted by Section 6.02.

(b) Upon the recordation of the Collateral Agreement (or a short-form security
agreement in form and substance reasonably satisfactory to the Collateral Agent)
with the United States Patent and Trademark Office and the United States
Copyright Office, together with the financing statements in appropriate form
filed in the offices specified on Schedule 3.18(a), any Lien created under the
Collateral Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the
Intellectual Property (as defined in the Collateral Agreement) in which a
security interest may be perfected by filing in the

 

79



--------------------------------------------------------------------------------

United States and its territories and possessions, in each case prior and
superior in right to any other person (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the Loan Parties after the date hereof).

ARTICLE IV

Conditions of Lending

SECTION 4.01. All Credit Events. The obligations of the Lenders (including the
Swingline Lenders) to make Loans and of the Issuing Bank to issue, amend, extend
or renew any Letter of Credit (each such event being called a “Credit Event”)
are subject to the satisfaction of the following conditions on the date of each
Credit Event:

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.23(b) or, in the case of the Borrowing of a Swingline Loan, the
applicable Swingline Lender shall have received a notice requesting such
Swingline Loan as required by Section 2.22(b).

(b) The representations and warranties set forth in Article III hereof and in
each other Loan Document shall be true and correct in all material respects on
and as of the date of such Credit Event with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.

(c) At the time of and immediately after such Credit Event, no Event of Default
or Default shall have occurred and be continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
each Borrower and Holdings on the date of such Credit Event as to the matters
specified in paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02. Second Restatement Date. The effectiveness of the amendment and
restatement of the Existing Credit Agreement is subject to the satisfaction of
the following conditions:

(a) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Bank, a favorable written opinion of (i) the General
Counsel or Assistant General Counsel of the U.S. Borrower, substantially to the
effect set forth in Exhibit J-1, (ii) Simpson Thacher & Bartlett LLP, counsel
for Holdings and the Borrowers, substantially to the effect set forth in
Exhibit J-2, and (iii) each foreign counsel listed on Schedule 4.02(a),
substantially to the effect set forth in Exhibit J-3, in each case (A) dated on
the Second Restatement Date, (B) addressed to the Issuing Bank, the
Administrative Agent and the Lenders, and (C) covering such other matters
relating to the Loan Documents and the Transactions as the Administrative Agent
shall reasonably request, and Holdings and the Borrowers hereby request such
counsel to deliver such opinions.

 

80



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received (i) a copy of the certificate,
articles of incorporation or partnership agreement (or comparable organizational
document), including all amendments thereto, of each Loan Party, certified as of
a recent date by the Secretary of State (or comparable entity) of the
jurisdiction of its organization, and a certificate as to the good standing
(where such concept is applicable) of each Loan Party as of a recent date, from
such Secretary of State (or comparable entity); (ii) a certificate of the
Secretary or Assistant Secretary of each Loan Party dated on the Second
Restatement Date and certifying (A) that attached thereto is a true and complete
copy of the by-laws (or comparable organizational document) of such Loan Party
as in effect on the Second Restatement Date and at all times since a date prior
to the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors or partners (or comparable governing body) of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of the Borrowers, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate, articles of
incorporation or partnership agreement (or comparable organizational document)
of such Loan Party have not been amended since the date of the last amendment
thereto shown on the certificate of good standing furnished pursuant to
clause (i) above, and (D) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; (iii) a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above; and
(iv) such other documents as the Administrative Agent may reasonably request.

(c) The Administrative Agent shall have received a certificate, dated on or
shortly prior to the Second Restatement Date and signed by a Responsible Officer
of the U.S. Borrower, confirming compliance with the conditions precedent set
forth in paragraph (g) of this Section 4.02.

(d) The Administrative Agent shall have received all Fees, including the
Amendment Fees, and other amounts due and payable on or prior to the Second
Restatement Date, including, to the extent invoiced prior to the Second
Restatement Date, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrowers hereunder or under any other
Loan Document.

(e) The Security Documents, including the Collateral Agreement and all other
documents required by Section 5.09, shall have been duly executed by each Loan
Party that is to be a party thereto and shall be in full force and effect on the
Second Restatement Date, and all the Pledged Collateral (as defined therein)
shall have been duly and validly pledged thereunder, to the extent required
thereby, to the Collateral Agent for the ratable benefit of the Secured Parties,
and certificates representing such Pledged Collateral, to the extent such
Pledged Collateral is evidenced by certificated securities, accompanied by
instruments of transfer and stock powers endorsed in blank, shall be in the
actual possession of the Collateral Agent. The Collateral Agent on behalf of the
Secured Parties shall have a security interest in the Collateral of the type and
priority described in each Security Document upon completion of the filings or
other actions referred to therein.

(f) The Collateral Agent shall have received a Perfection Certificate with
respect to the Loan Parties dated the Second Restatement Date and duly executed
by a Responsible Officer of Holdings, and shall have received the results of a
search of the Uniform Commercial Code filings (or equivalent filings) made with
respect to Holdings, the U.S. Borrower and the Subsidiary

 

81



--------------------------------------------------------------------------------

Guarantors in the states of organization of such persons as indicated on such
Perfection Certificate, together with copies of the financing statements (or
similar documents) disclosed by such search, and accompanied by evidence
satisfactory to the Collateral Agent that the Liens indicated in any such
financing statement (or similar document) would be permitted under Section 6.02
or have been or will be contemporaneously released or terminated.

(g) (i) The representations and warranties set forth in Article III shall be
true and correct in all material respects on the Second Restatement Date with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, and (ii) no
Default or Event of Default shall have occurred and be continuing.

(h) The U.S. Borrower shall have made a voluntary prepayment of $100,000,000
aggregate principal amount of Tranche A Loans and/or Tranche A-1 Loans at par,
together with accrued and unpaid interest thereon, which prepayment shall be
allocated between such tranches as the U.S. Borrower may direct (but in no event
ratably more to the Tranche A-1 Loans) and applied to reduce scheduled
installments of principal thereof in the direct order of maturity (the “Second
Restatement Date Prepayment”).

ARTICLE V

Affirmative Covenants

Each of Holdings and each Borrower covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, each of Holdings and each Borrower
will, and will cause each of the Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.04.

(b) Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect: (i) do or cause to be done
all things necessary to obtain, preserve, renew, extend and keep in full force
and effect the rights, licenses, permits, franchises, authorizations, patents,
copyrights, trademarks and trade names necessary to the conduct of its business;
(ii) comply in all material respects with all applicable laws, rules,
regulations and decrees and orders of any Governmental Authority, including
Environmental Laws, whether now in effect or hereafter enacted; and (iii) at all
times maintain and preserve all property necessary to the conduct of such
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times.

SECTION 5.02. Insurance. Keep its insurable properties adequately insured at all
times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is

 

82



--------------------------------------------------------------------------------

customary with companies in the same or similar businesses operating in the same
or similar locations, including public liability insurance against claims for
personal injury or death or property damage occurring upon, in, about or in
connection with the use of any properties owned, occupied or controlled by it;
and maintain such other insurance as may be required by law.

SECTION 5.03. Obligations and Taxes. Pay its Material Indebtedness and other
material obligations promptly and in accordance with their terms and pay and
discharge promptly when due all material taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, before the same shall become delinquent or in default, as well as
all lawful material claims for labor, materials and supplies or otherwise that,
if unpaid, might give rise to a Lien upon such properties or any part thereof;
provided, however, that such payment and discharge shall not be required with
respect to any such tax, assessment, charge, levy or claim so long as the
validity or amount thereof shall be contested in good faith by appropriate
proceedings and the U.S. Borrower shall have set aside on its books adequate
reserves with respect thereto in accordance with GAAP and such contest operates
to suspend collection of the contested obligation, tax, assessment or charge and
enforcement of a Lien.

SECTION 5.04. Financial Statements, Reports, etc. In the case of Holdings,
furnish to the Administrative Agent (which shall furnish such statements,
certificates or other documents received pursuant to this Section 5.04 to each
Lender and Issuing Bank):

(a) within 90 days after the end of each fiscal year, its consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows
showing the financial condition of Holdings and its consolidated subsidiaries as
of the close of such fiscal year and the results of its operations and the
operations of such consolidated subsidiaries during such year, together with
comparative figures for the immediately preceding fiscal year, all audited by
KPMG LLP or other independent public accountants of recognized national standing
and accompanied by an opinion of such accountants (which shall not be qualified
in any material respect) to the effect that such consolidated financial
statements fairly present the financial condition and results of operations of
Holdings and its consolidated subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
Holdings and its consolidated subsidiaries as of the close of such fiscal
quarter and the results of its operations and the operations of such
consolidated subsidiaries during such fiscal quarter and the then elapsed
portion of the fiscal year, and comparative figures for the same periods in the
immediately preceding fiscal year, all certified by one of its Financial
Officers as fairly presenting the financial condition and results of operations
of Holdings and its consolidated subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments;

(c) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a certificate of a Financial Officer (i) certifying that no Event
of Default or Default has occurred or, if such an Event of Default or Default
has occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto, (ii) setting forth the
calculation and uses of the Available Acquisition Amount and the Available
Investment Amount for the fiscal period then ended, and (iii) setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the covenants contained

 

83



--------------------------------------------------------------------------------

in Sections 6.08 and 6.09 and, in the case of a certificate delivered with the
financial statements required by paragraph (b) above for the period ending on
June 30 of each year, setting forth Holdings’ calculation of Excess Cash Flow;

(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default or Event of Default
(which certificate may be limited to the extent required by accounting rules or
guidelines);

(e) no later than 60 days after the end of each fiscal year of Holdings, a
detailed consolidated budget for the then current fiscal year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flows as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget) and, promptly
when available, any significant revisions of such budget;

(f) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings, the
U.S. Borrower or any Subsidiary with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to its
shareholders, as the case may be;

(g) promptly after the receipt thereof by Holdings or the U.S. Borrower or any
of their respective subsidiaries, a copy of any “management letter” received by
any such person from its certified public accountants and the management’s
response thereto;

(h) promptly, following a request by any Lender, provide all documentation and
other information that such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act; and

(i) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the
U.S. Borrower or any Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
(which shall furnish such notice to each Lender and Issuing Bank) prompt written
notice of the following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against Holdings, the
U.S. Borrower or any Subsidiary that could reasonably be expected to result in a
Material Adverse Effect; and

 

84



--------------------------------------------------------------------------------

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of Holdings, the U.S. Borrower and the Subsidiaries in an aggregate
amount exceeding $15,000,000; and

(d) any other development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.

SECTION 5.06. Information Regarding Collateral. (a) Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in the jurisdiction of organization or formation of any
Loan Party, (iii) in any Loan Party’s identity or corporate structure or (iv) in
any Loan Party’s Federal Taxpayer Identification Number. Holdings and the U.S.
Borrower agree not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral.

(b) In the case of Holdings and the U.S. Borrower, each year, at the time of
delivery of the annual financial statements with respect to the preceding fiscal
year pursuant to Section 5.04(a), deliver to the Administrative Agent a
certificate of a Financial Officer setting forth the information required
pursuant to Section 2 of the Perfection Certificate or confirming that there has
been no change in such information since the date of the Perfection Certificate
delivered on the Second Restatement Date or the date of the most recent
certificate delivered pursuant to this Section 5.06. Each certificate delivered
pursuant to this Section 5.06(b) shall identify in the format of Schedule III to
the Collateral Agreement all material Intellectual Property (as defined in the
Collateral Agreement) of any of Holdings, the U.S. Borrower and the Subsidiary
Guarantors in existence on the date thereof and not then listed on such Schedule
or previously so identified to the Administrative Agent or Collateral Agent.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all material requirements of law are made of all
dealings and transactions in relation to its business and activities. Each Loan
Party will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender to visit
and inspect the financial records and the properties of Holdings, the
U.S. Borrower or any Subsidiary at reasonable times and as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit any representatives designated by the Administrative Agent or any Lender
to discuss the affairs, finances and condition of Holdings, the U.S. Borrower or
any Subsidiary with the officers thereof and independent accountants therefor.
Without limiting the foregoing, Holdings and the U.S. Borrower agree to discuss
their affairs, finances and condition in conference calls with Lenders at such
times and at such intervals (but no more frequently than on a quarterly basis
within one week after the date of delivery of financial statements required by
Sections 5.04(a) and (b)) as shall be requested in writing by the Administrative
Agent or the Required Lenders.

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes described in Section 3.13.

SECTION 5.09. Further Assurances. (a) Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements) that
may be required under applicable

 

85



--------------------------------------------------------------------------------

law, or that the Required Lenders, the Administrative Agent or the Collateral
Agent may reasonably request, in order to effectuate the transactions
contemplated by the Loan Documents and in order to grant, preserve, protect and
perfect the validity and priority of the security interests created or intended
to be created by the Security Documents. The U.S. Borrower will cause any
subsequently acquired or organized Significant Domestic Subsidiary (other than
an Immaterial Subsidiary, an Investment Subsidiary, a Securitization Subsidiary,
a Specified Subsidiary and the Purchaser), or any Domestic Subsidiary that
ceases to be an Immaterial Subsidiary, an Investment Subsidiary or a Specified
Subsidiary and qualifies as a Significant Domestic Subsidiary, to become party
to the Collateral Agreement and each other applicable Security Document in favor
of the Collateral Agent; provided that no such Significant Domestic Subsidiary
that is not “100% owned” (as defined in Rule 3-10(h)(i) of Regulation S-X of
Securities Act of 1933) shall be required at any time to Guarantee any of the
Obligations to the extent that such a Guarantee would, directly or indirectly,
result in Holdings or the U.S. Borrower being required to file separate
financial statements of each of the Subsidiary Guarantors with the SEC and such
separate financial statements are not otherwise being provided to the SEC at
such time; provided, further, that the Guarantee of any Obligations by any such
Significant Domestic Subsidiary shall be automatically released if such release
is necessary to comply with the immediately preceding proviso.

(b) Within five Business days of the consummation of the Foreign Restructuring
Transaction, or as may be extended in the sole discretion of the Administrative
Agent, cause Relam, the U.K. Borrower and, to the extent included as part of the
Foreign Restructuring Transaction, the Canadian Borrower to Guarantee the
Obligations of the Borrowers (other than the U.S. Borrower), on terms and
conditions reasonably satisfactory to the Administrative Agent.

ARTICLE VI

Negative Covenants

Each of Holdings and each Borrower covenants and agrees with each Lender that,
so long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been cancelled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing:

SECTION 6.01. Indebtedness. Holdings and the Borrowers will not cause or permit
any of the Non-Guarantor Subsidiaries to incur, create, assume or permit to
exist any Indebtedness, except:

(a) Indebtedness existing on the First Restatement Date and set forth in
Schedule 6.01(a) and any extensions, renewals or replacements of such
Indebtedness to the extent the principal amount of such Indebtedness is not
increased, neither the final maturity nor the weighted average life to maturity
of such Indebtedness is shortened, such Indebtedness, if subordinated to the
Obligations, remains so subordinated on terms no less favorable to the Lenders,
and the obligors in respect of such Indebtedness at the time of such refinancing
remain the only obligors thereon;

(b) intercompany Indebtedness of the Non-Guarantor Subsidiaries to the extent
permitted by Section 6.03(c);

 

86



--------------------------------------------------------------------------------

(c) Indebtedness under Performance Bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;

(d) Melody Permitted Indebtedness, Indebtedness under the CBRE Loan Arbitrage
Facility, Exempt Construction Loans, Indebtedness in respect of any Permitted
Receivables Securitization and Non-Recourse Indebtedness; and

(e) Non-Guarantor Subsidiaries may incur Indebtedness at any time if, after
giving effect thereto, the aggregate principal amount of all Indebtedness
incurred by Non-Guarantor Subsidiaries pursuant to this paragraph (e) and
outstanding at such time does not exceed 5% of Total Assets at such time.

SECTION 6.02. Liens. Holdings and the Borrowers will not, nor will they cause or
permit any of the Subsidiaries to, create, incur, assume or permit to exist any
Lien on any property or assets (including Equity Interests or other securities
of any person, including any Subsidiary) now owned or hereafter acquired by it
or on any income or revenues or rights in respect of any thereof, except:

(a) Liens on property or assets of the U.S. Borrower and its Subsidiaries
existing on the First Restatement Date and set forth in Schedule 6.02(a);
provided that such Liens shall secure only those obligations which they secure
on the date hereof and extensions, renewals and replacements thereof permitted
hereunder;

(b) any Lien created under the Loan Documents;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the U.S. Borrower or any Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition, and
(ii) such Lien does not apply to any other property or assets of the
U.S. Borrower or any Subsidiary;

(d) Liens for taxes, fees, assessments or other governmental charges not yet due
or which are being contested in compliance with Section 5.03;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not due and payable or which are being contested in compliance with
Section 5.03;

(f) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(h) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the U.S. Borrower or any of its
Subsidiaries;

 

87



--------------------------------------------------------------------------------

(i) Liens arising out of judgments or awards in respect of which Holdings, the
U.S. Borrower or any of the Subsidiaries shall in good faith be prosecuting an
appeal or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings; provided that
the aggregate amount of all such judgments or awards (and any cash and the fair
market value of any property subject to such Liens) does not exceed $25,000,000
at any time outstanding;

(j) Liens on investments made by Melody in connection with the Melody Loan
Arbitrage Facility to secure Indebtedness under the Melody Loan Arbitrage
Facility, if such investments were acquired by Melody with the proceeds of such
Indebtedness;

(k) Liens on investments made by the U.S. Borrower or CBRE Inc. in connection
with the CBRE Loan Arbitrage Facility to secure Indebtedness under the CBRE Loan
Arbitrage Facility, if such investments were acquired by the U.S. Borrower or
CBRE Inc., as the case may be, with the proceeds of such Indebtedness;

(l) Liens on mortgage loans originated and owned or held by Melody or any
Mortgage Banking Subsidiary pursuant to any Melody Mortgage Warehousing Facility
or the Melody Repo Arrangement, and Liens in connection with Melody Lending
Program Securities;

(m) Liens on Receivables securing any Permitted Receivables Securitization;

(n) any Lien existing on any property or asset of any person that exists at the
time such person becomes a Subsidiary; provided that (i) such Lien was not
created in contemplation of or in connection with such acquisition and (ii) such
Lien does not apply to any property or assets of the U.S. Borrower or any other
Subsidiary;

(o) Liens arising solely by virtue of any statutory, common law or contractual
provision relating to bankers’ liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution or relating to Liens on brokerage accounts;

(p) Liens on the assets or Equity Interests of an Investment Subsidiary to
secure Exempt Construction Loans, Non-Recourse Indebtedness and Guarantees
thereof; and

(q) other Liens not permitted by the foregoing; provided that, at the time of
the incurrence thereof, neither the obligations secured thereby nor the
aggregate fair market value of the assets subject thereto shall exceed 5% of
Total Assets at the time (provided further that no Lien may be incurred by a
Loan Party pursuant to this paragraph (q) if, at the time thereof and after
giving effect thereto, the obligations secured by all such Liens incurred by
Loan Parties pursuant to this paragraph (q) or the fair market value of the
assets subject thereto would exceed 2.5% of Total Assets at the time).

SECTION 6.03. Investments, Loans and Advances. Holdings and the Borrowers will
not, nor will they cause or permit any of the Subsidiaries to, purchase, hold or
acquire any Equity Interests, evidences of indebtedness or other securities of,
make or permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person (other than investments in
insurance contracts pursuant to the Deferred Compensation Plan), except:

 

88



--------------------------------------------------------------------------------

(a) (i) investments by Holdings, the U.S. Borrower and the Subsidiaries existing
on the First Restatement Date in the Equity Interests of the U.S. Borrower and
the Subsidiaries (other than D&I Subsidiaries), (ii) additional investments by
Holdings, the U.S. Borrower and the Subsidiaries in the Equity Interests of the
Loan Parties (other than Melody or any Investment Subsidiary, except to the
extent such investments are made in the ordinary course of business or are being
made through Melody or such Investment Subsidiary as part of a series of
substantially concurrent transactions involving an investment in another Person
that is separately permitted by this Section 6.03); provided that, any such
Equity Interests held by Holdings, the U.S. Borrower or any Subsidiary Guarantor
shall be pledged pursuant to the Collateral Agreement to the extent required
thereby (provided that no Loan Party shall be required to pledge more than 65%
of the voting Equity Interests of any Foreign Subsidiary to secure Domestic
Obligations); and (iii) the transfers of Equity Interests contemplated by the
definition of the term Foreign Restructuring Transaction in connection with the
consummation thereof;

(b) Permitted Investments;

(c) loans or advances made by (i) any Loan Party to any other Loan Party or
(ii) any Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary or any
Loan Party; provided, however, that no Loan Party shall make any loan or advance
to Melody or any Investment Subsidiary, except (A) loans and advances (including
pursuant to intercompany cash management arrangements) made in the ordinary
course of business) and (B) loans or advances made through Melody or such
Investment Subsidiary as part of a series of substantially concurrent
transactions involving an investment in another Person that is separately
permitted by this Section 6.03;

(d) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(e) Holdings, the U.S. Borrower and the Subsidiaries may make loans and advances
in the ordinary course of business to their respective employees for moving,
arrival, promotion or retention incentives, entertainment and travel expenses,
drawing accounts and similar expenditures;

(f) the Borrowers and the Subsidiaries may enter into Hedging Agreements that
are not speculative in nature;

(g) the U.S. Borrower or any Subsidiary may acquire all or substantially all the
assets of a person or line of business of such person, or all or substantially
all of the Equity Interests of a person that as a result becomes a wholly owned
Subsidiary (referred to herein as the “Acquired Entity”); provided that (i) such
acquisition was not preceded by an unsolicited tender offer for such Equity
Interests by, or proxy contest initiated by, Holdings, the U.S. Borrower or any
Subsidiary; (ii) the Acquired Entity shall be a going concern and shall be in a
similar line of business as that of the U.S. Borrower and the Subsidiaries as
conducted during the current and most recent calendar year; and (iii) at the
time of such transaction (A) both before and after giving effect thereto, no
Event of Default or Default shall have occurred and be continuing; (B) Holdings
would be in Pro Forma Compliance, as evidenced by a certificate of a Financial
Officer of Holdings which shall have been prepared in good faith and based on
reasonably detailed written assumptions; (C) after giving effect to such
acquisition, there must be at least $40,000,000 of unused and available
Revolving Credit Commitments; and (D) the aggregate consideration paid in
connection with all such acquisitions pursuant to this Section 6.03(g)

 

89



--------------------------------------------------------------------------------

(including any Indebtedness of the Acquired Entity that is assumed by the
U.S. Borrower or any Subsidiary following such acquisition and the amount of any
forgivable loan to the Acquired Entity) shall not exceed an amount equal to the
sum of (i) $300,000,000 and (ii) the Available Acquisition Amount (any
acquisition of an Acquired Entity meeting all the criteria of this
Section 6.03(g) being referred to herein as a “Permitted Acquisition”);

(h) investments made by Melody and its subsidiaries in connection with the
Melody Loan Arbitrage Facility, any Melody Mortgage Warehousing Facility, the
Melody Repo Arrangement or Melody Lending Program Securities;

(i) investments made by the U.S. Borrower and CBRE Inc. in connection with the
CBRE Loan Arbitrage Facility;

(j) investments to the extent consisting of noncash consideration received in
connection with a sale of assets permitted by Section 6.04;

(k) investments by Holdings, the U.S. Borrower and the Subsidiaries existing on
the First Restatement Date and listed on Schedule 6.03(k);

(l) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods and services in the ordinary
course of business;

(m) investments in, and loans and advances to, the DUS Subsidiary in an
aggregate amount (determined without regard to any write-downs or write-offs of
such investments, loans and advances) not to exceed $20,000,000 in the aggregate
outstanding at any time;

(n) advances made by Melody, by an Affiliate of Melody or on behalf of Melody,
or through Melody’s servicing joint venture, in each case in such person’s role
as “master servicer” with respect to certain collateralized mortgage-backed
securities or collateralized debt obligations (“CMBS”), so long as (i) such
advances are funded by drawings under a Melody Mortgage Warehousing Facility (as
amended for this purpose) or other similar lending facilities established for
such purposes and (ii) the repayment of such advances and the practices and
protections afforded in connection therewith are consistent with market terms
typically applicable to such master servicer advances (including superpriority
of payment and/or guarantees applicable to such CMBS);

(o) investments arising in connection with any Permitted Receivables
Securitization;

(p) investments in, and loans and advances to, the D&I Subsidiaries so long as
the aggregate amount of investments, loans and advances made (whether before, on
or after the First Restatement Date) in or to the D&I Subsidiaries and
outstanding under this paragraph (p) at any time (determined without regard to
any write-downs or write-offs thereof, but net of all returns of capital or
principal thereon) does not exceed the sum of (i) the aggregate amount of such
investments, loans and advances set forth on Schedule 6.03(p) and
(ii) $250,000,000;

(q) after satisfaction of the Purchaser Funding Condition, Holdings, the U.S.
Borrower and the Subsidiaries may from time to time make loans or advances to or
other investments in the Purchaser; provided that (i) at the time of such loan,
advance or other investment, the Purchaser shall have initiated an Auction, and
Holdings shall cause the Purchaser to use such shares of Common Stock or cash
proceeds promptly to purchase Purchased Loans in accordance with the

 

90



--------------------------------------------------------------------------------

Purchaser Agreement (or, to the extent Term Loans will not be purchased in such
Auction, cause such proceeds to be returned to the Holdings, the U.S. Borrower
or such Subsidiary, as applicable), (ii) immediately prior to and after giving
effect to the making of such loan, advance or other investment, no Default or
Event of Default shall have occurred and be continuing, (iii) no Revolving Loans
or Swingline Loans may be borrowed for the purpose of funding any such loan,
advance or other investment in cash, (iv) if such loan, advance or other
investment shall be made in cash, the Liquidity Condition shall be satisfied as
of the date hereof and after giving effect thereto and (v) Holdings shall have
the capacity to make Restricted Payments pursuant to Section 6.05(b) (each such
loan, advance or other investment being deemed to have utilized, on a
dollar-for-dollar basis, such basket unless and until returned to Holdings, the
U.S. Borrower or such Subsidiary, as applicable, pursuant to clause (i) above;
provided that each such loan, advance or other investment in cash funded with
the Borrower’s Portion of Specified Subordinated Indebtedness Proceeds or the
Net Cash Proceeds from the issuance of Junior Capital shall not be subject to
the restriction of this clause (v) and shall not be deemed to be utilization of
such basket); and

(r) in addition to investments permitted by paragraphs (a) through (q) above,
additional investments, loans and advances by the U.S. Borrower and the
Subsidiaries so long as the aggregate amount invested, loaned or advanced
pursuant to this paragraph (r) on or after the First Restatement Date
(determined without regard to any write-downs or write-offs of such investments,
loans and advances, but net of all returns of capital or principal thereon) does
not exceed the sum of (i) $200,000,000 and (ii) the Available Investment Amount.

Notwithstanding anything to the contrary in this Section 6.03, the ability of
the U.S. Borrower or any Subsidiary to make Permitted Acquisitions pursuant to
paragraph (g) above and additional investments pursuant to paragraph (r) above,
in each case after the Second Restatement Date, shall be limited to $150,000,000
in the aggregate (net of all returns of capital or principal in respect of
investments made on or after the First Restatement Date pursuant to
paragraph (r) above) if at the time of any such Permitted Acquisition or
additional investment, as applicable, and after giving effect thereto, the
Leverage Ratio as of the last day of the most recent preceding fiscal quarter
for which financial statements are available was greater than or equal to 3.00
to 1.00; provided that there shall be excluded from this restriction (i) all
amounts committed for Permitted Acquisitions or such additional investments
prior to the Second Restatement Date and set forth in Schedule 6.03 that have
not yet been paid and (ii) Permitted Acquisitions or such additional investments
funded with the Net Cash Proceeds of any Qualified Capital Stock issued after
January 1, 2009.

SECTION 6.04. Mergers, Consolidations, Sales of Assets and Acquisitions.
(a) Holdings and the Borrowers will not, nor will they cause or permit any of
the Subsidiaries to, merge into or consolidate with any other person, or permit
any other person to merge into or consolidate with it, or sell, transfer, lease
or otherwise dispose of (in one transaction or in a series of transactions) all
or substantially all the assets (whether now owned or hereafter acquired) of the
U.S. Borrower, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
person, except that if at the time thereof and immediately after giving effect
thereto no Event of Default or Default shall have occurred and be continuing
(i) any Subsidiary may (x) merge into the U.S. Borrower in a transaction in
which the U.S. Borrower is the surviving corporation, (y) liquidate or dissolve
into the U.S. Borrower or (z) dispose of all or substantially all its assets to
the U.S. Borrower, in each case, so long as no person other than the
U.S. Borrower or a wholly owned Subsidiary of any Borrower receives any
consideration, (ii) any Subsidiary may (x) merge into or consolidate with

 

91



--------------------------------------------------------------------------------

any other Subsidiary in a transaction in which the surviving entity is a
Subsidiary, (y) liquidate or dissolve into any other Subsidiary or (z) dispose
of all or substantially all of its assets to any other Subsidiary, in each case,
so long as no person other than the U.S. Borrower or a wholly owned Subsidiary
receives any consideration (provided that, if any party to any such transaction
is a Loan Party, the surviving entity of, or transferee in, such transaction
shall be a Loan Party, and provided further that, if both parties to any such
transaction are Loan Parties, but one is Melody or an Investment Subsidiary, the
surviving entity of, or transferee in, such transaction may not be Melody or
such Investment Subsidiary), (iii) any Immaterial Subsidiary may be liquidated
or dissolved and (iv) the U.S. Borrower and the Subsidiaries may make Permitted
Acquisitions.

(b) Holdings and the Borrowers will not, nor will they cause or permit any of
the Subsidiaries to, engage in any other Asset Sale except:

(i) (A) any such Asset Sale the consideration for which is at least 80% cash,
(B) such consideration is at least equal to the fair market value of the assets
being sold, transferred, leased or disposed of, and (C) except for sales of the
Equity Interests of Savills plc, the fair market value of all assets sold,
transferred, leased or disposed of pursuant to this clause (i) shall not exceed
in any fiscal year 5% of the Total Assets as of the end of the preceding fiscal
year;

(ii) sales by the U.S. Borrower or the Subsidiaries of brokerage offices, or
transfers of the assets of brokerage offices and related assets, to joint
ventures in the ordinary course of business; and

(iii) sales of Receivables pursuant to a Receivables Securitization; provided
that (x) the material terms and conditions and the structure of such Receivables
Securitization have been approved by the Administrative Agent (such approval not
to be unreasonably withheld or delayed) and (y) the aggregate Receivables
Securitization Amount outstanding at any time in respect of all Receivables
Securitizations does not exceed $100,000,000 (any Receivables Securitization
meeting the criteria of this Section 6.04(b)(iii) being referred to herein as a
“Permitted Receivables Securitization”).

SECTION 6.05. Restricted Payments; Restrictive Agreements. (a) Holdings and the
Borrowers will not, nor will they cause or permit any of the Subsidiaries to,
declare or make, or agree to declare or make, directly or indirectly, any
Restricted Payment (including pursuant to any Synthetic Purchase Agreement), or
incur any obligation (contingent or otherwise) to do so; provided, however, that
(i) any Subsidiary may declare and pay dividends or make other distributions
ratably to its equity holders, and (ii) the U.S. Borrower may make Restricted
Payments to Holdings (x) in an amount not to exceed $1,000,000 in any fiscal
year, to the extent necessary to pay actual out-of-pocket general corporate and
overhead expenses incurred by Holdings in the ordinary course of business and
(y) in an amount necessary to pay Tax liabilities directly attributable to (or
arising as a result of) the U.S. Borrower and the Subsidiaries, so long as such
Restricted Payments will be used by Holdings for such purposes within
10 Business Days of the receipt thereof or returned to the U.S. Borrower.

(b) Notwithstanding paragraph (a) above but subject to paragraph (c) below,
Holdings may make Restricted Payments, and the Borrowers may make Restricted
Payments to Holdings to fund such Restricted Payments by Holdings (and Holdings
and the Subsidiaries may agree or incur an obligation to do so), in an aggregate
amount not to exceed the sum of (i) $300,000,000 and (ii) the Available
Restricted Payment Amount; provided, however, that at the time thereof and after
giving effect thereto, (x) no Default or Event of Default shall have occurred
and be continuing and (y) Holdings would be in Pro Forma Compliance.

 

92



--------------------------------------------------------------------------------

(c) Notwithstanding paragraph (b) above, Holdings will be prohibited from making
any Restricted Payments pursuant to such paragraph on or prior to December 31,
2009. Thereafter, Holdings’ ability to make Restricted Payments pursuant to
paragraph (b) above shall be blocked if, after giving effect to any proposed
Restricted Payment, the Leverage Ratio would be greater than 3.00 to 1.00.
Notwithstanding the foregoing, subject to the requirements of paragraph (b)
above, (i) up to $100,000,000 of the basket set forth in paragraph (b) above
shall be available to be used for Purchases as contemplated by
Section 6.03(q)(v) and (ii) cash dividends may be paid in respect of preferred
Qualified Capital Stock if the proceeds thereof were used to prepay Term Loans
or fund Purchases.

(d) Holdings and the Borrowers will not, nor will they cause or permit any of
the Subsidiaries to, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (i) the
ability of Holdings, the U.S. Borrower or any Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets to secure the
Obligations, or (ii) the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the U.S. Borrower or any other Subsidiary or to Guarantee
Indebtedness of the U.S. Borrower or any other Subsidiary; provided that (A) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, (B) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (C) the
foregoing shall not apply to restrictions and conditions imposed on any Foreign
Subsidiary (other than a Borrower) by the terms of any Indebtedness of such
Foreign Subsidiary permitted to be incurred hereunder, (D) clause (i) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (E) the foregoing shall not apply to restrictions and conditions
existing on the First Restatement Date and identified on Schedule 6.05(d),
(F) the foregoing shall not apply to customary restrictions on or customary
conditions to the payment of dividends or other distributions on, or the
creation of Liens on, Equity Interests owned by the U.S. Borrower or any
Subsidiary in any joint venture or similar enterprise contained in the
constitutive documents, including shareholders’ or similar agreements, of such
joint venture or enterprise, (G) clause (i) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof and (H) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to any Permitted Receivables
Securitization; provided such restrictions and conditions apply solely to
(i) the Receivables involved in such Permitted Receivables Securitization and
(ii) any applicable Securitization Subsidiary.

(e) Notwithstanding anything to the contrary, this Section 6.05 shall not
prohibit the funding of the Purchaser contemplated by Section 6.03(q) and by the
Purchaser Agreement, the Purchase by the Purchaser of Purchased Loans pursuant
to Auctions and the transactions between Holdings and its Subsidiaries, on the
one hand, and the Purchaser and any of its Affiliates, on the other hand,
contemplated hereby and by the Purchaser Agreement.

SECTION 6.06. Transactions with Affiliates. Holdings and the Borrowers will not,
nor will they cause or permit any of the Subsidiaries to, except for
transactions by or among Loan

 

93



--------------------------------------------------------------------------------

Parties, sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates; provided that the foregoing restrictions shall not apply to
(a) reasonable and customary fees paid to members of the board of directors of
Holdings or any of its Subsidiaries, (b) Restricted Payments permitted under
Section 6.05 and (c) transactions arising in connection with any Permitted
Receivables Securitization; provided further that Holdings, the U.S. Borrower or
any Subsidiary may engage in any of the foregoing transactions at prices and on
terms and conditions not less favorable to Holdings, the U.S. Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties. Notwithstanding anything to the contrary, this Section 6.06 shall not
prohibit the funding of the Purchaser contemplated by Section 6.03(q) and by the
Purchaser Agreement, the Purchase by the Purchaser of Purchased Loans pursuant
to Auctions and the transactions between Holdings and its Subsidiaries, on the
one hand, and the Purchaser and any of its Affiliates, on the other hand,
contemplated hereby and by the Purchaser Agreement.

SECTION 6.07. Business of Holdings, U.S. Borrower and Subsidiaries. (a) Holdings
will not engage in any business activities or have any assets or liabilities
other than its ownership of the Equity Interests of the U.S. Borrower, its
activities as a holding company, the provision of certain administrative
services for its subsidiaries in the ordinary course of business, and
liabilities reasonably related thereto, including its liabilities pursuant to
the Collateral Agreement; provided, however, that Holdings shall be permitted to
guarantee Subordinated Indebtedness and ordinary course obligations of its
subsidiaries.

(b) The U.S. Borrower will not, nor will it cause or permit any of the
Subsidiaries to, engage at any time in any business or business activity other
than the businesses and business activities currently conducted by the U.S.
Borrower or any of the Subsidiaries and businesses and business activities
ancillary and reasonably related thereto.

(c) Notwithstanding anything to the contrary, this Section 6.07 shall not
prohibit the funding of the Purchaser contemplated by Section 6.03(q) and by the
Purchaser Agreement, the Purchase by the Purchaser of Purchased Loans pursuant
to Auctions and the transactions between Holdings and its Subsidiaries, on the
one hand, and the Purchaser and any of its Affiliates, on the other hand,
contemplated hereby and by the Purchaser Agreement.

SECTION 6.08. Interest Coverage Ratio. Holdings and the Borrowers will not, nor
will they cause or permit any of the Subsidiaries to, permit the Interest
Coverage Ratio for any period of four consecutive fiscal quarters, in each case
taken as one accounting period, to be less than (i) during the Amendment Period,
2.00 to 1.00, and (ii) thereafter, 2.25 to 1.00.

SECTION 6.09. Maximum Leverage Ratio. Holdings and the Borrowers will not, nor
will they cause or permit any of the Subsidiaries to, permit the Leverage Ratio
on the last day of any fiscal quarter to be greater than (i) during the
Amendment Period, 4.25 to 1.00, and (ii) thereafter, 3.75 to 1.00.

SECTION 6.10. Fiscal Year. Holdings and the U.S. Borrower will not change their
fiscal year-end to a date other than December 31.

 

94



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

In case of the happening of any of the following events (“Events of Default”):

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or L/C
Disbursement or any Fee or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of three
Business Days;

(d) default shall be made in the due observance or performance by Holdings, any
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05(a) or 5.08 or in Article VI;

(e) default shall be made in the due observance or performance by Holdings, any
Borrower or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent or any Lender to the U.S. Borrower;

(f) (i) Holdings, any Borrower or any Subsidiary shall fail to pay any principal
or interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable, or (ii) any other event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (ii) shall not apply to (x) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness and (y) Indebtedness existing on the Closing Date which by its
terms provides for an option by the payee thereof to require repayment prior to
the scheduled maturity thereof;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, any Borrower or any Subsidiary (other than an Immaterial
Subsidiary), or of a substantial part of the property or assets of Holdings, any
Borrower or a Subsidiary (other than an Immaterial Subsidiary), under

 

95



--------------------------------------------------------------------------------

Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Holdings, any Borrower or any
Subsidiary (other than an Immaterial Subsidiary) or for a substantial part of
the property or assets of Holdings, any Borrower or any Subsidiary (other than
an Immaterial Subsidiary) or (iii) the winding-up or liquidation of Holdings,
any Borrower or any Subsidiary (other than an Immaterial Subsidiary); and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(h) Holdings, any Borrower or any Subsidiary (other than an Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in (g) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, any Borrower or any Subsidiary (other than an
Immaterial Subsidiary) or for a substantial part of the property or assets of
Holdings, any Borrower or any Subsidiary (other than an Immaterial Subsidiary),
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 shall be rendered against Holdings, any Borrower, any
Subsidiary or any combination thereof, which judgment is not fully covered by
insurance of an independent, third-party insurance company that has been
notified of such judgment and has not disputed coverage, and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of Holdings, any Borrower or
any Subsidiary to enforce any such judgment;

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in a Material Adverse Effect;

(k) any Guarantee under the Collateral Agreement for any reason shall cease to
be in full force and effect (other than in accordance with its terms), or any
Guarantor shall deny in writing that it has any further liability under the
Collateral Agreement (other than as a result of the discharge of such Guarantor
in accordance with the terms of the Loan Documents);

(l) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by any Borrower or any other Loan Party not to
be, a valid, perfected, first priority (except as otherwise expressly provided
in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from (i) the sale or other
disposition of Collateral in a transaction permitted by any Loan Document,
(ii) any action taken by the Collateral Agent to release any such Lien in
compliance with the provisions of this Agreement or any other Loan Document or
(iii) the failure of the Collateral Agent to maintain possession of certificates
representing securities pledged and delivered to it under the Collateral
Agreement or to file continuation statements under the Uniform Commercial Code;

 

96



--------------------------------------------------------------------------------

(m) there shall have occurred a Change in Control; or

(n) (i) any default shall be made in the due observance or performance by the
Purchaser of any material covenant, condition or agreement contained in the
Purchaser Agreement in any material respect or (ii) any security interest
purported to be created on any collateral in favor of the Collateral Agent under
the Purchaser Agreement shall cease to be, or shall be asserted by the Purchaser
or any Affiliate thereof not to be, a valid and perfected first priority (except
as otherwise expressly provided in the Purchaser Agreement) security interest on
such collateral, except to the extent that any such loss of perfection or
priority results from the failure of the Collateral Agent to file continuation
statements under the Uniform Commercial Code;

then, and in every such event (other than an event with respect to Holdings or
the U.S. Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrowers,
take either or both of the following actions, at the same or different times:
(i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrowers accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrowers,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to Holdings or the U.S. Borrower
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrowers accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

ARTICLE VIII

The Administrative Agent and the Collateral Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent and the Collateral Agent (for purposes of this
Article VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent and authorizes the Agents to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
the Agents are hereby expressly authorized to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents.

The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise

 

97



--------------------------------------------------------------------------------

the same as though it were not an Agent, and such bank and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with Holdings, any Borrower or any Subsidiary or other Affiliate thereof as if
it were not an Agent hereunder.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is required to exercise in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to Holdings, any Borrower or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent and/or
Collateral Agent or any of its Affiliates in any capacity. Neither Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08) or in the absence of its own gross negligence or wilful
misconduct. Neither Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by Holdings, a
Borrower or a Lender, and neither Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for a Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facilities provided for herein as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders, the Issuing
Bank and the U.S. Borrower. Upon any such resignation, the Required Lenders
shall have the right, in consultation with the

 

98



--------------------------------------------------------------------------------

U.S. Borrower and, unless an Event of Default shall have occurred and be
continuing, with the consent of the U.S. Borrower (which shall not be
unreasonably withheld), to appoint a successor. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the Issuing Bank, appoint a
successor Agent which shall be a bank with an office in New York, New York, or
an Affiliate of any such bank. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Borrowers to a successor Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the
U.S. Borrower and such successor. After an Agent’s resignation hereunder, the
provisions of this Article and Section 9.05 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(a) if to a Borrower or Holdings, to it in care of the U.S. Borrower at CB
Richard Ellis Services, Inc., 11150 Santa Monica Boulevard, Suite 1600, Los
Angeles, CA 90025, Attention of Chief Financial Officer (Fax No. (310) 405
8950); at CB Richard Ellis Services, Inc., 11150 Santa Monica Boulevard, Suite
1600, Los Angeles, CA 90025, Attention of General Counsel, Corporate (Fax No.
(310) 405 8925); and at CB Richard Ellis Services, Inc., 100 N. Sepulveda Blvd.,
Suite 1100, El Segundo, CA 90245, Attention of Treasurer (Fax No. (310) 606
5035);

(b) if to the Administrative Agent, to Credit Suisse, Eleven Madison Avenue,
New York, NY 10010, Attention of Agency Group (Fax No. (212) 322 2291), Email:
agency.loanops@credit-suisse.com; and

(c) if to a Lender, to it at its address (or fax number or e-mail address) set
forth on Schedule 2.01 or in the Assignment and Acceptance pursuant to which
such Lender shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand

 

99



--------------------------------------------------------------------------------

or overnight courier service or sent by fax or on the date five Business Days
after dispatch by certified or registered mail if mailed, in each case
delivered, sent or mailed (properly addressed) to such party as provided in this
Section 9.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 9.01. As agreed to among Holdings,
the U.S. Borrower, the Administrative Agent and the applicable Lenders from time
to time, notices and other communications may also be delivered to Holdings or
any Borrower at the e-mail address provided from time to time by such person to
the Administrative Agent. Holdings and any Borrower may each change the address
or e-mail address for service of notice and other communications by a notice in
writing to the other parties hereto.

Holdings hereby agrees, unless directed otherwise by the Administrative Agent or
unless the electronic mail address referred to below has not been provided by
the Administrative Agent to Holdings, that it will, or will cause its
Subsidiaries to, provide to the Administrative Agent all information, documents
and other materials that it is obligated to furnish to the Administrative Agent
pursuant to the Loan Documents or to the Lenders under Article V, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) is or relates to a Borrowing Request, a notice pursuant
to Section 2.10 or a notice requesting the issuance, amendment, extension or
renewal of a Letter of Credit pursuant to Section 2.23, (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or any other Loan Document or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to an electronic mail address as directed by the Administrative Agent. In
addition, Holdings and the U.S. Borrower agree, and agree to cause the
Subsidiaries, to continue to provide the Communications to the Administrative
Agent or the Lenders, as the case may be, in the manner specified in the Loan
Documents but only to the extent requested by the Administrative Agent.

Holdings and the U.S. Borrower hereby acknowledge that (a) the Administrative
Agent will make available to the Lenders and the Issuing Bank materials and/or
information provided by or on behalf of Holdings and the U.S. Borrower hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). Holdings and the U.S. Borrower hereby
agree that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” Holdings and the U.S.
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to Holdings or its securities for purposes
of United States federal and state securities laws (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 9.16); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor;” and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”

 

100



--------------------------------------------------------------------------------

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrowers or Holdings herein and in the certificates
or other instruments prepared or delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Lenders and the Issuing Bank and shall survive the making by
the Lenders of the Loans and the issuance of Letters of Credit by the Issuing
Bank, regardless of any investigation made by the Lenders or the Issuing Bank or
on their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.14, 2.16, 2.20 and 9.05

 

101



--------------------------------------------------------------------------------

shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, any Lender or the Issuing Bank.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrowers, Holdings and the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of the Required Lenders.

SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrowers, Holdings, the Administrative Agent,
the Collateral Agent, the Issuing Bank or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns.

(b) Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) except in the case of an assignment by a Lender to a Lender or
an Affiliate or Related Fund of a Lender which does not result in any increased
costs or other additional amounts being paid by a Borrower, (x) the
U.S. Borrower and the Administrative Agent (and, in the case of any assignment
of a Revolving Credit Commitment, the Issuing Bank (and in the case of a
Domestic Revolving Credit Commitment or a Multicurrency Revolving Credit
Commitment, the applicable Swingline Lender)) must give their prior written
consent to such assignment (which consents shall not be unreasonably withheld or
delayed), provided, however, that the consent of the U.S. Borrower shall not be
required to any such assignment during the continuance of any Event of Default,
and (y) the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $1,000,000 (or, if less, the entire remaining amount of such
Lender’s Commitment or Loans), provided that such minimum amount shall be
aggregated for two or more simultaneous assignments to or by two or more Related
Funds, (ii) the parties to each such assignment shall (x) electronically execute
and deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system acceptable to the Administrative Agent (which
initially shall be ClearPar, LLC) or (y) manually execute and deliver to the
Administrative Agent an Assignment and Acceptance and, except in the case of an
assignment by a Lender to an Affiliate or Related Fund of such Lender, pay to
the Administrative Agent a processing and recordation fee of $3,500 (which fee
may be waived or reduced at the discretion of the Administrative Agent),
provided that only one such fee shall be payable in the case of concurrent
assignments to persons that, after giving effect thereto, will be Related Funds,
and (iii) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any applicable tax
forms. Upon acceptance and recording pursuant to paragraph (e) of this
Section 9.04, from and after the effective date specified in each Assignment and
Acceptance, (A) the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its

 

102



--------------------------------------------------------------------------------

obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.16,
2.20 and 9.05, as well as to any Fees accrued for its account and not yet paid).

(c) By executing and delivering an Assignment and Acceptance (including an
Auction Assignment and Acceptance), the assigning Lender thereunder and the
assignee thereunder shall be deemed to confirm to and agree with each other and
the other parties hereto as follows: (i) such assigning Lender warrants that it
is the legal and beneficial owner of the interest being assigned thereby free
and clear of any adverse claim and that its Domestic Revolving Credit
Commitment, Multicurrency Revolving Credit Commitment and U.K. Revolving Credit
Commitment, and the outstanding balances of its Term Loans, Domestic Revolving
Loans, Multicurrency Revolving Loans and U.K. Revolving Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth in such Assignment and Acceptance, (ii) except as set forth in
(i) above, such assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of Holdings, any Borrower or any Subsidiary
or the performance or observance by Holdings, any Borrower or any Subsidiary of
any of its obligations under this Agreement, any other Loan Document or any
other instrument or document furnished pursuant hereto; (iii) such assignee
represents and warrants that it is legally authorized to enter into such
Assignment and Acceptance; (iv) such assignee confirms that it has received a
copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.05 or delivered pursuant to Section 5.04 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(v) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) such assignee appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent and the Collateral Agent, respectively, by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive and the Borrowers, the Administrative Agent, the Issuing Bank, the
Collateral Agent and the Lenders may treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank, the Collateral
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

103



--------------------------------------------------------------------------------

(e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, an Administrative Questionnaire (including
any tax documentation required therein) completed in respect of the assignee
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) above, if any, and, if required,
the written consent of the U.S. Borrower, a Swingline Lender, the Issuing Bank
and the Administrative Agent to such assignment, the Administrative Agent shall
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the
U.S. Borrower, the Issuing Bank and the Swingline Lenders. No assignment shall
be effective unless it has been recorded in the Register as provided in this
paragraph (e), and it shall be the sole responsibility of each assignee to
confirm such recordation.

(f) Each Lender may without the consent of any Borrower, a Swingline Lender, the
Issuing Bank or the Administrative Agent sell participations to one or more
banks or other entities in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other entities shall be entitled to the benefit
of the cost protection provisions contained in Sections 2.14, 2.16 and 2.20 to
the same extent as if they were Lenders (but, with respect to any particular
participant, to no greater extent than the Lender that sold the participation to
such participant and solely to the extent that such participant agrees to comply
with the requirements of Section 2.20(f) as though it were a Lender) and
(iv) the Borrowers, the Administrative Agent, the Issuing Bank and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce the obligations of the Borrowers relating to
the Loans or L/C Disbursements and to approve any amendment, modification or
waiver of any provision of this Agreement (other than amendments, modifications
or waivers decreasing any fees payable to such participants hereunder or the
amount of principal of or the rate at which interest is payable on the Loans in
which such participant has an interest, extending any scheduled principal
payment date or date fixed for the payment of interest on the Loans in which
such participant has an interest, increasing or extending the Commitments in
which such participant has an interest or releasing any Guarantor or all or
substantially all of the Collateral).

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrowers furnished to such Lender
by or on behalf of a Borrower; provided that, prior to any such disclosure of
information designated by a Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.

(h) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

 

104



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the U.S. Borrower, the option to provide to a Borrower
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to such Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPC
may (i) with notice to, but without the prior written consent of, the
U.S. Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the U.S. Borrower and
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC, subject to an
agreement to preserve the confidentiality of such non-public information.

(j) Neither Holdings nor any Borrower shall assign or delegate any of its rights
or duties hereunder without the prior written consent of the Administrative
Agent, the Issuing Bank and each Lender, and any attempted assignment without
such consent shall be null and void.

(k) In the event that S&P, Moody’s, and Thompson’s BankWatch (or InsuranceWatch
Ratings Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Credit Lender, downgrade the long-term certificate of deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the
case of a Lender that is an insurance company (or B, in the case of an insurance
company not rated by InsuranceWatch Ratings Service)), then the Issuing Bank
shall have the right, but not the obligation, at its own expense, upon notice to
such Lender and the Administrative Agent, to replace (or to request the
U.S. Borrower to use its reasonable efforts to replace) such Lender with an
assignee (in accordance with and subject to the restrictions contained in
paragraph (b) above), and such Lender hereby agrees to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in paragraph (b) above) all its interests, rights and obligations in respect of
its Revolving Credit Commitments to such assignee; provided, however, that
(i) no such assignment shall conflict with any law, rule and regulation or order
of any Governmental Authority and (ii) the Issuing Bank or such assignee, as the
case may be, shall pay to such Lender in immediately available funds on the date
of such assignment the principal of and interest accrued to the date of payment
on the Loans made by such Lender hereunder and all other amounts accrued for
such Lender’s account or owed to it hereunder.

 

105



--------------------------------------------------------------------------------

(l) Notwithstanding anything to the contrary, this Section 9.04 shall not
prohibit the Lenders to assign Term Loans pursuant to, and in accordance with
the provisions of, the Auctions Procedures by executing and delivering an
Auction Assignment and Acceptance.

SECTION 9.05. Expenses; Indemnity. (a) The Borrowers and Holdings agree, jointly
and severally, to pay all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Swingline
Lenders in connection with the syndication of the Credit Facilities provided for
herein and the preparation and administration of this Agreement and the other
Loan Documents or in connection with any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the transactions hereby or
thereby contemplated shall be consummated) or incurred by the Administrative
Agent, the Collateral Agent or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents or in connection with the Loans made or Letters of Credit issued
hereunder, including the reasonable fees, charges and disbursements of Cravath,
Swaine & Moore LLP, counsel for the Administrative Agent and the Collateral
Agent, and, in connection with any such enforcement or protection, the
reasonable fees, charges and disbursements of any other counsel for the
Administrative Agent, the Collateral Agent or any Lender.

(b) The Borrowers and Holdings agree, jointly and severally, to indemnify the
Administrative Agent, the Collateral Agent, each Lender, the Issuing Bank and
each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses (other than
Excluded Taxes), including reasonable counsel fees, charges and disbursements,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the First Restatement Transactions, the
Transactions and the other transactions contemplated thereby, (ii) the use of
the proceeds of the Loans or issuance of Letters of Credit, (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is initiated by a third party or by a Borrower, any other Loan Party or
any of their respective Affiliates), or (iv) any actual or alleged presence or
Release of Hazardous Materials on any property owned or operated by any Borrower
or any of the Subsidiaries, or any Environmental Liability to the extent related
in any way to any Borrower or the Subsidiaries; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or wilful misconduct of such Indemnitee or (y) result
from a claim brought by a Borrower or any of its Subsidiaries against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Borrower or such Subsidiary has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

(c) To the extent that Holdings and the Borrowers fail to pay any amount
required to be paid by them to the Administrative Agent, the Collateral Agent,
the Issuing Bank or the Swingline Lenders under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay

 

106



--------------------------------------------------------------------------------

to the Administrative Agent, the Collateral Agent, the Issuing Bank or the
Swingline Lenders, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Collateral
Agent, the Issuing Bank or such Swingline Lender in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the Aggregate Domestic Revolving Credit Exposure, Aggregate
Multicurrency Revolving Credit Exposure, Aggregate U.K. Revolving Credit
Exposure, outstanding Term Loans and unused Commitments at the time.

(d) To the extent permitted by applicable law, neither Holdings nor any Borrower
shall assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the First Restatement Transactions, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.

(e) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender or the Issuing
Bank. All amounts due under this Section 9.05 shall be payable on written demand
therefor.

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Borrower or Holdings against any of and all the
obligations of the Borrowers or Holdings now or hereafter existing under this
Agreement and other Loan Documents (to the extent such obligations of Holdings
or the Borrowers are then due and payable (by acceleration or otherwise)) held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or such other Loan Document and although such
obligations may be unmatured. The rights of each Lender under this Section 9.06
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH
LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE
“UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE
LAWS OF THE STATE OF NEW YORK.

 

107



--------------------------------------------------------------------------------

SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent, any Lender or the Issuing Bank in exercising any
power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by a Borrower or any other
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on a Borrower or Holdings in any case shall entitle any
Borrower or Holdings to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers, Holdings and the Required Lenders; provided, however, that no
such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan or any date for reimbursement of an L/C Disbursement,
or waive or excuse any such payment or any part thereof, or decrease the rate of
interest on any Loan or L/C Disbursement, without the prior written consent of
each Lender affected thereby, (ii) increase or extend the Commitment or decrease
or extend the date for payment of any Fees of any Lender without the prior
written consent of such Lender, (iii) amend or modify the pro rata requirements
of Section 2.17, the provisions of Section 9.04(j) or the provisions of this
Section 9.08, or release any Guarantor or all or substantially all of the
Collateral, without the prior written consent of each Lender, (iv) change the
provisions of any Loan Document in a manner that by its terms adversely affects
the rights in respect of payments due to Lenders holding Loans of one Class
differently from the rights of Lenders holding Loans of any other Class without
the prior written consent of Lenders holding a majority in interest of the
outstanding Loans and unused Commitments of each adversely affected Class,
(v) modify the protections afforded to an SPC pursuant to the provisions of
Section 9.04(i) without the written consent of such SPC or (vi) reduce the
percentage contained in the definition of the term “Required Lenders” without
the consent of each Lender (it being understood that with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Required Lenders on substantially the
same basis as the Commitments are included on the date hereof); provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, the Collateral Agent, the Issuing Bank or a
Swingline Lender hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent, the Collateral Agent, the Issuing
Bank or such Swingline Lender, as the case may be.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be

 

108



--------------------------------------------------------------------------------

limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan or participation but were
not payable as a result of the operation of this Section 9.09 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
participations or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

SECTION 9.10. Entire Agreement. This Agreement, the Fee Letter dated
October 30, 2006, between the U.S. Borrower and the Administrative Agent, and
the other Loan Documents constitute the entire contract between the parties
relative to the subject matter hereof. Any other previous agreement among the
parties with respect to the subject matter hereof is superseded by this
Agreement and the other Loan Documents. Nothing in this Agreement or in the
other Loan Documents, expressed or implied, is intended to confer upon any
person (other than the parties hereto and thereto, their respective successors
and assigns permitted hereunder (including any Affiliate of the Issuing Bank
that issues any Letter of Credit) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Collateral
Agent, the Issuing Bank and the Lenders) any rights, remedies, obligations or
liabilities under or by reason of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile or other
customary means of electronic transmission (e.g., “pdf”) shall be as effective
as delivery of a manually signed counterpart of this Agreement.

 

109



--------------------------------------------------------------------------------

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) Each of Holdings
and each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrowers, Holdings or their respective
properties in the courts of any jurisdiction.

(b) Each of Holdings and each Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.16. Confidentiality. (a) Each of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ officers, directors, trustees,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested or required by any
regulatory authority or quasi-regulatory authority (such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) in connection with the exercise of any remedies hereunder or under the
other Loan Documents or any suit, action or proceeding relating to the
enforcement of its rights hereunder or thereunder, (v) subject to an agreement
containing provisions substantially the same as those of this Section 9.16, to
(y) any actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (z) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Borrower or any Subsidiary or any of their respective
obligations, (vi) with the consent of the U.S. Borrower, (vii) to any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender or (viii) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 9.16. For the purposes of this
Section, “Information” shall mean all information received from a

 

110



--------------------------------------------------------------------------------

Borrower or Holdings and related to a Borrower or Holdings or their business,
other than any such information that was available to the Administrative Agent,
the Collateral Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to its disclosure by a Borrower or Holdings. Any person required to
maintain the confidentiality of Information as provided in this Section 9.16
shall be considered to have complied with its obligation to do so if such person
has exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord its own confidential information.

(b) Notwithstanding anything herein to the contrary, any party subject to
confidentiality obligations hereunder or otherwise (and any Affiliate thereof
and any employee, representative or other agent of such party or such Affiliate)
may disclose to any and all persons, without limitation of any kind, the U.S.
federal income tax treatment and the U.S. federal income tax structure of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to it relating to such tax
treatment and tax structure. For this purpose, the tax treatment of the
transactions contemplated hereby is the purported or claimed U.S. federal income
tax treatment of such transactions and the tax structure of such transactions is
any fact that may be relevant to understanding the purported or claimed U.S.
federal income tax treatment of such transactions.

SECTION 9.17. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of each party in respect of any sum due to any other party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss. The obligations of the Loan Parties contained in
this Section 9.17 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

SECTION 9.18. Additional Borrowers. The U.S. Borrower may designate any wholly
owned Subsidiary as a Borrower under any of the Revolving Credit Commitments;
provided that the Administrative Agent shall be reasonably satisfied that the
applicable Lenders may make loans and other extensions of credit to such person
in the applicable currency or currencies in such person’s jurisdiction in
compliance with applicable laws and regulations and without being subject to any
unreimbursed or unindemnified Tax or other expense. Upon the receipt by the
Administrative Agent of a Borrowing Subsidiary Agreement executed by such a
wholly owned Subsidiary, Holdings and the U.S. Borrower, such wholly owned
Subsidiary shall be a Borrower and a party to this Agreement. A Subsidiary shall
cease to be a Borrower hereunder at such time as no Loans, Fees or any other
amounts due in connection therewith pursuant to the terms hereof shall be
outstanding by such Subsidiary, no Letters of Credit issued for the account of
such

 

111



--------------------------------------------------------------------------------

Subsidiary shall be outstanding and such Subsidiary and the U.S. Borrower shall
have executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination; provided that, notwithstanding anything herein to the contrary, no
Subsidiary shall cease to be a Borrower solely because it no longer is a wholly
owned Subsidiary.

SECTION 9.19. Release of Collateral. (a) If any of the Collateral shall be sold,
transferred or otherwise disposed of by Holdings, any Borrower or any other Loan
Party in a transaction permitted by this Agreement (including by way of merger,
consolidation or in connection with the sale of a Subsidiary permitted
hereunder), then the Collateral Agent, at the request of Holdings, any such
Borrower or such other Loan Party, as the case may be, shall execute and deliver
all releases or other documents necessary or desirable to evidence the release
of the Liens created by any of the Security Documents on such Collateral.

(b) Without limiting the foregoing, upon the consummation of the Foreign
Restructuring Transaction, the Equity Interests of Relam, the U.K. Borrower
and/or Canadian Borrower, as applicable, shall be automatically released from
the Liens created under the Collateral Agreement, in each case without
representation, warranty or recourse of any nature, to the extent the same shall
be transferred to a Foreign Subsidiary in connection with the Foreign
Restructuring Transaction; provided, however, that this provision shall not be
construed to limit the obligations of Holdings and the Borrowers pursuant to
Section 5.09(b).

(c) The Lenders hereby expressly authorize the Collateral Agent to, and the
Collateral Agent hereby agrees to execute and deliver to the Loan Parties all
such instruments and documents as the Loan Parties may reasonably request to
effectuate, evidence or confirm any release provided for in this Section 9.19,
all at the sole cost and expense of the Loan Parties. Any execution and delivery
of documents pursuant to this Section 9.19 shall be without recourse to or
representation or warranty by the Collateral Agent.

(d) Without limiting the provisions of Section 9.05, Holdings and the Borrowers
shall reimburse the Administrative Agent and the Collateral Agent upon demand
for all costs and expenses, including fees, disbursements and other charges of
counsel, incurred by any of them in connection with any action contemplated by
this Section 9.19.

SECTION 9.20. Loan Modification Offers. (a) Holdings and the U.S. Borrower may,
by written notice to the Administrative Agent from time to time, make one or
more offers (each, a “Loan Modification Offer”) to all the Lenders of one or
more Classes of Loans and/or Commitments (each Class subject to such a Loan
Modification Offer, an “Affected Class”) to make one or more Permitted
Amendments (as defined in paragraph (c) below) pursuant to procedures reasonably
specified by the Administrative Agent and reasonably acceptable to Holdings or
the U.S. Borrower, as the case may be. Such notice shall set forth (i) the terms
and conditions of the requested Permitted Amendment and (ii) the date on which
such Permitted Amendment is requested to become effective (which shall not be
less than 10 Business Days nor more than 30 Business Days after the date of such
notice). Permitted Amendments shall become effective only with respect to the
Loans and Commitments of the Lenders of the Affected Class that accept the
applicable Loan Modification Offer (such Lenders, the “Accepting Lenders”) and,
in the case of any Accepting Lender, only with respect to such Lender’s Loans
and Commitments of such Affected Class as to which such Lender’s acceptance has
been made.

(b) Holdings, the U.S. Borrower and each Accepting Lender shall execute and
deliver to the Administrative Agent a Loan Modification Agreement and such other
documentation as the

 

112



--------------------------------------------------------------------------------

Administrative Agent shall reasonably specify to evidence the acceptance of the
Permitted Amendments and the terms and conditions thereof. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each Loan
Modification Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Loan Modification Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the Loans and Commitments of the Accepting Lenders of the Affected
Class (including any amendments necessary to treat the Loans and Commitments of
the Accepting Lenders of the Affected Class as Other Term Loans, Other Revolving
Loans and/or Other Revolving Credit Commitments). Notwithstanding the foregoing,
no Permitted Amendment shall become effective under this Section 9.20 unless the
Administrative Agent, to the extent so reasonably requested by the
Administrative Agent, shall have received legal opinions, board resolutions
and/or an officer’s certificate consistent with those delivered on the Second
Restatement Date under Section 4.02(a) and (b).

(c) “Permitted Amendments” shall be (i) an extension of the final maturity date
of the applicable Loans and/or Commitments of the Accepting Lenders (provided
that such extensions may not result in having more than one additional final
maturity date under this Agreement in any year without the consent of the
Administrative Agent), (ii) a reduction or elimination of the scheduled
amortization of the applicable Loans of the Accepting Lenders, (iii) an increase
in the Applicable Percentage with respect to the applicable Loans and/or
Commitments of the Accepting Lenders and the payment of additional fees to the
Accepting Lenders (such increase and/or payments to be in the form of cash,
Equity Interests or other property to the extent not prohibited by this
Agreement) and (iv) the conversion of Revolving Loans to Term Loans.

SECTION 9.21. Effect of Certain Inaccuracies. In the event that any financial
statement or certificate delivered pursuant to Section 5.04(a), (b) or (c) is
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Percentage for any
period (an “Applicable Period”) than the Applicable Percentage actually used to
determine interest rates and Fees for such Applicable Period, then (a) Holdings
shall promptly deliver to the Administrative Agent a corrected financial
statement and a corrected certificate for such Applicable Period, (b) the
Applicable Percentage shall be determined based on the corrected certificate for
such Applicable Period, and (c) the applicable Borrowers shall promptly pay to
the Administrative Agent (for the account of the Lenders during the Applicable
Period or their successors and assigns) the accrued additional interest and/or
Fees owing as a result of such increased Applicable Percentage for such
Applicable Period. This Section 9.21 shall not limit the rights of the
Administrative Agent or the Lenders under Section 2.07 or Article VII, and shall
survive the termination of this Agreement.

SECTION 9.22. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Holdings and each
Borrower that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Holdings and
each Borrower, which information includes the name and address of Holdings and
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Holdings and each Borrower in
accordance with the USA PATRIOT Act.

SECTION 9.23. No Advisory or Fiduciary Responsibility. Holdings and the
Borrowers acknowledge and agree, and acknowledge the understanding of the other
Loan Parties and the

 

113



--------------------------------------------------------------------------------

respective Affiliates of each of the foregoing, that (a) the Credit Facilities
and any related arranging or other services in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document) constitute an arm’s-length commercial transaction between
Holdings, the Borrowers, the other Loan Parties and their respective Affiliates,
on the one hand, and the Administrative Agent, the Collateral Agent, the Issuing
Bank, the Lenders and the Lead Arrangers, on the other hand, and Holdings, each
Borrower and each other Loan Party is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the First
Restatement Transactions, the Transactions and the transactions contemplated by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof), (b) in connection with the process leading to the First
Restatement Transactions and the Transactions, each of the Administrative Agent,
the Collateral Agent, the Issuing Bank, the Lenders and the Lead Arrangers is
and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary for Holdings, any Borrower, any other Loan Party or any of
their respective Affiliates, stockholders, creditors or employees or any other
person, (c) none of the Administrative Agent, the Collateral Agent, the Issuing
Bank, the Lenders and the Lead Arrangers has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of Holdings, any Borrower or any
other Loan Party with respect to any of the First Restatement Transactions, the
Transactions or the process leading thereto, including with respect to any
amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent, the Collateral Agent, the
Issuing Bank, any Lender or either Lead Arranger has advised or is currently
advising Holdings, any Borrower, any other Loan Party or any of their respective
Affiliates on other matters) and none of the Administrative Agent, the
Collateral Agent, the Issuing Bank, the Lenders and the Lead Arrangers has any
obligation to Holdings, any Borrower, any other Loan Party or any of their
respective Affiliates with respect to the First Restatement Transactions or the
Transactions except those obligations expressly set forth herein and in the
other Loan Documents, (d) the Administrative Agent, the Collateral Agent, the
Issuing Bank, the Lenders and the Lead Arrangers and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of Holdings, the Borrowers, the other Loan Parties and their
respective Affiliates, and none of the Administrative Agent, the Collateral
Agent, the Issuing Bank, the Lenders and the Lead Arrangers has any obligation
to disclose any such interest by virtue of any advisory, agency or fiduciary
relationship, and (e) the Administrative Agent, the Collateral Agent, the
Issuing Bank, the Lenders and the Lead Arrangers have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the First Restatement Transactions, the Transactions (including any amendment,
waiver or other modification hereof or of any other Loan Document) and each of
Holdings, the Borrowers and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.

SECTION 9.24. Effect of Restatement. This Agreement shall, except as otherwise
expressly set forth herein, supersede the Existing Credit Agreement from and
after the Second Restatement Date with respect to the transactions hereunder and
with respect to the Loans and Letters of Credit outstanding under the Existing
Credit Agreement as of the Second Restatement Date. The parties hereto
acknowledge and agree, however, that (a) this Agreement and all other Loan
Documents executed and delivered herewith do not constitute a novation, payment
and reborrowing or termination of the Obligations under the Existing Credit
Agreement and the other Loan Documents as in effect prior to the Second
Restatement Date, (b) such Obligations are in all respects continuing with only
the terms being modified as provided in this Agreement and the other Loan
Documents, (c) the liens and security interests in favor of the Collateral Agent
for the benefit of the Secured Parties securing payment of such Obligations are
in all respects continuing

 

114



--------------------------------------------------------------------------------

and in full force and effect with respect to all Obligations and (d) all
references in the other Loan Documents to the Credit Agreement shall be deemed
to refer without further amendment to this Agreement.

[Signature Pages Follow]

 

115



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date and year first
above written.

 

CB RICHARD ELLIS SERVICES, INC., by    

/s/ Debera Fan

  Name:   Debera Fan   Title:   Sr. Vice President & Treasurer

 

CB RICHARD ELLIS GROUP, INC., by    

/s/ Debera Fan

  Name:   Debera Fan   Title:   Sr. Vice President & Treasurer

 

CB RICHARD ELLIS LIMITED, a limited company organized under the laws of England
and Wales, by    

/s/ P Emburey

  

/s/ M F Creamer

  Name:   P Emburey    M F Creamer   Title:   Director    Director



--------------------------------------------------------------------------------

CB RICHARD ELLIS LIMITED, a corporation organized under the laws of the province
of New Brunswick, by    

/s/ Camille McKee

  Name:   Camille McKee   Title:   CFO, Vice President

 

CB RICHARD ELLIS PTY LTD, a company organized under the laws of Australia, by  
 

/s/ John Bell

  

/s/ Belinda Tozer

  Name:   John Bell    Belinda Tozer   Title:   Director    Secretary

 

CB RICHARD ELLIS LIMITED, a company organized under the laws of New Zealand, by
   

/s/ John Bell

  Name:   John Bell   Title:   Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, individually and as Administrative Agent,
Collateral Agent, Issuing Bank and Domestic Swingline Lender, by    

/s/ Bill O’Daly

  Name:   Bill O’Daly   Title:   Director by    

/s/ Mikhail Faybusovich

  Name:   Mikhail Faybusovich   Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

CHINATRUST BANK (USA), as a Lender, by    

 

  Name:     Title:  

 

E.SUN COMMERCIAL BANK, LTD.,

LOS ANGELES BRANCH, as a Lender,

by    

 

  Name:     Title:   FIRST TENNESSEE BANK, as a Lender, by    

 

  Name:     Title:   MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. LOS ANGELES
BR., as a Lender, by    

 

  Name:     Title:   PEOPLE’S UNITED BANK, (formerly known as People’s Bank), as
a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

TAIWAN COOPERATIVE BANK,

LOS ANGELES BRANCH, as a Lender,

by    

 

  Name:     Title:  

BANK OF CHINA, LOS ANGELES BRANCH,

as a Lender,

by    

 

  Name:     Title:   THE BANK OF NOVA SCOTIA, as a Lender, by    

 

  Name:     Title:   BNP PARIBAS, as a Lender, by    

 

  Name:     Title:   BARCLAYS BANK PLC, as a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

BAYERISCHE LANDESBANK, NEW YORK BRANCH, as a Lender, by    

 

  Name:     Title:   by  

 

  Name:     Title:  

CHANG HWA COMMERCIAL BANK, LTD.,

NEW YORK BRANCH, as a Lender,

by    

 

  Name:     Title:   CITICORP USA INC., as a Lender, by    

 

  Name:     Title:   CITY NATIONAL BANK, N.A., as a Lender, by    

 

  Name:     Title:   COMERICA BANK, as a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

COMMERZBANK, AG, NEW YORK AND GRAND CAYMAN BRANCHES, as a Lender, by    

 

  Name:     Title:   by  

 

  Name:     Title:   CREDIT SUISSE, CAYMAN ISLANDS BRANCH, individually and as
Administrative Agent, Collateral Agent, Issuing Bank and Domestic Swingline
Lender, by    

 

  Name:     Title:   FIFTH THIRD BANK, as a Lender, by    

 

  Name:     Title:  

FIRST COMMERCIAL BANK

NEW YORK AGENCY, as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender, by    

 

  Name:     Title:  

HUA NAN COMMERCIAL BANK LTD.

LOS ANGELES BRANCH, as a Lender,

by    

 

  Name:     Title:   BAYERISCHE HYPO-UND VEREINBANK, AG, NEW YORK BRANCH, as a
Lender, by    

 

  Name:     Title:   by  

 

  Name:     Title:  

KEYBANK NATIONAL ASSOCIATION,

as a Lender,

by    

 

  Name:     Title:  

MIZUHO CORPORATE BANK, LTD.,

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

NATIXIS, as a Lender, by    

 

  Name:     Title:   by  

 

  Name:     Title:   NATIONAL CITY BANK, as a Lender, by    

 

  Name:     Title:   THE NORINCHUKIN BANK, NEW YORK BRANCH, as a Lender, by    

 

  Name:     Title:   NORTHERN TRUST COMPANY, as a Lender, by    

 

  Name:     Title:   RAYMOND JAMES BANK, FSB, as a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

REGIONS BANK, as a Lender, by    

 

  Name:     Title:   ROYAL BANK OF SCOTLAND PLC, as a Lender, by    

 

  Name:     Title:   SUNTRUST BANK, as a Lender, by    

 

  Name:     Title:   TAIPEI FUBON BANK, LOS ANGELES BRANCH, as a Lender, by    

 

  Name:     Title:   UNION BANK, N.A., as a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

UNITED OVERSEAS BANK LIMITED, NEW YORK AGENCY, as a Lender, by    

 

  Name:     Title:   by  

 

  Name:     Title:   WACHOVIA BANK, N.A., as a Lender, by      

 

  Name:     Title:   WELLS FARGO BANK, NA, as a Lender by      

 

  Name:     Title:   BANK OF AMERICA, N.A., as a Lender, by      

 

  Name:     Title:   CITIBANK N.A., individually and as N.Z. Swingline Lender,
by      

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

AIB DEBT MANAGEMENT, LIMITED,

as a Lender,

by    

 

  Name:     Title:   by  

 

  Name:     Title:   BANCO ESPÍRITO SANTO, S.A. – NEW YORK BRANCH, as a Lender,
by    

 

  Name:     Title:   SCOTIABANC INC., as a Lender, by    

 

  Name:     Title:  

GREYROCK CDO LTD., as a Lender,

 

By: Aladdin Capital Management, LLC, as manager

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

LANDMARK III CDO LIMITED, as a Lender,

 

By: Aladdin Capital Management, LLC, as manager

by    

 

  Name:     Title:  

LANDMARK IV CDO LIMITED, as a Lender,

 

By: Aladdin Capital Management, LLC, as manager

by    

 

  Name:     Title:  

LANDMARK VI CDO LTD, as a Lender,

 

By: Aladdin Capital Management, LLC, as manager

by    

 

  Name:     Title:  

LANDMARK VIII CLO LTD, as a Lender,

 

By: Aladdin Capital Management, LLC, as manager

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

COLUMBUS PARK CDO LTD.

 

By: GSO Debt Funds Management LLC

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

ESSEX PARK CDO LTD.

 

By: Blackstone Debt Advisors L.P.

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

LAFAYETTE SQUARE CDO LTD.

 

By: GSO Capital Partners LP,

as Portfolio Manager

 

as a Lender,

by    

 

  Name:     Title:  

LOAN FUNDING VI LLC,

for itself or as agent for Corporate Loan Funding VI LCC

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

MONUMENT PARK CDO LTD.

 

By: Blackstone Debt Advisors L.P.

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

UNION SQUARE CDO LTD.

 

By: Blackstone Debt Advisors L.P.

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

RIVERSIDE PARK CLO LTD.

 

By: GSO Debt Funds Management LLC

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

CALLIDUS DEBT PARTNERS CLO FUND III LTD.

 

By: its Collateral Manager, Callidus Capital Management, LLC

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

CALLIDUS DEBT PARTNERS CLO FUND II, LTD.

 

By: Its Collateral Manager, Callidus Capital Management, LLC

 

as a Lender,

by    

 

  Name:     Title:  

FM LEVERAGED CAPITAL FUND II

 

By: GSO Debt Funds Management LLC

as Subadviser to FriedbergMilstein LLC

 

as a Lender,

by    

 

  Name:     Title:  

GALE FORCE 1 CLO, LTD.

 

By: GSO Debt Funds Management LLC

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

GALE FORCE 3 CLO, LTD.

 

By: GSO Debt Funds Management LLC

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

GALE FORCE 4 CLO, LTD.

 

By: GSO Debt Funds Management LLC

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

HUDSON STRAITS CLO 2004, LTD.

 

By: GSO Debt Funds Management LLC

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

TRIBECA PARK CLO LTD.

 

By: GSO Debt Funds Management LLC

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

GULF STREAM-COMPASS CLO 2005-I LTD

 

By: Gulf Stream Asset Management LLC

As Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

GULF STREAM-RASHINBAN CLO 2006-I LTD

 

By: Gulf Stream Asset Management LLC

As Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

GULF STREAM-COMPASS CLO 2007-I LTD

 

By: Gulf Stream Asset Management LLC

As Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

NEPTUNE FINANCE CCS, LTD.

 

By: Gulf Stream Asset Management LLC

As Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:   HSBC BANK PLC, as a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

IKB CAPITAL CORPORATION, as a Lender, by    

 

  Name:     Title:   GRAND CENTRAL ASSET TRUST, LBAM SERIES, as a Lender, by    

 

  Name:     Title:  

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

 

By: New York Life Investment Management LLC, its Investment Manager

 

as a Lender,

by    

 

  Name:     Title:  

NEW YORK LIFE INSURANCE COMPANY,

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

NYLIM FLATIRON CLO 2003-1 LTD.

 

By: New York Life Investment Management LLC, as Collateral Manager and
Attorney-In-Fact

 

as a Lender,

by    

 

  Name:     Title:  

NYLIM FLATIRON CLO 2004-1 LTD.

 

By: New York Life Investment Management LLC, as Collateral Manager and
Attorney-In-Fact

 

as a Lender,

by    

 

  Name:     Title:  

NYLIM FLATIRON CLO 2005-1 LTD.

 

By: New York Life Investment Management LLC, as Collateral Manager and
Attorney-In-Fact

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

NYLIM FLATIRON CLO 2006-1 LTD.

 

By: New York Life Investment Management LLC, as Collateral Manager and
Attorney-In-Fact

 

as a Lender,

by    

 

  Name:     Title:  

FLATIRON CLO 2007-1 LTD.

 

By: New York Life Investment Management LLC, as Collateral Manager and
Attorney-In-Fact

 

as a Lender,

by    

 

  Name:     Title:  

NYLIM INSTITUTIONAL FLOATING RATE FUND L.P.

 

By: New York Life Investment Management LLC, its Investment Manager

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

SILVERADO CLO 2006-II LIMITED

 

By: New York Life Investment Management LLC, as Portfolio Manager and
Attorney-In-Fact

 

as a Lender,

by    

 

  Name:     Title:  

NYLIM INSTITUTIONAL FLAT RATE COLLECTIVE FUND,

 

By: New York Life Investment Management LLC, its Investment Advisor

 

as a Lender,

by    

 

  Name:     Title:  

MAINSTAY FLOATING RATE FUND,

a series of Eclipse Funds, Inc.

 

By: New York Life Investment Management LLC, its Investment Manager

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

MAINSTAY VP FLOATING RATE PORTFOLIO, a series of MainStay VP Series Fund, Inc.

 

By: New York Life Investment Management LLC, its Investment Manager

 

as a Lender,

by    

 

  Name:     Title:  

ROSEDALE CLO II LTD

 

By: Princeton Advisory Group, Inc.,

the Collateral Manager,

 

as a Lender,

by    

 

  Name:     Title:  

ROSEDALE CLO LTD.

 

By: Princeton Advisory Group, Inc.,

the Collateral Manager,

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

TRIMARAN CLO IV LTD

BY TRIMARAN ADVISORS, L.L.C., as a Lender,

by    

 

  Name:     Title:  

TRIMARAN CLO V LTD

BY TRIMARAN ADVISORS, L.L.C., as a Lender,

by    

 

  Name:     Title:   THE BANK OF EAST ASIA, LIMITED. NEW YORK BRANCH, as a
Lender, by    

 

  Name:     Title:   by  

 

  Name:     Title:   FIRST FINANCIAL BANK, as a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

KEYSTONE NAZARETH BANK AND TRUST

(a division of National Penn Bank), as a Lender,

by    

 

  Name:     Title:   STATE BANK OF INDIA, LOS ANGELES AGENCY, as a Lender, by  
 

 

  Name:     Title:  

ACA CLO 2005-1, LTD, as a Lender

 

By its Investment Advisor Apidos Capital Management, LLC

by    

 

  Name:     Title:  

ACA CLO 2006-2, LTD, as a Lender

 

By its Investment Advisor Apidos Capital Management, LLC

by    

 

  Name:     Title:  

ACA CLO 2006-1, LTD, as a Lender

 

By its Investment Advisor Apidos Capital Management, LLC

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

ACA CLO 2007-1, LTD, as a Lender

 

By its Investment Advisor Apidos Capital Management, LLC

by    

 

  Name:     Title:   ALADDIN FLEXIBLE INVESTMENT FUND SPC FOR ACCOUNT OF SERIES
2008-01, as a Lender, by    

 

  Name:     Title:   ALADDIN FLEXIBLE INVESTMENT FUND SPC FOR ACCOUNT OF SERIES
2007-01, as a Lender, by    

 

  Name:     Title:  

ACAS CLO 2007-1 LTD.

 

By: American Capital Asset Management, LLC

as Portfolio Manager

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

AMMC CLO III, LIMITED

 

By: American Money Management Corp., as Collateral Manager,

 

as a Lender,

by    

 

  Name:     Title:  

AMMC CLO IV LIMITED,

 

By: American Money Management Corp., as Collateral Manager,

 

as a Lender,

by    

 

  Name:     Title:  

AMMC CLO VI, LIMITED

 

By: American Money Management Corp.

as Collateral Manager,

 

as a Lender,

by    

 

  Name:     Title:  

AMMC VII, Limited,

 

By: American Money Management Corp., as Collateral Manager,

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

AF III US BD HOLDINGS, LP, as a Lender, by    

 

  Name:     Title:  

INWOOD PARK CDO LTD.

 

By: Blackstone Debt Advisors L.P.

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

PROSPECT PARK CDO LTD.

 

By: Blackstone Debt Advisors L.P.

as Collateral Manager,

 

as a Lender,

by    

 

  Name:     Title:   BLT 18 LLC, as a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

DEL MAR CLO I, LTD.

 

By: Caywood-Scholl Capital Management, LLC, as Collateral Manager,

 

as a Lender,

by    

 

  Name:     Title:  

FLOATING RATE SENIOR LOAN FUNDING I LLC, as a Lender

 

By: Golub Capital Management LLC, as Collateral Manager

by    

 

  Name:     Title:   OLYMPIC CLO I, as a Lender, by    

 

  Name:     Title:   SHASTA CLO I, as a Lender, by    

 

  Name:     Title:   SIERRA CLO II, as a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

WHITNEY CLO I, as a Lender, by    

 

  Name:     Title:   SAN GABRIEL CLO I, as a Lender, by    

 

  Name:     Title:  

EAGLE MASTER FUND LTD.

 

By: Citigroup Alternative Investments LLC,

as Investment Manager for and on behalf of Eagle Master Fund, Ltd.,

 

as a Lender,

by    

 

  Name:     Title:  

LMP CORPORATE LOAN FUND INC.

 

By: Citigroup Alternative Investments LLC

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

REGATTA FUNDING LTD.

 

By: Citigroup Alternative Investments LLC,

attorney-in-fact

 

as a Lender,

by    

 

  Name:     Title:   SHINNECOCK 2006-1 CLO, as a Lender by      

 

  Name:     Title:   COLUMBUSNOVA CLO LTD. 2006-I, as a Lender, by    

 

  Name:     Title:  

CREDIT SUISSE LOAN FUNDING LLC,

as a Lender,

by    

 

  Name:     Title:  

BURR RIDGE CLO PLUS LTD.

 

By: Deerfield Capital Management LLC,

as its Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

MARKET SQUARE CLO LTD.

 

By: Deerfield Capital Management LLC,

as its Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

SCHILLER PARK CLO LTD.

 

By: Deerfield Capital Management LLC,

as its Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

GENESIS CLO 2007-1 LTD.

 

By: Ore Hill Partners LLC

its Investment Advisor

 

as a Lender,

by    

 

  Name:     Title:   ERSTE GROUP BANK AG, as a Lender, by    

 

  Name:     Title:   by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

BALLYROCK CLO 2006-1 LTD,

 

BY: BALLYROCK INVESTMENT ADVISORS LLC, AS COLLATERAL MANAGER, as a Lender,

by    

 

  Name:     Title:  

BALLYROCK CLO 2006-2 LTD,

 

BY: BALLYROCK INVESTMENT ADVISORS LLC, AS COLLATERAL MANAGER, as a Lender

by    

 

  Name:     Title:  

FIDELITY ADVISOR SERIES I:

FIDELITY ADVISOR FLOATING RATE HIGH INCOME FUND, as a Lender,

by    

 

  Name:     Title:   FIDELITY CENTRAL INVESTMENT PORTFOLIOS LCC: FIDELITY
FLOATING RATE CENTRAL INVESTMENT PORTFOLIO, as a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

FRANKLIN TEMPLETON SERIES II FUNDS

 

FRANKLIN FLOATING RATE II FUND,

 

as a Lender,

by    

 

  Name:     Title:   FRANKLIN FLOATING RATE DAILY ACCESS FUND, as a Lender, by  
 

 

  Name:     Title:  

FRANKLIN TEMPLETON LIM.

DURATION INCOME TRUST, as a Lender,

by    

 

  Name:     Title:  

FRANKLIN FLOATING RATE MASTER SERIES,

as a Lender,

by    

 

  Name:     Title:  

GE BUSINESS FINANCIAL SERVICES,

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender, by    

 

  Name:     Title:  

GOLDMAN SACHS CREDIT PARTNERS, L.P.,

as a Lender,

by    

 

  Name:     Title:  

CHELSEA PARK CLO LTD.

 

By: GSO Debt Funds Management LLC

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

GALE FORCE 2 CLO, LTD.

 

By: GSO Debt Funds Management LLC

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:   HARCH CLO III LIMITED, as a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

HILLMARK FUNDING LTD.

 

BY: HILLMARK CAPITAL MANAGEMENT, L.P., AS COLLATERAL MANAGER

 

as a Lender,

by    

 

  Name:     Title:  

STONEY LANE FUNDING I LTD.

 

BY: HILLMARK CAPITAL MANAGEMENT, L.P., AS COLLATERAL MANAGER

 

as a Lender,

by    

 

  Name:     Title:   BACCHUS (U.S.) 2006-1 LTD., as a Lender, by    

 

  Name:     Title:   J.P. MORGAN WHITEFRIARS INC., as a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

GENESIS CLO 2007-2 LTD. BY LLCP ADVISORS LLC AS COLLATERAL MANAGER, as a Lender,
by    

 

  Name:     Title:  

APOSTLE LOOMIS SAYLES CREDIT OPPORTUNITIES FUND, as a Lender

 

By: Loomis, Sayles & Company, L.P., the Investment Manager of the Fund

 

By: Loomis, Sayles & Company, Incorporated, the General Partner of Loomis,
Sayles & Company, L.P.

by    

 

  Name:     Title:  

APOSTLE LOOMIS SAYLES SENIOR LOAN FUND, as a Lender

 

By: Loomis, Sayles & Company, L.P.,

its Investment Manager

 

By: Loomis, Sayles & Company, Incorporated, its General Partner

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

LOOMIS SAYLES LEVERAGED SENIOR LOAN FUND LTD., as a Lender

 

By: Loomis, Sayles & Company, L.P., its Investment Manager

 

By: Loomis, Sayles & Company, Incorporated, its General Partner

by    

 

  Name:     Title:  

THE LOOMIS SAYLES SENIOR LOAN FUND, LLC, as a Lender

 

By: Loomis Sayles and Company, L.P., its Manager

 

By: Loomis Sayles and Company, Inc., its General Partner

by    

 

  Name:     Title:  

LOOMIS SAYLES SENIOR LOAN FUND II LLC, as a Lender

 

By: Loomis, Sayles & Company, L.P., its Managing Member

 

By: Loomis, Sayles & Company, Inc., its General Partner

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

NATIXIS LOOMIS SAYLES SENIOR LOAN FUND, as a Lender

 

By: Loomis, Sayles and Company, L.P., its Manager

 

By: Loomis, Sayles and Company, Inc., its General Partner

by    

 

  Name:     Title:  

CONFLUENT 4 LIMITED, as a Lender

 

By: Loomis, Sayles & Company, L.P., As

Sub-Manager

 

By: Loomis, Sayles & Company, Incorporated,

its General Partner

by    

 

  Name:     Title:   LATITUDE CLO III LTD, as a Lender, by    

 

  Name:     Title:  

LCM I LIMITED PARTNERSHIP

 

By: Lyon Capital Management LLC,

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

LCM II LIMITED PARTNERSHIP

 

By: Lyon Capital Management LLC,

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

LCM III LTD.

 

By: Lyon Capital Management LLC,

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

LCM IV LTD.

 

By: Lyon Capital Management LLC,

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

LCM V LTD.

 

By: Lyon Capital Management LLC,

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

LCM VI, LTD.

 

By: Lyon Capital Management LLC

as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

VEER CASH FLOW CLO, LIMITED

 

By its Investment advisor, MJK Management

 

as a Lender,

by    

 

  Name:     Title:  

VENTURE II CDO 2002, LIMITED

 

By its investment advisor,

MJX Asset Management LLC

 

as a Lender,

by    

 

  Name:     Title:  

VENTURE III CDO LIMITED

 

By its investment advisor,

MJX Asset Management LLC

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

VENTURE IV CDO LIMITED

 

By its investment advisor,

MJX Asset Management LLC

 

as a Lender,

by    

 

  Name:     Title:  

VENTURE IX CDO, LIMITED

 

By its investment advisor,

MJX Asset Management LLC

 

as a Lender,

by    

 

  Name:     Title:  

VENTURE V CDO LIMITED

 

By its investment advisor,

MJX Asset Management LLC

 

as a Lender,

by    

 

  Name:     Title:  

VENTURE VI CDO LIMITED

 

By its investment advisor,

MJX Asset Management LLC

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

VENTURE VII CDO LIMITED

 

By its investment advisor,

MJX Asset Management LLC

 

as a Lender,

by    

 

  Name:     Title:  

VENTURE VIII CDO, LIMITED

 

By its investment advisor,

MJX Asset Management LLC

 

as a Lender,

by    

 

  Name:     Title:  

VISTA LEVERAGED INCOME FUND,

 

By its investment advisor,

MJX Asset Management LLC

 

as a Lender,

by    

 

  Name:     Title:  

MSIM PECONIC BAY, LTD.

 

By: Morgan Stanley Investment Management Inc., as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

MOUNTAIN CAPITAL CLO III LTD, as a Lender, by    

 

  Name:     Title:   MOUNTAIN CAPITAL CLO V LTD., as a Lender, by    

 

  Name:     Title:   MOUNTAIN CAPITAL CLO VI LTD., as a Lender, by    

 

  Name:     Title:   EXTRAYIELD $ LOAN FUND, as a Lender, by    

 

  Name:     Title:  

NAVIGARE FUNDING III CLO LTD

 

By: Navigare Partners LLC

as Collateral Manager,

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

NACM CLO I, as a Lender, by    

 

  Name:     Title:   NACM CLO II, as a Lender, by    

 

  Name:     Title:   CLYDESDALE CLO 2004, LTD., as a Lender, by    

 

  Name:     Title:   CLYDESDALE CLO 2005, LTD., as a Lender, by    

 

  Name:     Title:   CLYDESDALE CLO 2006, LTD., as a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

CLYDESDALE STRATEGIC CLO-I, LTD.,

as a Lender,

by    

 

  Name:     Title:  

JACKSON NATIONAL LIFE INSURANCE

 

By: PPM America, Inc. as Attorney-in-fact

 

as a Lender,

by    

 

  Name:     Title:  

APIDOS CDO I, as a Lender,

 

By its Investment Advisor Apidos Capital Management, LLC

by    

 

  Name:     Title:  

APIDOS CDO II, as a Lender,

 

By its Investment Advisor Apidos Capital Management, LLC

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

APIDOS CDO III, as a Lender,

 

By its Investment Advisor Apidos Capital Management, LLC

by    

 

  Name:     Title:  

APIDOS CDO IV, as a Lender,

 

By its Investment Advisor Apidos Capital Management, LLC

by    

 

  Name:     Title:  

APIDOS CDO V, as a Lender,

 

By its Investment Advisor Apidos Capital Management, LLC

by    

 

  Name:     Title:  

APIDOS CDO VI, as a Lender,

 

By its Investment Advisor Apidos Capital Management, LLC

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

APIDOS CINCO, as a Lender,

 

By its Investment Advisor Apidos Capital Management, LLC

by    

 

  Name:     Title:  

APIDOS QUATTRO CDO, as a Lender

 

By its Investment Advisor Apidos Capital Management, LLC

by    

 

  Name:     Title:  

CANNINGTON FUNDING LTD.

 

By Silvermine Capital Management LLC

As Investment Manager

 

as a Lender,

by    

 

  Name:     Title:  

COMSTOCK FUNDING LTD

 

By Silvermine Capital Management LLC

As Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

GREENS CREEK FUNDING LTD.

 

By Silvermine Capital Management LLC

As Investment Manager

 

as a Lender,

by    

 

  Name:     Title:  

LOAN FUNDING XIII LLC for itself or as agent for Corporate Funding XII,

 

as a Lender,

by    

 

  Name:     Title:   LIBRA GLOBAL LIMITED, as a Lender, by    

 

  Name:     Title:   SAN JOAQUIN COUNTY EMPLOYEES’ RETIREMENT ASSOCIATION, as a
Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THE SUMITOMO TRUST & BANKING CO., LTD., NEW YORK BRANCH, as a Lender, by    

 

  Name:     Title:  

BAKER STREET FUNDING CLO 2005-I, LTD

 

By: Seix Investment Advisors LLC, as Collateral Manager

 

as a Lender,

by    

 

  Name:     Title:  

GRAND HORN CLO LTD.

 

By: Seix Investment Advisors LLC, as Collateral Manager,

 

as a Lender,

by    

 

  Name:     Title:  

MOUNTAIN VIEW CLO II LTD.

 

By: Seix Investment Advisors LLC, as Collateral Manager,

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

MOUNTAIN VIEW CLO III LTD.

 

By: Seix Investment Advisors LLC, as Collateral Manager,

 

as a Lender,

by    

 

  Name:     Title:  

TRIMARAN CLO VI LTD

BY TRIMARAN ADVISORS, L.L.C., as a Lender,

by    

 

  Name:     Title:  

TRIMARAN CLO VII LTD

BY TRIMARAN ADVISORS, L.L.C., as a Lender,

by    

 

  Name:     Title:  

WHITEHORSE I, LTD.

 

By: WhiteHorse Capital Partners, L.P. as Collateral Manager

 

By: WhiteRock Asset Advisor, LLC, its G.P.

 

as a Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

WHITEHORSE III, LTD.

 

By: WhiteHorse Capital Partners, L.P.

as Collateral Manager

 

By: WhiteRock Asset Advisor, LLC, its G.P.

 

as a Lender,

by    

 

  Name:     Title:  

WHITEHORSE IV, LTD.,

 

By: WhiteHorse Capital Partners, L.P. as Collateral Manager

 

By: WhiteRock Asset Advisor, LLC, its G.P.

 

as a Lender,

by    

 

  Name:     Title:  

WHITEHORSE V, LTD.,

 

By: WhiteHorse Capital Partners, L.P. as Collateral Manager

 

By: WhiteRock Asset Advisor, LLC, its G.P.

 

as a Lender,

by    

 

  Name:     Title:   COLUMBUS NOVA CLO LTD. 2007-I, as a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

COLUMBUS NOVA CLO LTD. 2007-II,

as a Lender,

by    

 

  Name:     Title:   HARLEYSVILLE NATIONAL BANK & TRUST CO., as a Lender, by    

 

  Name:     Title:  

METLIFE BANK, NATIONAL ASSOCIATION,

as a Lender,

by    

 

  Name:     Title:  

JERSEY STREET CLO, LTD.,

 

By its Collateral Manager, Massachusetts Financial Services Company (JLX), as a
Lender,

by    

 

  Name:     Title:  

MARLBOROUGH STREET CLO, LTD.,

 

By its Collateral Manager, Massachusetts Financial Services Company (JLX), as a
Lender,

by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

MLS FLOATING RATE INCOME FUND,

 

By its Subinvestment Advisor, Massachusetts Financial Services Company (JLX), as
a Lender,

by    

 

  Name:     Title:   MFS SERIES TRUST X on behalf of one of its series, MFS
Floating Rate High Income Fund (FRH), as a Lender, by    

 

  Name:     Title:   BANK OF HAWAII, as a Lender, by    

 

  Name:     Title:   WATERFRONT CLO 2007-1, LTD., as a Lender, by    

 

  Name:     Title:   PREMIUM LOAN TRUST I, LTD, as a Lender, by    

 

  Name:     Title:  



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE

CB RICHARD ELLIS SERVICES, INC.

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

LIGHTPOINT CLO 2004-I, LTD, as a Lender, by    

 

  Name:     Title:   LIGHTPOINT CLO III, LTD, as a Lender, by    

 

  Name:     Title:   LIGHTPOINT CLO IV, LTD, as a Lender, by    

 

  Name:     Title:   LIGHTPOINT CLO V, LTD, as a Lender, by    

 

  Name:     Title:   LIGHTPOINT CLO VIII, LTD, as a Lender, by    

 

  Name:     Title:   FREMONT CBNA LOAN FUNDING, as a Lender, by    

 

  Name:     Title:  

 